Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday 15 November 2001.
Announcement by the President
Ladies and gentlemen, Spain has once again been cruelly struck by terrorism.
On 23 November, Ana Isabel Arostegui and Javier Mijangos, both officers of the Ertzaintza, the Basque regional police, were killed in a cowardly attack whilst carrying out their duties in Beasaín, in the Basque region of Spain.
Two days prior to that incident, terrorists set off a bomb in Bilbao, injuring two other officers of the same police force.
On my own behalf and on behalf of the European Parliament as a whole, I immediately sent a message expressing my most sincere condolences to the families of the victims of these despicable attacks, as well as our wishes for a speedy recovery to those injured.
Once again, terrorist groups in Spain have acted with fatal disregard, showing that they deny the right to life and totally reject the concept of democracy. Having made an assault on justice, by killing Judge José María Lidon Corbi, they have, this time, attacked the Basque regional police force. In doing so, they are showing their determination to attack the main pillars of democracy.
With our heartfelt thoughts for the victims, their families and all those who fight for democracy, I would like to ask you, ladies and gentlemen, to observe a minute' s silence.
(The House rose and observed a minute' s silence)
Ladies and gentlemen, since our last session, five journalists have unfortunately been killed in Afghanistan.
Maria Grazia Cutulli, Julio Fuentes, Harry Burton and Azizullah Haidari were killed in an ambush between Jalalabad and Kabul. Ulf Stroemberg was found dead following a burglary in Taloqan. As you know, we are also extremely concerned about Ken Hechtman, who is missing.
The eight journalists who have died in Afghanistan since the beginning of the conflict were carrying out their duties in a courageous, passionate and tenacious manner. They believed that it was their overriding duty to inform others. I would like to pay a warm and sincere tribute to them for the work they did, because they enabled us to keep constantly abreast of developments in Afghanistan.
Freedom of information is one of the most fragile freedoms. The death of these journalists illustrates this. I admire the way in which they fulfilled their duties.
At this time, our thoughts go out to their families and their colleagues, who are devastated by their loss. I would like to ask you to observe a minute' s silence in order to display our deepest sympathy.
(The House rose and observed a minute' s silence)
Order of business
With regard to the agenda, I have two changes to propose. First of all, the Committee on Budgets adopted Mr Ferber' s report on the supplementary estimates of revenue and expenditure of the European Parliament, and has asked for this report to be put on Thursday' s agenda, pursuant to Rule 114 of the Rules of Procedure.
(Parliament gave its assent)
The second proposal is from the Committee on Employment and Social Affairs, regarding the vote on Mr Bouwman' s report on the protection of employees in the event of the insolvency of their employer, requesting that the vote be brought forward to tomorrow' s voting time. This is because the Council intends to take its decision on this on 3 December.
(Parliament gave its assent)
The order of business is thus established.
Speeches on points of order
Madam President, I would just like to draw the attention of the House to what happened yesterday in Rome. A disaster occurred in which many firemen died and others were wounded; some of them are in an extremely serious condition. They rushed to save human lives with the same courage displayed by the firemen in New York. I feel that it is right for us, as European citizens and the European Parliament, to pay tribute to these brave men who have laid down their lives in an attempt to save the lives of others. A block of flats collapsed, and if these men had not sacrificed themselves, others might have died. I feel that Parliament should also pay tribute to these brave, remarkable firemen.
Mr Tajani, I have already sent a message of condolences to the Italian government.
Madam President, I, too, would like to express my grief at the deaths which occurred in the incident in Rome yesterday, and to express my heartfelt thanks and full support for the work of the police force and the municipal police, in particular, who are always ready and willing to act in the front line, not just to combat crime but also to come to the aid of European citizens at difficult times such as these, and who are always prepared to lose their lives doing deeds of great bravery, as, sadly, happened in Rome as well as New York.
Madam President, in this week dedicated to employment, I wish to draw your attention to the several thousand Portuguese workers who live in the worrying situation of great instability, with companies going bankrupt with impunity and no one being held responsible, even when it is known that they were viable and had healthy order books, which is what has happened at Molin, Confelis and Norporte.
Despite Portuguese workers having the lowest wages in the European Union, there have recently been countless cases of companies not paying salaries on time, already involving more than PTE 20 billion and many thousands of workers. I would, in particular, highlight the situation at the Mandata e Mortensen glassworks in Marinha Grande, at the Sotima timber plant in Proença-a-Nova, at Cuftexteis, in Ansião, and the threats being levelled at hundreds of workers at the Eres textiles company in Fundão, because of their local and regional importance and because of the consequences for the development of the areas that are affected. Apart from showing some solidarity with these workers, Madam President, I should like you to inform the Commission and the Council of this serious situation that is affecting thousands of Portuguese workers.
Madam President, speaking as a Basque and, therefore, as a Spaniard, I would like to thank you for the sensitivity you always show with regard to the problem of terrorism in the Basque country.
On the other hand, and I am sorry to have to say this, I must point out that from time to time on these occasions when, in theory, we are supposed to be observing a minutes silence, there are people in this House who continue to talk, even on the telephone, which seems to me to show, amongst other things, a total lack of consideration.
Under Rule 19(4), may I ask you to personally intervene with the Greek authorities on behalf of my constituents Paul and Lesley Coppin of Mildenhall, and Anna Skinner of Epping, in relation to her brother Anthony Adamiak, and on behalf of the other Europeans who are currently in jail in Greece for plane spotting.
We respect the independence of the judiciary in Greece and the cooperation we have thus far been given from the Greek authorities, but when these people have already been in prison for three weeks without charge and now have a further two weeks before charges are brought, I hope you will agree that there is an urgent humanitarian need for an appeal on their behalf and also a need to remind the Greek authorities of their absolute duty under the Convention on Human Rights to bring charges before defendants. Twelve people went on holiday and have ended up in jail. I ask for your intervention on behalf of the European Parliament.
Mr Howitt, you are aware that Mr Van Orden already brought up this issue at our previous part-session in Strasbourg. Of course, I acted upon Mr Van Orden' s comments and my Cabinet contacted the Greek permanent representation. We were given some further details. There was, in fact, due to be a court hearing this Monday. We are unable to confirm whether or not this hearing took place. I am perfectly willing to intervene myself, depending, of course, on how events unfold, and on the situation, which, I can assure you, we are monitoring extremely closely.
Madam President, I should like to thank the honourable Members, whose acute interest in human rights and compliance with the rule of law in the Member States of the European Union is most gratifying. At the same time, I am glad for this opportunity to point out that all substantive and adjectival rules, human rights and the rule of law are complied with to the highest degree in Greece, as I believe they are in the United Kingdom. Having said which, I believe that the judiciary in my country will be scrupulous in complying with the requirements of both Greek domestic legislation and international conventions.
However, I should like to take this opportunity, merely for information purposes, to apprise the House of certain facts, so that we know where we stand. We live in an age in which terrorism operates on an international scale. The people arrested in Greece had been arrested on a previous day at another airport and cautioned against taking photographs of military installations, especially during operations or exercises and, according to the newspapers, transcripts of communications between air force aeroplanes and between aeroplanes and the base were found among their effects. They were then found at another airport and it was at this other airport that they were arrested, having been warned what would happen beforehand.
So, as you can see, in these times of heightened awareness of the threat of terrorism, in these times when everyone knows that this sort of ban applies to every military base in Europe, and given that they had been warned, there was no more room for flexibility or turning a blind eye.
Nonetheless, I am sure that the proper procedure will be followed to the letter because Greece is at the vanguard of the 15 in providing the necessary guarantees for all citizens brought before its courts, irrespective of where they are from. I trust that these few words have given the House the information it needed.
Thank you, Mr Souladakis.
Ladies and gentlemen, given that I have a further ten or so points of order, most of which relate to this issue, and that this matter is almost turning into a debate in itself, I propose that we leave the points of order and proceed to the debate on the preparation for the Laeken European Council, as these comments could be made after the debate.
Future of the European Union
The next item is the joint debate on:
the Council and Commission statements on the preparation of the Laeken European Council on 14 and 15 December 2001;
the report (A5-0368/2001) by Mr Leinen and Mr Méndez de Vigo, on behalf of the Committee on Constitutional Affairs, on the Laeken European Council and the future of the Union (2001/2180(INI));
the report (A5-0399/2001) by Mrs Kaufmann, on the Commission White Paper on European Governance (COM(2001) 428 - C5-0454/2001 - 2001/2181(COS));
the oral questions (B5-0529/2001) to the Council and (B5-0530/2001) to the Commission, by Mr Rocard, on behalf of the Committee on Employment and Social Affairs, on the European strategy to promote quality in employment and in social policy.
At the end of the joint debate, I have six motions for resolution concerning the European Council, tabled pursuant to Rule 37(2) of the Rules of Procedure.
I would like to welcome the President-in-Office of the Council, Mr Louis Michel. We are pleased to have you here and I shall now give you the floor.
Madam President, ladies and gentlemen, as you know, the areas to be discussed at the European Council in Brussels-Laeken on 14 and 15 December will include the future of the European Union, European security and defence policy, enlargement, the fight against terrorism, the area of freedom, security and justice, the general situation of the EU and its prospects, employment and social cohesion, headquarters and various bodies and agencies, and lastly, external relations.
With regard to the future of the European Union, the European Council will adopt the text of a declaration that will launch the debate on the future of Europe. The first chapter of the text will analyse the strengths and weaknesses of European integration, the second will bring together the issues that the Convention might tackle, and the third will set out how the debate will be organised.
The General Affairs Council of 19 November has already confirmed that the Member States agree on the procedures. The principle of calling a preparatory Convention is an important step towards building a Union that is stronger, more readily understood by the people, and more focused on meeting its essential objectives.
Representatives from governments, the Commission, the national parliaments and the European Parliament will take part in the Convention. With regard to the candidate countries, the Presidency' s proposal is based on the following principles: they will be fully involved in the work of the Convention with the right to express their views; they will be represented in the same way as Member States, in other words, by one representative for each government and two parliamentary representatives. The representatives from candidate countries who have not yet signed their accession treaty will not take part in the consensus when the Convention draws up its final report.
The Chair of the Convention will be appointed by the Laeken European Council. The Chair will be assisted by a Presidium made up of representatives of the various component groups of the Convention. The Presidency-in-Office of the Council will take part, but the precise involvement of representatives of the following two presidencies is yet to be decided upon.
Lastly, the Secretariat of the Convention will be fulfilled by the Council' s General Secretariat, which will be able to enlist the help of the Commission, as well as the secretariats of the European Parliament and the national parliaments.
We have reached unanimous agreement on consulting civil society through representative organisations at European and national level. We dispensed with the idea of a Forum made up of a separate assembly. These organisations could be interviewed or consulted in line with methods that are yet to be defined. The contributions from these organisations will be included in the official documentation sent to members of the Convention.
The Convention will begin its work as soon as possible under the Spanish Presidency and will complete its proceedings by the European Council in June 2003. We are still considering the length of time that will pass between the end of the Convention' s work and the beginning of the Intergovernmental Conference.
With regard to the themes, the Presidency' s approach was to work on the basis of the content of the Declaration of Nice to draw up a sufficiently broad and coherent mandate, which the Presidency could use for its work. The Presidency supports the recommendations made by the rapporteurs, Mr Leinen and Mr Méndez De Vigo, on this point. These themes are placed in five groups of open and impartial questions: the goals and the content of the Union' s policies, the division of competences between the Union and its Member States, the democratic legitimacy of the system, the ability of the Union to decide on and to pursue policies.
When the Prime Minister visits each capital city, he will present an outline of the Laeken Declaration. The subjects that the Convention may tackle will be presented in this outline in the form of questions and choices, so as to enable the delegations to issue an opinion with full background knowledge.
To sum up what I have said on this important matter, I would like to make the following comments. Whatever the content of the Laeken Declaration, the Convention will remain in charge of its own agenda. I think that there would be no point into trying to shackle it with a predefined mandate.
The Presidency has attempted to set out and clarify the themes dealt with at Nice, where the declaration was willingly drafted in a relatively open manner. Nothing that the Presidency proposes should be interpreted as a mandate for the forthcoming Intergovernmental Conference. The mandate of this conference will be decided in accordance with the procedures laid down under the Treaties. Lastly, the goal of the Laeken Declaration is to ensure that the Convention method is fruitful and that its results are taken up by the 2004 Intergovernmental Conference.
The debate on the future of Europe must also aim to make the European Union more transparent, more effective, and bring it closer to its citizens. In this regard, the Council took great interest in Mrs Kaufmann' s report on the White Paper on European Governance. The report contains some valuable guidance. I particularly support the concern to ensure that the greater involvement of civil society in the way the Union works does not adversely affect the key role played by the representatives that have political responsibility.
I shall now turn to the European security and defence policy. The Presidency will submit a report to the European Council that sets out the progress that has been made. Work is well underway on improving military capabilities and strengthening civil capabilities, as shown at the capabilities conferences held on 19 and 20 November 2001. With regard to declaring the European security and defence policy operational, the Union is faced with the following dilemma: either it cannot issue the declaration because of a veto imposed by one of the NATO members, who is not a member of the EU, or the Union declares it operational without the declaration having any real capabilities, as it is unable to use NATO assets. In both cases, I want to draw your attention to the fact that it is, of course, the Union' s credibility that is at stake. The third approach recommended by the Presidency is to declare that the Union will decide how to respond to each situation, depending on the military and civil resources and capabilities at its disposal. These are my comments on the European security and defence policy.
(NL) I should now like to turn to another topic, namely enlargement. The Commission' s report was debated extensively at the General Affairs Council of 19 November. Remarkable progress was made in the accession negotiations. Consequently, we should be able to finalise the accession negotiations involving the countries that are ready from 2002 onwards, thus enabling these countries to take part in the 2004 elections. The Belgian Presidency is proceeding with the same robust and regular rhythm as its Swedish forerunner.
At the same time, attention was focused on the implementation of the acquis communautaire by the candidate countries. At the European Council of Laeken, the Heads of State and Government will be given the opportunity of sending out a few messages to the candidate countries. The timeframe that was established in Nice and clarified in Gothenburg will be fully complied with. Enlargement is irreversible, and ten new Members could be included by 2004. In 2002, the Commission will make proposals to the Council concerning agriculture, cohesion policy and the budget of the Union. The Commission will sketch a roadmap for the countries that are not involved in the first enlargement round. Additionally, it will carry out a plan to strengthen the institutions of the candidate countries and will set aside EUR 250 million for that purpose.
I should now like to say a few words about terrorism. The Presidency will be presenting a summary report at the European Council of Laeken, outlining the Union' s measures to combat terrorism. That report will also look to the future. These days, in my view, it is safe to state that the Union has responded promptly and effectively to terrorism. Its response was comprehensive, and that is the added value which European action brings: the Union has asserted itself as an effective and credible, in fact, vital partner, on which the United States and third countries can rely in the fight against terrorism. The Union has established its diplomatic and humanitarian role. The Union and the euro zone have contributed to the stabilisation of the economy in a turbulent period. Finally, despite major efforts which the fight against terrorism has required, the Belgian Presidency has not lost sight of the EU' s other priorities, including enlargement, the follow-up of Tampere and Lisbon, etc.
(FR) I shall now turn to establishing the area of freedom, security and justice. The Laeken European Council must reiterate the importance of establishing the common area of freedom, security and justice. The Union' s response to the challenge posed by the tragic events of 11 September has shown the political will of Member States to make progress in this area. The introduction of a common asylum and immigration policy was one of the priorities of the Belgian Presidency' s work programme. The progress we expected has not been made. The Laeken Summit should be the opportunity to reinvigorate the asylum and immigration policy by implementing Tampere, to supplement and strengthen the coordination of instruments for police and judicial cooperation, by finally establishing Eurojust, to reiterate the principle of mutual recognition, thus demonstrating the trust that each Member State places in its partners' legal system.
On a practical level, the Presidency hopes to reach an agreement in Laeken on the following issues: a framework decision on the European arrest warrant and the surrender procedures between Member States; a framework decision on the fight against terrorism; a framework decision on the execution of orders freezing assets or evidence in the European Union and an agreement on the common list of terrorist organisations.
To move on to the next point, which is the economic situation and prospects for the European Union. This issue will be discussed on the first day of the European Council. The Finance Ministers will present their 'eurokits' and will announce the outcome of their negotiations on cross-border payments. The message from Laeken must be to increase the Union' s credibility by emphasising the progress we have made, particularly in the area of international trade after the Doha meeting, in stressing the benefits of the single market and in respecting the economic Stability Pact.
The summit will stress the need to reiterate our determination to pursue the process launched at Lisbon and at Gothenburg. With regard to the preparation of the Barcelona European Council, specific action needs to be taken before the end of the year - we must establish the Food Safety Agency, make progress on Community patents, reach agreement on cross-border payments in euro and on public contracts, as well as implement the Galileo project.
As far as employment is concerned, the European Council will discuss the 'employment package' . It will support the aspects of this package as well the guidelines for 2002. In these guidelines, the European Council will include a new horizontal objective on the quality of employment and will also adopt a first list of agreed indicators for the quality of employment. Regarding the headquarters and the various bodies and agencies, the Heads of State and Government will try to reach an agreement on where to locate the headquarters of various bodies and agencies of the EU and the European Community. As for external relations, the European Council will examine international issues in the light of current events. If necessary, it will issue an opinion on the situation in Afghanistan, the Balkans and the Middle East. As you will have noted, the Belgian Presidency has worked hard to show that the European Union has an important role to play on the international stage.
To sum up, ladies and gentlemen, I have outlined for you the work programme of the Laeken European Council. This Council will be where the European Union takes decisions on some fundamental issues that will map out its long term future, such as the physical introduction of the euro, the confirmation that enlargement is irreversible and the operational aspects of the European security and defence policy.
The Laeken Council will also be the starting point for considering the future of European integration. The citizens of Europe will be broadly consulted on this issue. This is the meaning of the so-called Laeken Declaration.
(Applause)
Madam President, ladies and gentlemen, the Laeken Summit must take us a considerable step further in the process of European integration.
Today you are going to vote on two reports which concern the very structure of the European project and the direction it will take in the coming years: Mr Leinen and Mr Méndez de Vigo' s report on the future of the Union and Mrs Kaufmann' s report on European governance. In order to address these matters, we must start by answering certain fundamental political questions. What are the new internal and external challenges facing the Union? How can we simplify the institutional structure of the Union? How should the various competences be assigned and how should we involve national Parliaments? Indeed, the organisational model cannot be an end in itself; it must be a means to our achieving the objectives in our sights. It must reflect the idea of society that the vast majority of our citizens want. The Communication on the future of the Union, which we will be presenting prior to the Laeken European Council, takes as its starting point precisely these considerations, which I see are also addressed in both the reports under debate today.
First of all, let us examine the report on the future of the Union. If the Union were to confine its activities to the policy areas it concerned itself with in the sixties and seventies, the current institutional framework would probably be adequate, but the political situation has changed: our citizens are asking the Union to do much more, to resolve complex problems that only the current form of the Union makes it possible to deal with satisfactorily. However, the current institutional structures are unable to meet these challenges effectively. For this reason, the institutional system needs to be reformed so that the Union can take the decisions its citizens expect from it more effectively. We cannot continue to create fresh expectations without equipping ourselves with the means to satisfy them. Therefore, we must introduce institutional reforms that go beyond those decided upon at Nice. We must also preserve the essence of the Community method, based on the institutional triangle, the mechanism which is really behind the 50-year long success story of the European Community. It is a well-balanced method based on a strong Parliament, a strong Council and a strong Commission as well as - in addition to the triangle - a strong European Court of Justice. It is the only method that will allow us to combine efficiency and democracy, but it needs to be reformed and adapted to cope with Europe' s development and the Union's new priorities.
At the first part-session of the European Parliament after Nice, we all - Parliament, the President-in-Office of the European Council and I myself - came to a realisation: the democratic dimension of the method of reforming the Treaties needs to be strengthened. In particular, there is a strong demand for the role of democratically elected representatives not to be confined to ratification of the basic texts of our Union. In the current legal situation, given the constraints upon us, the best solution is to pave the way for the Intergovernmental Conference, which, I reiterate, I hope will be short and decisive, with thorough preparations bringing together the institutions and the national and European Parliaments.
In two weeks' time, the Laeken European Council will take a historic decision, setting up the Convention charged with preparing for the Intergovernmental Conference. A Convention based on the Convention that drew up the Charter of Fundamental Rights will meet the need to increase people's involvement in the creation of a Union which has been a Union of States and a Union of peoples right from the outset. This formula, which the Commission and the European Parliament have been advocating since the beginning of the year, has gradually been gaining support, even in those Member States that, just a few months ago, if we remember what happened at Gothenburg, showed great reluctance to accept it and even opposition. The setting up of a Convention, its composition and structure and the further development of the agenda for the constitutional reform of the Union are the focal points of the Laeken Declaration.
These matters are examined in the motion for a resolution before you today. Firstly, I would like to congratulate the rapporteurs, Mrs Leinen and Mr Méndez de Vigo, on the excellent report they have produced on behalf of the Committee on Constitutional Affairs. The European Commission basically agrees with much of the report. Indeed, Parliament and the Commission both believe that it should take as its starting point the four points set out at Nice, which, as the report clearly shows, actually affect more areas than is at first apparent. In any case, it would be unthinkable to limit the areas a Convention can discuss when most of its members will be Members of Parliament. They will therefore need to address all the questions of sufficient relevance.
With regard to certain aspects of the composition of the Convention, however, the Commission would ask the European Parliament to reflect further. As you know, there is considerable support for the idea that the Chair of the Convention should be appointed by the Laeken European Council. I, too, speaking on behalf of the Commission, am in favour of this, because neither the mere existence of the Convention nor even the fact that it works well will suffice: the Convention will have to convince the Member States. It will be far easier for a Chair appointed by the European Council, who enjoys the confidence of the Heads of State or Government, to create the necessary atmosphere of trust between the Convention and the European Council.
We fully support the proposal that the Chair of the Convention should participate in the work of the Intergovernmental Conference as well. However, we do disagree on one point in that the Commission considers that the Presidium should be smaller than is recommended in the motion for a resolution you are going to vote on today, with one representative for each component group. The Presidium has to organise the Convention's work. There is no need for all opinions, tendencies and interests to be represented within its structure.
The motion for a resolution calls upon the Convention to adopt unanimously a single, coherent proposal that can serve as the sole basis for the negotiations and decisions of the Intergovernmental Conference. I hope this happens and I will be very pleased if it does, but we must be realistic. It may, indeed, prove objectively impossible to find a broad consensus without lowering our sights considerably or too far. In view of this, I would prefer to embark on the Intergovernmental Conference with a mixture of stronger and weaker options so that there will still be a chance of achieving incisive solutions, rather than lowering the Convention' s sights before the Conference has even begun its work.
Lastly, I see that we agree that the Intergovernmental Conference should be asked to complete its work before the start of the electoral campaign for the next European elections.
Madam President, ladies and gentlemen, this is a crucial stage in the life of the Union. We must prepare for this stage using all the tools available to us, not just reform of the Treaties, which we have already discussed. This is why, at the beginning of my term of office, I made the reform of governance, that is improving our way of working without changing the Treaties, one of the Commission' s strategic objectives.
Now I would, therefore, like to focus briefly on the Kaufmann report on the reform of governance. Firstly, I congratulate Mrs Kaufmann, the Chairman of the Committee on Constitutional Affairs, Mr Napolitano, and the European Parliament as a whole for the speed and efficiency with which the work, which has involved no less than ten Parliamentary committees, has been carried out.
Here, too, we agree on a significant number of points. Both our institutions consider that we must conduct a critical review of governance at European level, and reform it where necessary.
The European Parliament supports the creation of an interinstitutional working group as I proposed in my speech of 2 October. The Commission is ready to embark on this dialogue and we hope that the Council will also take part, at least where matters which are the competence of all three institutions are concerned. I reiterated this point today, a few hours ago at the meeting of the trialogue, and I hope that we will be able to make progress in this matter.
Moreover, the European Parliament shares the Commission's view that we need to streamline budgetary procedures and make the Council's activities more transparent. What ultimately counts is the fact that the Commission and Parliament agree that democratic legitimacy must remain the central political point of reference in the issue of governance, and that efficiency, although also extremely important, must remain a secondary consideration.
The Kaufmann report also highlights a number of things that are of concern to Parliament. First of all, I want to stress that the proposals put forward by the Commission in the White Paper are intended to strengthen the democratic process and therefore to strengthen the role of the European Parliament. I am still of the opinion that the European Parliament is the central element of this democratic legitimisation, without which there can be no real support for our policies from the citizens of Europe.
However, let us look at these concerns as well. Firstly, the fear has been expressed that the European Parliament will be supplanted by civil society. I can assure you that this is not the Commission' s intention in that it was, in fact, the Commission that proposed that each institution should revert to performing its original tasks and that the respective responsibilities of the institutions should be redefined.
Secondly - and this is the opinion of the Commission - the European Parliament is the supreme democratic expression of European civil society and the natural representative of its demands. At the same time, the Commission has to take informed decisions when drawing up legislative proposals. It cannot do this without appropriate consultation - and I repeat, consultation - with economic and social operators and members of the scientific, technological and cultural communities. We therefore need to rationalise and structure a dialogue that has, for a long time, been a constant feature of our way of working. I have read what the Kaufmann report has to say on this matter very carefully and assure you that we will pay the greatest attention to the recommendations it makes, including those dealing with methodology.
Similarly, the Commission does not now intend and has never intended in the past to call into question the prerogatives of the European Parliament as a co-legislator. Our proposals regarding co-regulation and self-regulation are only intended to prevent long-established practices from leading to anarchy and the abuses that you, yourselves, have pointed out. This is the sole objective of the Commission's proposals. Furthermore, our proposals recommend that any use of co-regulation should be decided on a case-by-case basis, after the European Parliament has delivered its opinion.
I have already said that the conditions and restrictions governing the use of these new legislative instruments should be the subject of a debate, and, if possible, of an agreement, between the institutions, preferably within the interinstitutional working group I proposed on 2 October. That is why the working group is so important. The same method should be applied to the use of the framework directives, by which I mean legislative acts setting out principles and guidelines that give the Commission and the authorities responsible for execution in the Member States greater powers to adopt executive legislation.
I have already expressed the Commission' s belief that Parliament and the Council will have to adopt a simple legal provision to enable the legislator to monitor and control the actions of the executive. There is a variety of national experience we could draw on to improve the implementation of Community policies and enable the legislative authorities to guide and control executive activities effectively. This is also a matter for detailed negotiation between the three institutions.
I have already had occasion to say that the mechanism used by the legislator to 'call back' executive measures adopted by the Commission may not be the best possible method, or, at any rate, it needs considerable improvement. However, the Commission will reflect actively on other possibilities and expects to be able to present tangible proposals, if possible during the interinstitutional debate that I hope takes place. I would, moreover, reiterate that it would be inappropriate to decide on a practical action plan on the way the Community legislates - what is commonly termed better regulation - before all the institutions have debated it. For this reason, in line with the undertaking I gave before this House, the Commission only intends to approve a consultation paper in the next few days which will focus the interinstitutional dialogue on certain priority measures that have also been suggested by the intergovernmental group chaired by Mr Mandelkern. Furthermore, the Commission will work towards persuading the Laeken European Council to adopt this course and call on the institutions to develop the coordinated strategy desired at Lisbon by June 2002.
Lastly, I would like to clarify a few points concerning the action of regulatory agencies. I agree with you that we must prevent executive action from becoming fragmented and avoid weakening the democratic controls. It is also true that the Commission cannot continue to take full political responsibility for the actions of agencies over which it has only a partial influence. For this reason, we propose to define a general model for agencies which ensures the balanced representation of Parliament, Council and Commission. Our most recent proposals are along these lines, but they do need the firm support of Parliament if we are to achieve the objectives we have set ourselves.
Ladies and gentlemen, two weeks ago, we presented and discussed with you our report on the progress made on enlargement, progress that allows us to pursue the objective, which I now feel is realistic, of admitting up to ten new Member States before the 2004 elections. Today, the only thing I want to stress is the importance of continuing to increase the candidate countries' involvement in the Union' s activities. This is why the involvement of representatives of the candidate countries in the work of the Convention is of paramount importance. For the same reasons, we are increasingly involving the applicant countries in the activities and programmes of the Union.
In addition to enlargement and the reform of the Treaties, I would like to focus very briefly on some other items that are on the agenda of the Laeken European Council. The Union has played a very active part in the diplomatic efforts relating to the current international crisis. Moreover, the visits I have made with the President-in-Office of the Council to Washington, the Middle East and, most recently, to India and Pakistan have strengthened my deep conviction that it is necessary, or rather, essential, for the Union to play a global role. We have also presented a number of proposals, in different areas, which are necessary for combating terrorism. Now we must continue along this path and continue to show firm political will and great determination. In particular, we must maintain and develop our commitment to the full and effective execution of the Tampere mandate, on which we will present a report to the European Council.
Overall, the process launched has been successful. It must be developed as transparently and visibly as possible so that our citizens can see in it a response to their everyday security concerns. The Member States are starting to recognise the need to draw on the principles and tools that characterise the Community method, such as the principle of mutual recognition although there is, however, still a certain reluctance among the Member States to move forward in sensitive areas such as immigration or visas, and this must be overcome by a stronger political will.
Madame President, ladies and gentlemen, the challenges before us and recent international events, confirm the relevance and validity of the European project, which must be strengthened and adapted to respond fully to our citizens' new demands. The Community method, which succeeds in combining legitimacy, democracy and effectiveness, is still the best way to build the new Europe. For this reason, future Treaty reforms must be aimed at reinvigorating and strengthening it.
Madam President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, the summit at Laeken can be an historic one. Our group has every faith in the Belgian Presidency, because Belgium has always been faithful to the ideal of European unification and, above all, because Belgium has always stood for the European Community approach. We, in the Group of the European People's Party (Christian Democrats) and European Democrats do not want Europe to be governed by a few great nations, but, rather, we want Europeans to work together, we want the European Community approach, and so we wish you, Mr President-in-Office, great success.
Both you and the President of the Commission have spoken about the enlargement, and the memory is still fresh in my mind of a conference with the leaders of our related parties from the acceding countries, that is to say, from the countries desirous of joining the European Union. Following on the French foreign minister's highly misleading statements, we declare loud and clear that we must not give the impression that those who will be ready to sign the Treaties in the coming year will have to wait for the stragglers also to comply with the criteria. Each country must be judged on its own merits; it is on this basis that we must proceed with the enlargement of the European Union.
At Laeken, you will no doubt be considering Afghanistan, which is indeed necessary, and we repeat that it is necessary to destroy the al-Qaeda terrorist networks. Now, though, we must also create the basis on which the international community, comprising the European Union, the USA, and the Arab and Muslim world, will now help Afghanistan to rebuild itself, making it possible for a humane society to come into being there, with a government in Kabul that respects human rights, including the rights of women. It is that task that is before us in the days and weeks ahead.
I would like to comment on the Middle East. We urge all the parties involved to return to the negotiating table. I am being very restrained in my use of language when I say that we greatly regret the way that the Prime Minister of Israel behaved towards the visitors from the European Union. These were Mr Verhofstadt, the President-in-Office of the Council, Mr Prodi, the President of the Commission, Mr Michel, the Foreign Minister and Council President and also Mr Solana, the High Representative. We have no patience with the way that the Israeli Prime Minister treated our delegation to Israel - and I can remember some of Israel's great Prime Ministers, such as Ben Gurion, Golda Meir and Yitzhak Rabin.
(Applause)
We encourage the Commission and the Council to keep to the course they have set. We will always defend Israel's security, as we have always done in the past, but the people in Palestine are as much entitled to human dignity and a life lived in security, as are the Israelis, who rightly lay claim to that for themselves.
(Applause)
Let me make another comment on the Convention. We have high hopes for what you will be deciding at Laeken. The composition of the Convention is, numerically at least, well-known. I beg you, Mr President-in-Office of the Council, to use all your influence to ensure that the fifteen government representatives are the sort of people who will work together in the Convention and will feel themselves bound by whatever proposal for a decision results from it, so that the governments, too, will be made to discharge their duties with regard to what the Convention brings into existence. For the Convention is not some kind of seminar, so - if, at the end of it, we are to be able to say more than just Yes or No, and I know perfectly well that the governments want that to be the case - the Convention must come up with something so convincing that it will be binding on the governments. Our group will, in any case, be sending its best and most experienced people to the Convention, so that we can achieve a real result.
We also echo President Prodi's demand and beg you to make your influence felt in order to make it possible for the Convention to start as early as possible in 2002 - in February or early March under the Spanish Presidency - and then be concluded under the Italian Presidency at the end of 2003, giving us, by then, a new Treaty ready for signature, on which we can then have very comprehensive and repeated discussions here in Parliament.
Mr President-in-Office of the Council, what I am saying reflects my profound conviction that Laeken is such an important summit precisely because it will be about the future direction of our European Union, about whether we carry on the way we did at the mini-summit in London, with seven countries taking part, eight countries not taking part, and the European Commission not even present, that is not how we envisage Europe. On the contrary, Europe is for us the European Community. It is our wish that you, the Council Presidency and the Commission make Laeken an expression of this Community, and if you do that, you will have our entire support.
(Applause)
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, we are on the threshold of a summit, under the Belgian Presidency, that will be very important in the history of the European Community. Geographically speaking, Belgium is at the centre of the European Union. I hope it can also manage to be at the Union' s political centre.
With regard to the agenda that Mr Michel has presented, Madam President, I would firstly like to state my group' s support for the Leinen, Méndez de Vigo and Kaufmann reports, that deal with the fundamental issue of the future of the European Union.
Firstly, we have always supported the idea that there should be a Convention, because this has proved to be the method that allows for public debate, and for the Charter of Fundamental Rights to be drawn up democratically. With this in mind, we think that this is the best method to implement: a Convention that is politically solid, that has democratic support and which is methodologically consistent with its objectives.
For this reason, I would like to make some practical suggestions to Mr Michel with regard to the statements he has made. Mr Michel, in this instance, Parliament would be grateful if you could act in the same way you did with the Convention for the Charter of Fundamental Rights with regard to appointing a President. Propose a President at Laeken and let the Convention elect the President. I think that this is a question of good manners, which, in a democracy, are very important.
Secondly, I also think that it is significant that you speak about the dual democratic legitimacy of the Union, because it currently seems as if civil society has nothing to do with MEPs or with members of the Member State parliaments. It is important that we should open up to and consult with the organisations that enrich civil society, however, we must not forget that democratic legitimacy is essentially achieved through elected representatives. In this regard, Mr Michel stated that the membership of the Bureau or Presidium of the Convention remains open. If the President and the troika have a presence in the Bureau, the European Parliament' s proposal will make sense - two MEPs and two representatives from Member States - for this will provide a balance between the two branches of democratic legitimacy.
We also insist that there should be a wide-ranging and coherent proposal; we do not want to have to choose between a selection of sample proposals. And in relation to the potential time gap mentioned by Mr Michel, we would like to see a proposal, under the Greek Presidency, that brings the work to a conclusion; we do not want the outcome of the Convention to be postponed indefinitely. It must have a follow-up and must lead to a decision from the European Council.
With regard to the Commission, Mr Prodi, I would urge you, with regard to the responsibility you have as guardian of the Treaties, one of the Commission' s functions, to make proposals as quickly as is possible. There are two points in Declaration No 23, for which the Commission has full jurisdiction, the simplification of the Treaties and the division of competences. Some time before, you should table a proposal that we can debate. This is one of the Commission' s functions that cannot be taken away.
With regard to governance, a related issue, we would ask you not to damn us with faint praise, as the British say, and which we Spanish might express as 'killing us with affection' because there are some really interesting proposals, but now the Handelkern report is being published. Why can we not sit down together and reach an interinstitutional agreement on governance? We also have a democratic responsibility and we cannot consent to legislative power being taken away from us though the back door. This is a serious warning.
(Applause from the Left) Lastly, Madam President, with regard to the CFSP and the fight against terrorism, you will all be aware that we are all working very hard, using the emergency procedure, on producing a European Search and Arrest Warrant, a framework decision on terrorism, a fight against money laundering, which is also important and related to terrorism, and we think that a joint effort by all should be made on this matter. But our actions must also show that we have learned from our mistakes and shortcomings, and there is a very serious shortcoming for which the European Union should accept responsibility, and I think that at Laeken an important step could be taken by making defence one of the issues we should address in the Convention and which are to be incorporated into the Treaties.
Finally, Madam President, we have very important political responsibilities where Afghanistan is concerned. The first hostages of terrorism have been the Afghans and above all the Afghan women. And in the Middle East we have to continue in our attempt to find a solution that will ensure the security of the State of Israel' s borders, but which will also allow the Palestinian State to function and to be respected.
Our debate today is on the future of Europe and I might take that as a point of departure. President Prodi has talked about the indispensable necessity of the institutional triangle: the Commission, Parliament and Council. It is indispensable and each part of it has a core, indispensable role and responsibility and benefits by the very fact of the three parts working well together.
Personally, I am getting increasingly fed up with so-called analyses in newspapers and commentaries on issues of personality which miss the points of substance. The point of substance about the role of the Commission is that it is at the heart and core of the European project - and it is indispensably so - and that is the structure of truth which we must promote, defend and constantly revisit.
With regard to a sense of Europe as Hans-Gert Poettering mentioned earlier, I believe it has been diminished at the highest level through Members of the European Council. Every State has a right to bilaterals and multilaterals but there is a time and a place for every one of those initiatives. It is not the time and place to conduct such an initiative immediately preceding and in the same place as a Council meeting that is meant to discuss the same issues, as at Ghent.
When we reduce the European Security and Defence Policy to the somewhat farcical theatre of presence or absence at the dining policy at Downing Street, we diminish the idea of Europe itself and we need, from the top down, at the level of the European Council, a commitment to an internally consistent and coherent sense of Europe.
The Commission President and Enrique Barón Crespo have both referred to this question of the interinstitutional dialogue and balance and President Prodi has talked about the very sensitive issue of call-back procedure. The one plea I would make, and we have already asked Parliament's Constitutional Affairs Committee to deal with this question with some urgency, is that before us now is the responsibility, among other things, to begin to implement one major part of the structural economic reform programme of Lisbon, namely to create a single European market for financial services. If we cannot work out the levels of commitment and lay down rules with proper conditions between Parliament, Commission and Council, we run the risk of failing to meet the target and the necessity for reform. There is therefore a general urgency and, in some parts, even a specific one.
I hope all candidate countries will participate in the Convention, under the principles of Helsinki, namely equal treatment. That is all and there are 13 candidate countries. Secondly, I hope there will be a minimum period between the Convention and the IGC. I agree with all those who said that this business of reform must be finished before the next European election because then there will be a new Parliament, a new Europe after enlargement and a new Commission.
Madam President, in the short time available to me, I do not wish to repeat what has been said by our excellent rapporteurs, nor do I wish to concern myself with the strategy of the Council and the Member States, who have, for months, been setting this Convention up to be as feeble and unsuccessful as possible. In this historic context, with one of the most important summits, preparing for an historic Intergovernmental Conference, in the offing, I wish to address the Commission.
Mr President of the Commission, I would very much like to remind you that all the great projects of European integration began with the Commission's visions and outlines and that the Commission was the spiritus rector and visionary behind almost every great step forward. Let me remind you of the Single European Act, of the first Delors package, of Maastricht with its second Delors package and the Report on Economic and Monetary Union, of the White Paper on the completion of the internal market, of the White Paper on growth, competition and employment with its visions of the social dialogue and of a social chapter in the Treaty, of the White Papers on environmental policy and on the role of Parliament and of all the great concepts produced by the Commission, which went ahead of the Intergovernmental Conferences to prepare their way. You speak today of the institutional triangle, which will indeed become a struggle for power between Council and Parliament, but where the Commission should be, I see nothing but a black hole.
Mr President of the Commission, where is the Commission's White Paper on European democracy? Where is your draft European constitution? Where is your White Paper on a system of checks and balances in this supranational space, on the Convention's methodology and on fundamental citizens' and human rights in Europe? None of these have you produced, and today's marginal comments by you are insufficient. Just to single out one point: if you do not even give this Convention the right to elect its own president from among its own members, you are disowning it before the eyes of the European public as a whole. That is only one of the many errors you have been propagating instead of a vision.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, I would like to say something about the Laeken Declaration and, in particular, about the Convention. Especially since the failure of the Nice Summit, this Parliament has agitated for a new method for Intergovernmental Conferences. Across party boundaries, it has worked jointly with our colleagues in the national parliaments and together with various representatives of civic society, to consign to the past, once and for all, the politics of secret diplomacy behind closed doors, of opaque decision-making and of horse-trading in marathon sittings through the long nights.
I believe this new approach, with the calling of a Convention, to be crucial to the European Union's future viability, for the primary issue here is the reinforcement of democracy in Europe. It is, above all, about our citizens, about a comprehensive and broad debate on what shape should be taken by our common European home, which we hope we will, from 2004, share with ten more European countries.
Mr President-in-Office, today you have put before us the salient points of the Laeken Declaration, which is to be ambitious in its scope. Let me return to a number of issues. My group sees the composition of the Convention as being of extraordinary importance, and we take the view that two things, in particular, need to be taken into consideration here. One is the principle of political pluralism. There is an absolute need to guarantee that the various political forces are represented in the Convention and that the delegations of this Parliament or of the national parliaments should include not only representatives of the major political parties but also, because we need them, representatives of smaller political parties in the various European Union Member States. Above all, we need a productive bilateral political debate, without which discussions will be lacking in interest.
Both sexes also need to be appropriately represented. I see that amendments to the report by Mr Méndez de Vigo and Mr Leinen have been tabled on this subject. I hope that many Members will support these amendments so that, above all, the national parliaments and the Council will also then consider how they may comply with this criterion.
I believe there is an urgent need for purposeful and structured dialogue with civic society, something which you, Mr President-in-Office of the Council, have mentioned. We could, I think, also consider whether the Economic and Social Affairs Committee, which is an important mouthpiece for civic society, might play an intermediary role in this area.
I am very pleased with the announcement that the Convention is to draw up its own agenda, as not only questions about the institutions will have to be dealt with, but also a broad spectrum of the most diverse political issues, as well as the issue of how a wide variety of European policies are to be formulated in the future. A report by the Commission tells us that 60 million people in the European Union are affected by poverty, at present, and I find myself thinking that this appalling figure alone tells us what a great need there is for political action, and that this Convention must be about a change of direction and a new kind of politics in Europe.
Mr President, the scope of European Union foreign policy needs to be extended in the light of the recent international developments, but the Member States' governments have to realise that we cannot have a common foreign policy without joint intelligence. The geopolitical situation, poverty - an increasingly serious problem - and the growth of terrorism - there are now cells in all the countries of the globe - must prompt us to start work at Laeken on a project to introduce genuine joint intelligence, new intelligence which is not created or developed along the same lines as Europol but which is capable of being used transparently with political, economic and cultural analysts who will be able to focus our foreign policy on that cooperation and timely intervention without which the European Union, with or without institutional reforms, will not be able to get off the ground.
With a view to achieving peace in Afghanistan and the subsequent reconstruction of the country, the Union' s role both as mediator and a proactive force must be defined now so that Afghanistan' s future is characterised not just by economic recovery and the establishment of a democratic political system, but also by the reestablishment of a role for women in politics and social life.
The Union cannot ignore the fact that, to bring about genuine peace in the Middle East, we must work actively to oppose those who encourage, or, at any rate, do not offer resistance to local terrorism which, it is now quite clear, is supported at international level, and the Union has the economic and political tools to intervene along these lines.
In conclusion, the success or failure of the Convention depends on the will, the genuine European convictions motivating us, our will as individual parties and governments not just to produce documents on reforms but to focus on practical action that, as well as improving the situation of our own countries, can improve the situations of countries that look to us for help too.
Mr President, Mr President-in-Office of the Council, Mr Prodi, the EU' s Heads of State and Government have decided to hold a Convention on 14 and 15 December with a view to designing a constitution for a federation of national states. Now, let us clear up any confusion. A federation of national states is a federal state. A federal state is a state and not a federation, in the same way as a fruit knife is a knife and not a fruit. States have constitutions, while federations of states are based on agreements in international law between independent nations. I call upon the Heads of State and Government to give the Convention a clear mandate. Is a draft constitution for a federal state to be devised, yes or no? Or is a draft agreement between independent nations, not designed to establish a state, to be devised? Why not let the Convention devise two different, clear and unambiguous proposals, one for a federal state - model 1, as envisaged by the federalists - and the other for a federation of states - model 2, as envisaged by the Euro-realists and focusing upon the cross-border problems we cannot solve ourselves in our own parliaments? Submit the proposals for public debate, followed by a referendum in which all EU citizens are asked if they want a constitution for an EU state or an agreement between nations acting together.
When we have their answer, an Intergovernmental Conference can be held with a view to proposing changes to the existing treaties. The great majority of people in all EU countries want a referendum. Why, then, not ask for their views before we do anything in their name? Let us have a peaceful and competitive debate concerning Europe' s future, and let the people give their answer. I believe that people will prefer our version of a Europe of democracies, as set out in the minority opinion of the members of SOS Democracy. I would happily defer to the majority in a referendum, but never to officials and ministers operating behind closed doors.
Mr President, President Prodi, ladies and gentlemen, the report drafted by my colleague Mr Méndez de Vigo and myself enjoys the support of a very large majority in the Committee on Constitutional Affairs, with only Mr Bonde, Mr Berthu and Mr Sacrédeus being opposed to it. So a substantial majority shares the position we have taken and I am pleased to learn today that the Belgian Presidency agrees with many parts of it and that even the Commission can go along with many of the points Parliament has made.
A powerful current of opinion sees Laeken as an important opportunity that we must seize in order to make our European Union more democratic and more capable of taking action. If that is so, Laeken is perhaps the last chance to do this before enlargement, when the EU is enlarged from fifteen States to between twenty-five and thirty.
I am very grateful to all those who have helped to prepare the way for the new method. I find myself thinking back to the beginning of the year, and back in January or February all this seemed a long way in the distance. I thank all those who have contributed to a new method really becoming possible - a convention in which the representatives of the parliaments will enjoy equal rights with the representatives of the governments in giving shape to this project for the future of this European Union of ours.
The Convention, though, must not be a merely cosmetic exercise, and I believe it would be very unsatisfactory if we were to simply list the options that are already present in Europe. That these options are there, we know from the speeches of our Heads of State. They are well known, and they are nothing new. This Convention must be a political forum for grappling with solutions, one in which real effort is made to reach a consensus as to how we, in Europe, are to go forward. That is the real task. That we are to produce various proposals, be they federalist or, on the other hand, intergovernmental in nature, sounds very appealing, but, President Prodi, if we produce a hotchpotch of proposals, can we then expect strong responses from the Intergovernmental Conference? I very much doubt it. The governments have the same problem. They can come up with whatever they will, but the Intergovernmental Conference's unanimity principle results in the same sort of blockade that we had in Amsterdam and Nice.
No, I believe that the Convention represents the great opportunity to use the consensus method to arrive at the overwhelming majority. What emerges is not unanimity, but the overwhelming tendency, the overwhelming majority. If we go to the IGC with such a coherent proposal, we maximise the likelihood of it being accepted, because governments naturally find it hard to deny themselves consensus. Issues still remain to be negotiated, and all this will have to be put into the form of a legal text. All this work will have to be done by the IGC, but I would warn against restricting the Convention's role to that of drawing up options using different terminology. That is not the task for a political forum such as a Convention.
We note that, at Laeken, the Council proposed someone to preside over the Convention; that is all well and good, but I do think that the Convention should be able to confirm him in office, and should be able to elect him. A Convention elects its own President, and that is the procedure that should take place. President Prodi, you spoke in terms of a small Bureau. Such a Bureau would have a great deal to do, being the organ that would have to direct this great Convention, and it would be advantageous if the opposition parties, both from the national parliaments and from the European Parliament, could have as much a sense of being represented in it as did the majority.
Turning to the timetable, I am glad that the governments themselves state that more or less one year is needed, which would mean that the Convention would complete its work in June 2003. There would then be a break, but just for the summer recess. I am in favour of us all resting from our labours in July and August, so that the IGC can begin in September under the Italian Presidency and we can complete the constitutional treaty by the end of 2003, in good time for the European elections and also for enlargement. With such a document we could stand before the peoples of Europe; it is my belief that, if the Treaty is successful to the extent that children can read it at school and understand it, then we will also be reducing the citizens' alienation from Europe, which is the task before us.
Mr President, I think that the European Council that is about to take place, this time in Laeken, is of fundamental importance. We are at one of those pivotal moments, as Karl Jaspers would say. We will find that the introduction into circulation of euro notes and coins will increase the sense of belonging to Europe. Negotiations on enlargement will mean that a longstanding dream of many Europeans becomes reality. I think that the terrorist attacks against Washington and New York on 11 September have awoken the consciousness of European citizens, who are now asking for more Europe and better Europe.
Therefore, your responsibility, Mr President-in-Office of the Council, is great indeed. But let me tell you that I think you are doing a very good job, and I would like to say that this Belgian Presidency has maintained an excellent attitude towards the European Parliament, one that has been based upon collaboration, participation, listening and, in short, the desire to work together.
Support for the Convention is something that this Parliament chose to adopt a long time ago, even before Nice. In the Resolution of 17 November 1997, which I had the honour to present together with Dimitri Tsatsos, with regard to the Treaty of Amsterdam, we were already saying that the intergovernmental method for the revision of the Treaties had run its course and that we would have to look for another method. This method is the Convention.
Do not think that the European Parliament gave its support to the Convention because of some kind of obsession. This is not true. We did this because the Convention brings Europe closer to its citizens, because it is more open, more public, more transparent, more participatory; it allows, as the Convention that drafted the Charter proves, that our citizens want to be involved in the construction of Europe. For this reason we have put our faith in the Convention, and I am happy to say that the Convention will be brought to life in the Laeken declaration.
Make no mistake about the Convention, however. It is an instrument. With regard to another famous Convention in history, the Philadelphia Convention, George Washington said that you could talk about everything, propose everything yet decide upon nothing. This is also true. What we want is to help the decision making process, bringing Europe closer to its citizens, its people and bringing together the various legitimacies of the European Union.
Therefore, Members of the Council, there is no need to be afraid of the Convention. There is no need to take a successful instrument and empty it of content. There is no need to constrict the Convention. You must give the Convention all it needs to be a success.
The previous speakers - above all Mr Leinen, with whom I have had the great pleasure of collaborating in the drafting of this report - have spoken about many different subjects. Let me highlight some of these.
Firstly, the European Parliament is asking that, if we take our model to be the Convention that drafted the Charter on Fundamental Rights, the four parts of which it is comprised be balanced. In that particular Convention, there were 16 MEPs and 62 members of the Convention. In the proposal that you, Mr President-in-Office of the Council, have sent to the capitals there are still 16 MEPs, but there are 120 members of the Convention. And I do not accept that some of these extra people are observers, because observers have exactly the same rights as everybody else, and so they should, except during participation in the final consensus.
I would also like to say, despite the words of a previous speaker, that the Commission has participated fully, and I would like to praise Commissioner Barnier' s observations, which have been very important. However, there is still an ambiguity with regard to the word 'consensus' : consensus does not mean unanimity. This was not the case in the Convention that drafted the Charter. There were members of the Convention that voted against - and there is one very notable opponent amongst us today - but there was a sufficient majority, a sufficient consensus. Therefore, let it not be said, yet again, that consensus means unanimity. This is not true. It means final support for the resulting text.
Mr President-in-Office of the Council, there is one issue that you, yourself, said is still not resolved, which is to the issue known as 'cooling' . And as for myself, when I have to explain that after this work carried out by the one hundred and twelve people on reaching a final result, governments want to 'cool down' , things become extremely complicated. What is this 'cooling' process? If the result is a good one, let us adopt it immediately, then we can move on to other things. We have enlargement to prepare for.
To conclude, Mr President, I think that we have to get rid of this fear of the Convention. We have to remember that Europe is asking us to give a positive indication. But what indication? This can only be the Intergovernmental Conference. I also hope that, at the end of this process, the indication will be a Constitution for the European Union.
Mr President, ladies and gentlemen, the future of the European Union is, as a subject for debate, no doubt closely related to, and in part inseparable from, the reform of governance, which forms the subject of my report. You will see, on reading it, that it is not exactly sparing with its criticisms. It takes up a very definite stance on numerous subjects addressed by the Commission in its White Paper, and, to use a phrase currently popular in Germany, a good thing too!
It is precisely for this reason, President Prodi, that it is important to me that I thank you and your colleagues for your initiative in producing this White Paper, above all for the Commission's willingness, expressed in the White Paper, to unreservedly and even self-critically examine and change all the rules, procedures and ways the EU has of exercising its authority, in short, everything summed up in the word 'governance'. This merits every respect, being, in fact, about nothing more or less than the reduction of the prevailing gulf between the EU and its citizens. In this, the Commission finds in Parliament a close comrade-in-arms.
We are, as is well known, only at the beginning of the debate on the reform of governance. Many of the Commission's proposals need to be considered in depth. The White Paper announces several initiatives, and when they are definitely on the table, we will express our opinion of them. I assume that certain proposals can become reality quite soon and not only at the end of next year at the earliest. I would put under this heading the committees and working parties listed in Commissioner Kinnock's White Paper on reform of the Commission, and which are participating in the consultation procedure. I will take this opportunity to point out that I think that every future legislative proposal could have an appendix listing all the experts, associations and organisations that played a part in drafting it.
Parliament does indeed support the improved participation and consultation that the White Paper calls for, but we take the view that this requires an interinstitutional agreement on democratic consultation, and I am pleased, President Prodi, that you have mentioned this today and given it your clear support.
President Prodi, Mr President-in-Office of the Council, my report takes at length a very definite position on the issue of better lawmaking, and this is not by chance, for the fundamental issue is the role of Parliament as joint legislator. Parliament has repeatedly emphasised that it puts its trust in the Community method, and that it sees the maintenance of the balance between the institutions as the best way to make progress towards integration. It is not, then, some concept that we are defending, but rather its content and political essence, so I want to make it very clear today that, to put it mildly, there has been great disquiet in Parliament about the Council' s and the Commission's long-standing efforts to draft an action plan for better lawmaking, about the working parties that have already and secretly been drafting papers with the objective of putting this programme of action on the Laeken agenda - all of which has been done without involving or even informing Parliament, the joint legislator. As item 30 of this report quite clearly states, we see this as a grave breach of the Community method.
The report therefore also demands that the action programme for better lawmaking should not be on the agenda for the Laeken Summit. This is certainly not about this House being unwilling to take part in any consideration of how lawmaking could be simplified or even improved. President Prodi announced today that the Commission will be producing a consultative document aimed at starting a dialogue with this House on this issue, and I can tell you that this Parliament is ready for it. Let me say, though, and say quite emphatically, something to which we attach the highest importance: that if Parliament's legislative authority, given to it alone directly by the citizens who elected it, is restricted, Parliament will not take it lying down. It is, especially, co-regulation that is at issue here. The use of so-called framework directives is something we view with a highly critical eye. There must be appropriate mechanisms of democratic control, and on this point, Mr Prodi, there are evidently differences of opinion. We want a time-limited 'call-back mechanism'.
So I was very surprised that the Council representative made no comments on this of all issues. Better lawmaking is indeed a matter for all three institutions, and I would be interested to know what the Council Presidency has to say on this issue or on that of the proposed interinstitutional working party.
Mr President, despite all the fine words, I cannot shake off the impression that the Laeken Summit is actually intended to clean up the very soiled image of the Belgian Presidency, an attempt to brush successive howlers by the Verhofstadt-Michel government team under the carpet.
These days, one only has to read the foreign quality press, such as The Spectator and The Wall Street Journal, to realise how much damage this Belgian government is currently causing by its incompetent behaviour and, for example, by the insults which Minister Michel, present at the moment, has addressed to Austria and Italy.
That is unfortunate, for the Belgian Presidency could have easily played a significant role in this time of debate about Europe' s core tasks, about Europe' s borders and about the democratic deficit.
After all, we know from experience that the Single Belgian Federal State does not work along democratic lines and that consequently, a Single European Federal State cannot work democratically either. We know from experience that, for example, matters of social security, are best decided at the level of the individual nations and that the principle of subsidiarity has to be followed to the letter. We know from experience that a high level of respect is needed for linguistic and cultural differences if we are to co-exist in a proper, democratic way.
We know from experience that problems arise when people, citizens, and voters cannot identify with the political structure which decides on their fates. In my country, Flanders, 70% of those questioned cannot name even one European institution and nearly 40% do not realise that they elect the MEPs. Anyway, this should all be steamrollered by the Laeken propaganda machine, and in that way, the Belgian Presidency will finish as it started: insignificant and at the service of the inflated egos of a few ministers.
Mr President, the Lisbon European Council and the socio-political agenda adopted by the European Council at Nice bring us into a new phase of policy on social affairs and employment in the European Union. As we have heard from the President-in-Office of the Council and from the President of the Commission, interest is now focussed on the quality of work and of social affairs policy. We in this Parliament want to be fully involved in this development. We - by which I mean the Committee on Employment and Social Affairs, whose Chairman, Michel Rocard, I represent - are therefore putting an oral question to the Council and Commission, coupled with a motion for a resolution.
It is our conviction that secure jobs, favourable working conditions and appropriate workers' rights do not diminish productivity and economic growth and hence the creation of jobs, but, on the contrary, promote them. Work for all is the objective. We want a strategy for more and better jobs. Quality of work involves job satisfaction, which improves employees' motivation, and health and safety at work improve as well. We are looking to the Commission to produce a proposal on the status of temporary workers. Moreover, quality of work involves equal treatment of both sexes, the reconciliation of work and family life, and measures to keep older people in the job market.
For this we need the most modern forms of vocational education. There is a need for further education, in-service training and lifelong learning. The adaptability of enterprises and their capacity to deal with structural change will be particularly important in creating new and better jobs, and minimum standards across Europe are needed to ensure that employees are involved in this, informed and consulted in due time, and thereby enabled to adjust to change.
In comparison with our economic counterparts, for example, the United States, Europe suffers from a low employment rate. The Lisbon European Council recognised that this was a problem and proposed an ambitious objective for progressively increasing this rate. It is absolutely vital that we achieve this objective. The Commission has presented a communication in preparation for the Laeken Summit, in which it sets down the outlines of a strategy for promoting quality of work and social affairs policy. The drawing-up of appropriate indicators and criteria, as Mr Prodi informed us, is not the least important of these, but is primary.
As I said at the outset, Parliament expects to be fully involved in discussions. It is our ever more frequent experience that European social affairs policy is carried on by dialogue between sub-committees of the Council - for example the Employment Committee or the Social Protection Committee - and the Commission. Parliament is often left out in the cold. We protest against this. Parliament must be able to play its rightful part in formulating proposals on subjects such as employment and social protection which, after all, are of immediate concern to all citizens. If we are to do this, the relevant specialised fora and the Commission have to keep us up to date with the work they are doing, and Parliament has to be consulted in good time before every European Council. We expect a clear pledge on this from the Laeken summit. We are, at the end of the day, the representatives of the people and therefore, in essence, the primary organ of the European Union.
President Prodi just used a very fine expression in describing Parliament as the most important expression of democratic Europe. Mr President-in-Office of the Council, Mr President, it is for these reasons that we look forward to your answers to our oral questions.
Mr President, after Mr Barón Crespo' s speech, there remains very little for me to say on this matter. I am going to refer to the Commission White Paper, and also to the mysterious Council document, the Mandelkern report, to which reference has been made, but of which we have no knowledge.
The two documents deal with the legislative powers of Parliament. Mr Prodi has made a commitment not to put forward any proposal to the Laeken European Council, and it seems right, in fact, that these issues will not be discussed at Laeken, because, in short, these are issues that affect the very essence of the process of drafting a new European Constitution and which should, therefore, be in the Convention itself, and, possibly, at the Intergovernmental Conference.
What we have to do here is to establish the legislative competences of the European Institutions, and make it clear that, of all the European Institutions, it is the organ of popular representation, the European Parliament, that holds the mandate for this popular representation.
The wording of the White Paper, relating to the powers of enforcement, to self-regulation and coregulation procedures, and to the Lisbon strategy, are all aimed at cutting back Parliament' s limited legislative powers.
Mr President, I have one minute indeed, and it is outrageous, in my view, for draftsmen of the opinion to be apportioned a meagre one minute of speaking time on such a weighty matter.
Overall, Nice has failed to come up with the goods, but as for the areas of competence of the Committee on Legal Affairs and the Internal Market, of whose opinion I have the honour of being the draftsman, the situation is not actually that bad. I would particularly refer to the improvements made at our initiative to the workings of the European legal system. The major concern which the Committee on Legal Affairs and the Internal Market wishes to express, therefore, is that whatever the fate of the Treaty of Nice may be, the positive changes which I alluded to a moment ago should enter into effect independently of the overall ratification of Nice.
With regard to the Laeken Declaration itself, to put it succinctly, the European Union must show itself prepared to meet the challenges that lie ahead. It must focus on its core tasks and carry out its tasks properly. In this connection, the European citizen expects Laeken to send out a clear signal that a great deal of work is being put into a European security policy, both internal and external.
I have been as generous as I can, Mr De Clercq, but one has to recognise the time that is allocated to your Committee.
Mr President, I am pleased that Mr Prodi is here to listen to this. The Environment Committee is very unhappy with the idea of voluntary agreements, as a way of proceeding. We want to see a legal framework for them because we believe that this is far too much like secret law-making. We are not at all happy about the co-regulatory approach - whatever that may be - because we see that as a way of moving away from binding legal instruments, which can sideline democratic control. Mr Prodi will know that we are very happy with the idea of publishing expert advice. We are grateful for what crumbs we receive and would like to see sometimes the authorship of the legislation which we then tear apart.
On the question of implementation, we are very worried about the application of the law and I quote "in a way that takes account of regional and local conditions". We feel it would be better to draw up the law in a more flexible way in the first place. If you are going to take account of regional and local conditions, it probably means that you are going to upset the conditions of fair and equal competition. We see a great need for the Commission to devote more energy to the issue of implementation and we see no real need to establish criteria to focus its work in investigating possible breaches of the law. What they need is more staff.
Finally, I recommend to Mr Prodi to read the occasional paper produced by the European Policy Centre on regulatory impact analysis. It provides the idea of having a regulatory impact analysis on all new legislation to assess the need for it, to examine alternatives and to examine its overall impact. It would include, and this may not recommend itself to Mr Prodi or his staff, the idea of a specific regulatory assessment office in the office of the Commission Secretary-General. I think that would be a very good idea.
Mr President, five principles form the basis of the Commission' s reform of the EU' s forms of governance: openness, participation, efficiency, consistency and a clear division of responsibilities. The work on these areas cannot be regarded as being complete if one half of humanity is ignored. No one can say they are working for participation if they do not guarantee that it is both women and men who are participating.
Our Committee on Women' s Rights and Equal Opportunities called for a council on equality to be set up to, for example, gather information and analyse trends; for women' s rights groups and non-governmental organisations to be part of the database on civil society that the Commission intends to set up; and for considerations of equality to be integrated into information gathering at both national and local level, because women' s and men' s priorities, circumstances and needs often differ. It is unfortunate that none of our demands has been incorporated into the report.
Mr President, the debate on the future of Europe must be conducted in a very responsible manner if it is not to end in failure, as happened with the intergovernmental method at Nice. We must recognise the legitimacy of the European citizenship of the citizens of the Member States, for this, too, will help to bring the European institutions closer to the citizens once again. Today, we have to take into account the way the interinstitutional organisations' systems have developed, and the more sophisticated this development becomes the more it widens the gap between the citizens and the institutions.
When the institutions work properly, problems do not arise, but when they do not work properly - and the number of petitions we receive is evidence of the considerable gap between the institutions and the citizens - the citizens are wronged by the institutions. Our positive response must be to strengthen the institutions which safeguard the rights of the Union' s citizens. The Committee on Petitions has been forced to issue an extremely critical opinion on the Commission' s proposals on good governance, for it has found no reference in them either to the European Ombudsman or to the Committee on Petitions' role as the institutional body which safeguards the rights of the citizens, who indeed petition it to uphold their rights. The proposals for good governance do not appear to contain any significant element that might succeed in bringing the citizens closer to Europe. This endeavour could be said to be effective in theory but, in actual fact, to have no genuine impact.
Lastly, we hope that it will be possible to make the obscure role of the Council clearer, at least by advertising the institution' s sittings when it is legislating, to avoid the impression of it being a huge black hole.
I recommend the points made in these reports to the other European institutions, for I am sure that Parliament is the only body with democratic legitimacy.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, there are only two observations I wish to make, and they overlap with each other. I believe that the European Union's practical policy after 11 September has made it clear, through the behaviour of a number of Member States which indulged in bilateralism or appeared enraptured by their own managerial airs and graces, that the European Union is strong wherever it works in accordance with the Community method, and weak wherever it does not. That is the lesson to be learned from the past two or three months; it shows us how necessary general reform of the European Union is if this approach, which weakens us, is not to recur in future.
The conclusion to be drawn from this is that it is important that we find the right mechanism at Laeken, where the European Council will not yet, essentially, be deciding on content, but where success will depend on the methods by which the content is worked out.
One thing, I believe, must be clear. If there is to be a Convention which owes its existence to the help given by the Presidency, a number of Member States and the Commission, and in which Members of this Parliament and of the national parliaments take part, then it must not be a Convention whose procedures are conceived in such a way that it does not have the room to manoeuvre needed if the right decisions are to be reached. Nor must it lack a procedure that can serve as the basis for the final negotiations by the Heads of State and of Government. It is, above all else, unacceptable that so much time is allowed to elapse between the Convention and the summit that the old method of the diplomatic governmental conference destroys all the political momentum built up by parliamentarians. I believe that this will be the decisive test by which Laeken will stand or fall.
I wish you a great deal of success, knowing as I do that you, in the Council and in the Commission, share this view that these positions must be made to prevail so that we can work together with a view to a result acceptable to all.
The Convention marks the start of a new European Constitution, a bold vision of Europe' s future, a euro which is not suffering from monetary isolation but which is being embedded in socio-economic policy, a European Commission which is transformed into a European government, European elections with European lists of candidates and with people heading the lists of candidates who, via the European Parliament, can produce a president for the European Commission.
We would like more qualified majority votes in the Council and more codecision in the European Parliament. The Council meetings must become public, allowing national parliaments to adequately monitor the Council Ministers. We look forward to close cooperation between the European Parliament and the national parliaments.
This is a vision and the possible shape of things to come. The Convention should look to reach consensus rather than draft a catalogue with no strings attached. The Convention must enter into an open dialogue with civil society, for part of Europe' s future lies in more European cooperation in those fields where citizens expect to see cross-border results, including food safety, immigration, environmental pollution, international crime and terrorism.
However, an equal share of the areas of policy could be apportioned to the regions and civil society. I am thus in favour of more positive subsidiarity. We must avoid a situation of Europe-autism and therefore focus on innovative institutional restructuring which goes hand in hand with cooperation in the various fields of policy.
Bringing about new types of European administration means adopting a more open working method and result-focused approach. We will achieve this by introducing new instruments, such as co- and self-regulation and open coordination, but, in the event of failure, we must have the assurance that we can fall back on call-back mechanisms.
I am pleased with the resolutions before us. As the European Parliament, let us today choose in favour of a new, transparent form of European administration and let us vote in favour of the Convention, thus ensuring a democratic future for Europe.
Mr President, in February 1787, a previous convention met in Philadelphia. Several of the American States were opposed to calling the thing in the first place and several others were determined to restrict its mandate and to dilute its effect. The convention's formal brief was extremely restrictive and it was not itself to decide but only propose. Yet from that experiment flowered the American Constitution and the post-colonial parliamentary democracy that we still recognise today.
Such a similar result will only come out of this European Convention, if we as a Parliament are bold, well-organised and persuasive. Beneath the Presidency of our European George Washington, we must draft a clear set of proposals and, while accepting the questions set for us by Laeken, we must retain the capacity to ask ourselves some questions. Let us be truly creative for Europe.
Mr President, the Union already has implicitly in the Treaties the bones of a Constitution. We all look to the Convention to make it explicit and clear and to create the proper legal framework for a thoroughly democratic Europe. That, of course, will involve, as has been said in parts of this debate, fully recognising the prerogatives and powers of this great all-European Parliamentary Assembly. But democracy at this level will not be effective unless it is also fully effective at the level of the little battalions: at the level of the local authorities, at the level of the constitutional regions, the self-governing internal nations of the Member States. Now that means that the Convention must look to that question as well, and improving governance in Europe must, as the Commission has said, look closely at the proper involvement of regional and local authorities.
I thought that the Commission was somewhat timid in what they said about that, but alas, Parliament argues yet further timidity and talks down all the references in the White Paper to regional involvement with the Commission. Recital M and Paragraph 26 are to be deeply regretted as currently phrased in Mrs Kaufmann's otherwise admirable report. We want to see these amended. We want to see a strengthening of the reference to the necessary involvement of the Commission and Parliament with the regional and local authorities, as well as with national parliaments. We do not want to subvert the constitutional framework of Europe. We want to improve it.
Mr President, the Laeken Summit is to form the basis of a new EU treaty. The European Parliament' s resolution demands that this change to the treaties results in a constitution for the EU, that is to say, a decisive step of sorts on the way to a federal state.
I believe that something essential has been forgotten, namely that the Irish people have made use of their right to reject the Treaty of Nice. This right, and this rejection of the treaty by the Irish people, should be respected at the Laeken Summit and a statement made to the effect that the Treaty should be rewritten. The message from Ireland is clear: less centralism and supranationalism and more respect for national democracy. What we need are treaty changes along the following lines: openness in the Council of Ministers, with the opportunity to monitor decisions by the national parliaments, at the same time as the national parliaments are given the opportunity to propose laws instead of this right' s being located in the Commission bureaucracy.
This is an important debate and I would like to compliment the Commission on its publication of the White Paper on European Governance. In light of recent developments, it is obvious that it is a time for stocktaking but there can be no doubt about the relevance of the European Union to Member States and its citizens.
In most respects the European Union has lived up to the ideals and aspirations of Europe's founding fathers. The achievement of peace alone justifies our existence but we have achieved much more, not least the fact that the ideals enshrined in the Treaty of Rome - of assisting economic and social development of small and under-developed countries - have by and large also been achieved.
Ireland bears witness to this fact and, despite the outcome of the Nice Treaty, Irish people readily acknowledge the benefits of our membership and also support proposals on enlargement.
So what has gone wrong? We have failed, in my view, to communicate Europe. Citizens do not feel part of the European family. Their perceived isolation from the decision-making process has left them frustrated and cold. That sense of abandonment has led to the apathy and indifference as demonstrated by the lower turnout in recent European elections and, in Ireland's case, rejection of the Nice Treaty.
The Commission and Parliament are right about one thing, the EU lacks democratic legitimacy. Furthermore, no layman, nor many MEPs, really understand how the whole thing works.
The White Paper and this report are all part of a hard sell, the idea being to sell the EU concept to our citizens more aggressively so that the people will learn to love it. Beneath all of this is the interinstitutional battle and both Mr Prodi and Parliament are desperate to preserve the Community method, fearing there is too much intergovernmentalism about. Whoever wins this battle between the institutions will make no difference to ordinary people. It is time to put the true intentions of the EU project to the electorate in each Member State. Only then will we know whether they want to be a part of it and whether the project can ever work. But perhaps after Ireland, Denmark and Switzerland, that may be taking democracy a stage too far for all of you.
Mr President, President-in-Office of the Council, Mr Prodi, Commissioner, ladies and gentlemen, I think that Mr Méndez de Vigo and Mr Leinen have, once again, presented us with a truly sophisticated report, but I feel that they have dwelled a little too much on methodology. It is, of course, better to have a speedboat rather than a rowing boat, as you can go faster in the speedboat, but if you do not know where you are going, you are not at so great an advantage. I welcomed the comments made by Mr Poettering, Mr Cox and Mr Voggenhuber, who, for the first time in a long while, focused on the issue of the Commission in their speeches. In my view, we are now facing a very serious problem. We have a fight on our hands. There is a tug of war going on between the Council and Parliament. We are increasing our powers of co-decision, but, at the same time, we are in the process of destroying the Commission. In doing so, we are introducing further bureaucracy, and I do not think there is any point, Mrs Theorin, in discussing transparency, governance, co-decision and democratic legitimacy, when we cannot even talk about electing the Commission by direct universal suffrage. I believe that the balance of our institutions depends on this and that we cannot run our economy along the same lines as the great American model. It is the balance of our institutions, the check and balance, the division of powers, and not how to share the cake between the various institutions that our discussions, our debates and the Intergovernmental Conference, as well as the imminent Convention, should focus on. I think that this is the only way to fight against further bureaucracy, the only way to once again make our institutions meaningful, the only way to reinvigorate European integration. So, as Mr Salafranca said, there are no favourable winds for those who have no clue where they are going, and I think that, first and foremost, the problem that Parliament has is to know and understand in which direction it wants to travel.
Mr President, President Prodi, Mr President-in-Office of the Council, ladies and gentlemen, we in the Committee on Constitutional Affairs showed, by our unanimous adoption of the Kaufmann report, our ability, in the very short time available to us, to act in concert and respond to important reform proposals from the Commission, on which we will be able to take up a position either today or tomorrow, just in time for the European Summit at Laeken.
Let me just pick out a few points from the Kaufmann report and highlight the following: Mr Prodi, we are delighted to learn that you are sticking with the joint working party proposed in October. What matters now is that we get it moving quickly and start collaborating appropriately on the subject matter in hand. We, in the Group of the European People' s Party (Christian Democrats) and European Democrats insist in any case on an early start being made on this work. We are glad that the Commission of the European Union has given up developing what would have been, in effect, its own administrative structures right down through the regions, towns and local communities, as we read about, for example, in preliminary drafts of its White Paper.
It is also our opinion that it is fundamentally unacceptable that the Commission should adopt a method of open coordination, bypassing its co-legislator Parliament, with guidelines sanctioned only by the Council of Ministers and with the Commission using the financial reins of the programmes to set their general course. Here, too, the co-legislator needs to be involved. We urge you to undertake an in-depth reform of the comitological procedure. It is not acceptable that, with the help of the national bureaucracies, Parliament's legislative prerogative should be made null and void by means of implementing provisions whose content, purpose and extent are not laid down in advance. We also demand that European agencies be kept to a minimum.
May we remind you that the Commission and the European Parliament are born allies when it comes to the promotion of European integration and action in the interests of Europe's citizens? The transposition of European legislation requires at every level its own culture of public administration, which must also embrace the application of European rules through the authorities in the Member States. There is an urgent need for appropriate instruction and training of civil servants at these levels.
Thank you, Mr President, Mr President-in-Office of the Council, President of the Commission, this debate is, in fact, far too early to be able to rate the chances of success of the Laeken Summit realistically, but, Mr President-in-Office, it is already a fact that the Belgian Presidency will be memorable, even if it was only because the attack on New York has put the fight against terrorism and Europe' s role in the world, at the top of the list of priorities.
For my group, it is vital for the Laeken Summit to spell out once more that we have our own contribution to make, especially in the search for political and diplomatic solutions for international conflicts, with full backing from the UN institutions, and that we also want to reactivate the dialogue with the Arab States.
The EU' s own role means, inter alia, that Europe refuses to ignore or suspend the principles of the rule of law and human rights in the name of the fight against terrorism, and that Europe insists on justice in the framework of an international court of justice and not in the framework of exceptional courts. Mr President-in-Office, I hope that Laeken will drive home this clear message to the United States, among others.
Nevertheless, the risk remains that this priority could push aside the sixteen other priorities. That is why, on behalf of my group, I would like to convey a wish to the Council Presidency. We expect the Council Presidency to make an extra effort at the Laeken Summit to clarify that the Lisbon objectives also apply at a time when we face economic decline, when companies are being restructured and unemployment continues to rise. It is important for the Laeken Summit to demonstrate to people that Europe is not just about the introduction of the euro. It is also about economic growth, employment, the future of pensions and the fight against social exclusion.
Mr President-in-Office, Laeken' s pièce de résistance will undoubtedly be the declaration about the future of Europe. This declaration is still one of the Prime Minister' s personal projects with which he, in the capacity of President-in-Office of the Council, is doing the rounds of the capital cities. As the draft document is still a well kept secret for this Parliament too, we are having to make our contribution to the declaration without, in fact, any knowledge of the content of this document. I find this regrettable. That is why I should like to pass on a few suggestions which are extremely important to us in the framework of the declaration on the future of the European Union.
First of all, we must avoid a situation where the Laeken Declaration sets up scenarios whereby the competences of the European Union are cast in stone, thus not allowing Europe any room for manoeuvre where this is not explicitly provided for in the Treaty, or a scenario in which use is made of lists of competences. Mr President-in-Office, such scenarios certainly do not meet the expectations of the citizens.
Secondly, there is the risk, if I can believe the lobbies, that Europe' s voice will be somewhat drowned out by that of the delegations of the Member States. We trust that Laeken will launch a balanced Convention and that, furthermore, the participation of women will be guaranteed.
Thirdly, Mr President-in-Office, I was taken by surprise a moment ago when I heard you say - and I hope I did not misunderstand you - that "l'idée d'une assemblée parallèle au forum de la société civile a été écartée" . This is very bad news, for it is obvious to me that the debate on the future of Europe is already being compromised if the civil society is not accorded a clear status, if a structured platform for a dialogue with the civil organisations is not really being created and if all that remains is a virtual computer debate with no room for real participation.
I hope that this can still be rectified in Laeken, but I would nevertheless wish the Council Presidency every success at this stage.
Mr President, you said that openness, efficiency and bringing the EU closer to the people were to be important issues at Laeken. I could not agree with you more about that.
Following the not entirely successful compromise in Nice, the Irish referendum and, according to many opinion polls, growing scepticism towards the EU project in quite a few Member States, there are high expectations of the Laeken Summit, with changes to the EU anticipated. The EU must become more intelligible and citizen-friendly. A clear constitution is needed, explaining how the EU is governed and who does what. The EU must cut back on the work it does and concentrate on the cross-border problems. I do not believe people want the EU to do more in all areas. Instead, they want it to deliver the goods in those areas it has made its own, taking decisions openly. It is completely unacceptable for it to legislate behind the closed doors of the Council of Ministers.
If it is to be possible to simultaneously enlarge and deepen the EU, we must involve people and win back their trust. That is not something we can do through fine declarations and constitutional exercises of an academic nature, but through genuine reforms and political courage. I hope the rest of the European Council is as courageous as the Belgian Presidency.
Mr President, I would just like to reiterate what the rapporteur, Mr Méndez de Vigo, said just now. There is no sense in setting up a Convention and then doing our level best to stop it succeeding. What do we mean by 'succeeding' ? Success means achieving substantial progress towards a stronger, more integrated Union, which will inevitably involve reducing the role and powers of each State, that is the problem, Mr Michel, and increasing the role and powers of the common institutions. This is your responsibility now as European Council, and this is the decision you must make: to reduce your powers. At Nice, you failed precisely because the intergovernmental method is an obstacle in itself, in that it favours those who are lagging behind and forces everyone to conform to their slow pace.
The President-in-Office, Mr Michel, and President Prodi have been through some really tough times in recent months, times when the lack of joint instruments was starkly and sometimes cruelly clear. I feel that the Convention, a genuine Convention, should be an embryonic constituent assembly, and that it is the only thing that can make the future of the European Union brighter than the confusion which reigns at present.
Mr President, with regard to the European strategy to promote quality in employment and in social policy, announcing and adopting plans is not enough: quality employment with rights must be created and tangible objectives must be set to ensure that all social rights are respected. Creating jobs is not enough: they must not be precarious, employees must be able to live with dignity and must be paid on time, unlike the current situation in Portugal, which, despite the low official rate of unemployment, still has the lowest salaries in the European Union, and where job insecurity is growing worse, the number of companies that are behind in paying their employees is increasing and it is becoming more and more difficult to develop areas that are reaching crisis point.
A policy seeking to achieve quality in social terms calls for priority to be given to employment with rights, with particular emphasis on women and young people, including their training, but also on pay and contracts, and special attention must also be given to the elderly and to pensions, especially minimum pensions, which means that the European Union cannot continue to insist on giving absolute priority to the monetary policies of the Stability Pact, as it is still doing.
Mr President, in our view, the draft declaration that the Laeken Council is due to publish to shape the debate on the future of the Union seems to have been drafted under some very odd circumstances. According to press reports, the Belgian Presidency says that it deliberately did not release the document to its partners too early, so that they would not have the time to rewrite the text. This is not a very co-operative way of working and this is what leads us to warn the members of the Council: do not forget that you are representing countries and national democracies, which should have a free hand in these negotiations. The ideal scenario would be to initially establish an interparliamentary forum consisting of representatives of the national parliaments or which works on the basis of proposals from the national parliaments, as the latter are well placed to sum up the feelings of each nation. In any case, I would say to the Heads of State and Government, do not allow a mechanism to be imposed upon you that would lead to proposals being made that are out of touch with the interests and preferences of our people. This is a point that I will explain in greater depth in my explanation of vote on the resolution that will be tabled.
Mr President, many Christian-Democrats have played a leading role at each stage of the development of the European Union, and even now we want to make a joint effort in order to turn Europe into a lasting success story.
The Nice Summit, which was supposed to be the summit of truth, cannot really be described as a run-away success, certainly not in terms of its intention to properly prepare the Union' s institutions for enlargement. The Heads of State and Government will now hopefully realise that they can no longer afford any half-hearted or premature conclusions at Laeken.
The report by Mr Leinen and Mr Méndez de Vigo indicates very clearly what decisions are crucial to secure a bright future for the Union. We back this report and I should also like to take this opportunity to congratulate the rapporteurs warmly on their work.
Mr President-in-Office of the Council, your work is not complete, and neither is the term of your Presidency. It would therefore be premature to draw up an assessment of your Presidency at this stage, but pending the Laeken Summit, I should still like to say the following. We have noted, and this is also evident from opinion polls, that European citizens have given up. They are not really turning against Europe, but they no longer feel involved. Therefore, more attention should be devoted to issues such as: more information, more public debate, more openness towards the NGOs, making it clear that the Union' s objectives do have a bearing on every single person and that the Union shows equal respect for every human being.
In this connection, I would call on you as Head of Government of a small country not to allow yourself to be pushed into a corner again, as was the case in Ghent and in London, in fact. People cannot understand this and accept this even less. I would also urge you to continue to guarantee the same respect for all languages and their users. I would therefore urge you to discontinue your planned intentions concerning the use of language in the bureaus for the protection of industrial right of ownership. People do not understand this, neither do they want or accept this. They do not want a second-rate language, and neither do they want to be treated like second-class citizens.
Mr President, ladies and gentlemen, I will just mention five points in the short time available to me. Firstly, I welcome the Convention. It is not a constituent assembly but it is all we could realistically achieve. Secondly, we need to be careful not to undervalue or trivialise the term 'European Constitution' , and the members of the Convention need to be courageous and innovative in their role. Thirdly, federalism must not be a matter just for the States and the European Union, with the basic regional and local levels and linguistic and national minorities being excluded. Fourthly, with regard to the method, Commissioner Barnier is right to talk about 'maximum consensus' . We are not aiming at unanimity on the reforms. Fifthly and lastly: the timetable. We must beware of excessively long delays between the Convention and the Intergovernmental Conference supposed to adopt the European Constitution, for it is an unfortunate fact that enthusiasm for reforms wanes fast.
Mr President, Mr Leinen and Mr Méndez de Vigo's model of a Convention sets out an accessible and also, I hope, successful way ahead into Europe's future. I also agree with your desire, in response to statement 23, for an enlarged agenda which, however, the Convention should set for itself. Even such an enlarged agenda, though, offers little hope of achieving the desired result, namely a single basis for decision-making. I am far more inclined to think that the possibility suggests itself of submitting to the Council various options which could also take account of the different positions.
I know that on one point I stand quite alone, although I am in the right. I wish to reiterate my warning against setting an earlier date for the Intergovernmental Conference planned for Nice in 2004, because I am firmly convinced that the people would see it as an evasion of their vote. If, as all sides in the House maintain, we really are striving for an open debate which is accessible to the public, then nothing could be better suited to that than to include the themes in the next European elections.
Mr President, the Belgian Presidency has played a major role in completing some of the groundwork for the Union' s enlargement. One is indeed struck by the optimism which is taking possession of those involved: the naming of the date 2004 suggests that the work is nearly finished. There is even talk of a big bang of ten countries acceding simultaneously. Commissioner Verheugen is sensible enough to state that it is possible that up to ten new countries will join in 2004.
After all, it is not up to us to determine an accession date for the candidate countries. The year 2004 is an assumption and a hope, but holds no guarantees for any Member State whatsoever. We, and they, should therefore continue to make every effort to achieve a sound and credible result.
A great deal needs to be done within the current Union in order to clarify the significance of enlargement. Naturally, many are right to be truly enthusiastic about this fantastic, historic process. But under the influence of those who believe they can secure political gain from xenophobic sentiments, a climate of uncertainty has emerged. False representations of the costs involved in the enlargement are doing the rounds. They are designed to instil fear and are based on worst-case scenarios: as if it has not been clear for a very long time that the cost of this whole enlargement process would be covered by the EU budget.
Far more important is greater awareness of the need for anchoring more firmly the character of the Union as a union of democratic constitutional states. The events of 11 September have illustrated this more clearly than ever. The fight against serious crime and terrorism is a common cause, and reticence in this connection will jeopardise the safety of citizens.
It is actually very strange that our union of constitutional states, as such, has not resulted in greater trust among the Member States and their legal systems. A great deal will need to be done about this in the coming years.
May I offer my congratulations to the co-rapporteurs for an excellent report and also to the Belgian Presidency for having carried the idea, born in Parliament, of preparing the next Intergovernmental Conference by means of a Convention nearly to fruition, although we still have the Laeken Summit to come.
This is a dramatic improvement on the preparations of previous Intergovernmental Conferences. Instead of the usual group of foreign ministry officials meeting together behind closed doors we will have a publicly representative body taking ideas from a wide public debate and coming up with a coherent set of proposals for reform. This is a tremendous opportunity but does not guarantee results and it is for us to make something of it. We will do so if we avoid divisions on the theology or vocabulary of European integration where we are sometimes divided on the word even though we are united on the substance.
Let me give a couple of examples: in some political parties and countries the word "federalism" is mistakenly equated with centralism and they talk of creating a centralised super-state in the way that Mr Farage spoke earlier. That is not what anybody wants and if you define federalism as different levels of governance, as decentralised as possible but centralised where necessary with each level democratically structured, then we already have the beginnings of a federal-type system and I am happy, under that definition, to proclaim myself a federalist.
In some countries the word "constitution" is an almost sacred text that has emerged after revolution or after national independence. In other countries such as the United Kingdom it is a more pragmatic concept. In that pragmatic sense we already have a European constitution, not a very good one, but we have it and we should improve it further. The constitution is the Treaties which lay down the field of competence of the EU, the powers of the institutions, the legislative and the budgetary procedures.
Let us recognise that de facto they form our constitution. Let us improve our constitution by firstly codifying it to make it simple and clear in a single text so that citizens can see how this constitution operates, and secondly by clarifying it in several ways: clarifying the responsibilities, what the Union is and is not responsible for and clarifying the structures. Let me give one example of confusion that we have now. The functions of Mr Solana and Mr Patten should be merged into a single individual to represent the Union externally, perhaps with a special status as a specially appointed Vice-President of the Commission. Finally, as regards clarity and democratic accountability: it is essential that all legislation passes the two tests of acceptability to the Council representing the States and acceptability to Parliament representing the citizens, a double guarantee as to the quality and acceptability of European legislation.
I said this is an opportunity, but it is not a guarantee. We must fight to make the necessary changes come about through the Convention.
Mr President, in the opinion of the Liberal Group the Convention must suggest alternative prototypes for the development of the EU. One of these alternatives is the trend (currently underway) towards a federal state. The supranational Commission would be developed into a federal government, exercising executive power and directing the Union's legislation; this would operate subject to the confidence of the supranational European Parliament. The Council of Ministers would be developed as the Parliament's second chamber.
Along with this federal model, we must consider a structure which will be built upon the principles of an association of states. Here, the leading body would be a reformed Council of Ministers made up of representatives of the Member States. Since the Council would hold the right of initiative, it would not be able to operate in its present manner as a legislative chamber representing the Member States. In this case, alongside the supranational Parliament there would be a second chamber formed in order to strengthen the position of the Member States, which would be composed of members of the national parliaments. This type of decentralised association of states is, in my opinion, better suited to an expanding European Union than a centralised federal model.
Mr President, Madam President-in-Office of the Council, Mr President of the Commission, Commissioner Barnier, ladies and gentlemen, I, too, should like to start by congratulating the two rapporteurs, Mr Méndez de Vigo and Mr Leinen, for their sterling work and the manner in which they have conducted themselves, for want of a better word, from start to finish in order to include as many ideas and views of the Members of the European Parliament in their reports as possible.
Obviously, there are as many excellent and interesting ideas, visions and proposals for the future of Europe as there are responses to the challenges facing the European Union. However, not one idea, vision or proposal can be implemented or can bring in results unless the right method is used to put flesh on the bones of these visions and proposals. And the right method is none other than a convention, a body which needs to reflect accurately all the current political forces in Europe. The work of this convention, which we believe should be the subject of the fullest democratic dialogue, should result in a proposal which is a synthesis and product of all the views formulated at it. Only thus will the foundations on which the Europe of the future is built be more representative, more democratic and, hence, more efficient, not to mention permanent and equitable.
Mr President, Mr President-in-Office, Mr President of the Commission, I know that you are in a hurry and must go, but I would like to thank you very much for keeping the promise you made to Members of this House, to bring nothing to Laeken on which a decision had already been made, and for being so determined that there should be an interinstitutional working party. Such cooperation with Parliament is quite exemplary, and I wish to thank you most warmly for it.
I would, though, also like to extend my warm thanks to the rapporteurs, Mr Leinen, Mr Méndez de Vigo and Mrs Kaufmann for having focussed their excellent reports so well on the vital importance to us of making Europe's decision-making structures more democratic and more efficient and for pointing out that there must be no contradiction in this, much as that might have appeared to be the case here and there, with elements of democracy having to be sacrificed for efficiency's sake. Both as regards the Convention and legislation, what matters to us is that we, as the people's directly elected Members of Parliament, are convinced, not that we can do everything, which would be quite false, but that we should have control of the decision-making process. Mr President of the Commission, some small differences may well still be there. We want this 'call back position' only in the event of a delegated decision-making structure being incapable or coming to the wrong decisions - wrong, that is, in the sense of being contrary to what the legislature intended. It would be better, and is always good, for others to reach decisions along the lines that we have indicated in our fundamental decisions and political approach.
I hope, firstly, that the Council is now willing to set up this interinstitutional working party soon, and, secondly, that we will be able, taking the Mandelkern and Kaufmann reports and the Commission's Final Conclusions as our basis, to conclude the Agreement as early as June next year, or, at least, that the Council will be able, next June, to agree that the three institutions have found a way to take Europe into a future which will be more highly developed and marked both by democracy and efficiency.
Mr President, the issue of European governance is such a complex problem, and one that our fellow citizens have difficulty in understanding, which is, in itself, a paradox. We all know that Europe is suffering from a serious democratic deficit, and that is why there is obviously a need to radically reform the way in which powers are exercised at European level.
We must do so and bear in mind three objectives, namely to clarify the decision-making process, to improve the efficiency and transparency of this process, and to encourage the involvement of citizens. That is why I support the guidelines contained in the White Paper and the Kaufmann report. We must, of course, ensure there is greater transparency in the Council' s work, we must encourage the European Parliament and the national parliaments to play a greater role in the legislative process. We must simplify Community legislation and make it possible to undertake genuine consultation with civil society. Furthermore, I think it is worthwhile, as the Committee on Constitutional Affairs stressed, to draw up an inter-institutional agreement on co-legislation, to guarantee that the European Parliament plays an effective role and fulfils its political responsibility. The reform of governance is therefore a step in the right direction. However, it will obviously not be a substitute for the radical reform that our institutions need so badly. We must provide ourselves, as soon as possible, with a simple and understandable constitution, clearly defining the division of competences, clarifying everyone' s role so that citizens finally understand who does what, and so that they can know who is responsible. Lastly, as everyone in this House knows, we cannot have democratic power without democratic legitimacy. That is why the President of the European executive must one day, and one day soon, I hope, be elected by universal suffrage.
Mr President, the Laeken Summit will be a major but difficult summit, particularly because of the importance of the subjects that will be debated. In this brief speech, I would just like to focus on the institutional elements of the summit. The Convention must concentrate on instigating a new phase which will produce a Constitution leading to the creation of a federation of nation States, but it must also establish the competences of the various institutions: the Commission, the Council, the Member States, the regions and the major cities. These are decisions which will have to be made under the banner of solidarity and subsidiarity, two values which must inspire our new Constitution.
The Laeken Council will also have to discuss the timetable for this progression towards the new institutions. Indeed, we must ensure that decisions which are fundamental for the future of the Union are not taken at the time of the electoral campaign. That is why we feel it would be appropriate to initiate the Intergovernmental Conference earlier than planned, during the Italian Presidency in the second half of 2003.
Clearly, the people must be involved in the process of creating a Constitution through the votes of the parliaments - for example, we would have preferred Parliament to have been given the opportunity to debate and amend the Nice Charter for there are parts of it, particularly those regarding the individual, which are wholly unconvincing - especially regarding the European Parliament, for without the involvement of the citizens and their representatives we will not be able to transform the Europe of the euro into a political Europe which can enlarge its borders in the future, maybe even as far as the Yurals: in other words, a great Europe which will bring a long, lasting period of peace.
Mr President, I am going to concentrate on the legal issues, which are what is most worrying right now when it comes to the structural aspects of the EU. The Council is in danger of infringing Articles 8 and 10 of the European Council Convention, together with Articles 7 and 8 of the Charter of Fundamental Rights, freedom of expression, respect for private life and the protection of personal data. That is something people cannot do much about. Because there is no balance of power in the legal area, the terrorist legislation, which is entirely necessary, is in danger of undermining democracy in the long term. The intergovernmental model is out of date. The European Parliament must become a co-legislator and the EU' s Court of Justice be given full powers. The Council cannot be turned into a so-called state within a state.
On 11 September, the EU' s structure in terms of pillars ceased to be at all effective. External and internal security issues became ever more closely connected. Vigorous measures to combat terrorism and serious crime are now required. These must nonetheless go hand in hand with increased public control and legal protection, especially when it comes to what are known as the principles of due process, such as, no punishment without law, proportionality, the presumption of innocence and the right to a defence and to be tried before an impartial court. These rights must become unconditional at EU level.
The Laeken Summit must signal the start of openness and democracy, which are prerequisites for successful enlargement. They require a convention on a mainly parliamentary basis, obviously with a substantial number of members from the EU institution closest to the people. The Convention should be able to work towards producing a proposal, so that people in future know what it is they are to adopt a position on.
Anyone who wants to develop the EU and make it better and larger should support the thinking that is being done in terms of devising a constitution which is characterised by an effective division of power and which, it is to be hoped, will develop out of today' s excellent reports.
Mr President, ladies and gentlemen, there is no democracy without a Parliament. Today again we find that the European Parliament is the principal integrating element in the European Union. Nowhere else do Council, Commission and Parliament engage in public discussion, not always achieving unanimity, but openly, and, I hope, constructively. Our three rapporteurs have presented excellent reports. This Parliament has, since Nice, been pressing forward with a Community process which must burst forth in Laeken. I share President Prodi's concern that the European Union is not yet adequately equipped to cope with enlargement, and so I ask the President-in-Office of the Council to check again, and check carefully, whether what was decided in Nice really does enhance the working capacity of the Council and of Parliament. I doubt it. The European Community and European Union have developed splendidly over the past nearly fifty years to date, and I hope that the next fifty years will be prepared for in such a way that we can work even better in the European Union over the next fifty years.
Mr President, the forthcoming summit in Laeken will be an extremely important meeting. At this summit, the agenda will need to be drawn up for the Convention which has to submit the reform proposals for the European institutions. And everyone knows how important agendas are for the outcome of consultations.
We are happy with the planned make-up of the Convention, except that I should like to add that it is important to strike a political balance. This will mainly be the responsibility of the national parliaments. Furthermore, I am also of the opinion that the chairman of the Convention should be elected by the Convention itself.
With regard to the agenda for the IGC of 2003-2004, the Council has naturally included the four points of Declaration 23 appended to the Treaty of Nice. I should like to briefly comment on these four points.
As far as the demarcation of powers is concerned, we are in favour of a more federal structure of the European Union, with a clear distribution of tasks among the Union, the Member States and regions. Concerning the structure of the future treaties, we endorse a basic treaty with a constitutional character which must also include the Charter. In respect of the role of the national parliaments, we believe that they must primarily encourage and monitor their own ministers in the supervision of the implementation of European policy.
Are there any more topics for the Convention? Yes, I should like to outline five. The common foreign and security policy must be included in the Community Pillar. The policy in the field of police, justice and criminal law must also fall within the remit of the Community, with a European public prosecution office, a public prosecutor and a Community Europol. The European Parliament must be granted full legislative and budgetary powers. The President of the European Commission must be elected by the European Parliament and the European Council of Ministers must meet in public when they discuss legal matters. I am pleased that Mr Prodi has said this now, and I am very interested to see if Mr Michel shares this view.
These are the topics which mainly centre around transparency and the Union' s democratic content and which, as far as I am concerned, should be added to the Convention' s agenda, thus affording the Union a more stable foundation which meets the requirements of a modern constitutional state when the new Member States accede.
Thank you very much, Mr President. Mr President-in-Office of the Council, in my opinion, the most important aspect of the Laeken Summit is the following: that the Council is able to reverse the trend seen in Nice, that is to say, that we move away from this feeling of failure at the summit that marked the end of the French Presidency a year or so ago, towards a feeling of success at the Laeken summit at political level and for Europe' s citizens.
I think that this is what the excellent Leinen and Méndez de Vigo report is calling for. In addition to the details, the concrete proposals, which are, of course, important, the essential thing is to develop a new perspective at Laeken, a constitutional perspective, and this means, without any doubt and as I said before, reversing the current trend.
The method for the forthcoming reform is of fundamental importance. As is the Convention. But neither must we let the Convention develop into some kind of tedious rigmarole, and in order for this not to be the case, the Convention should be called in order to prepare reform with true content and a real agenda. If the agenda for the forthcoming reform remains restricted to Declaration 23 annexed to the Treaty of Nice, we will not be getting off to the right start, and the report that this House will, probably, approve tomorrow, calls for more than this. It calls for a more wide-ranging agenda. Above all, it calls for an agenda that, once again, includes the policies of the Union and the institutions that are intended to manage these policies. It also calls for the Union to have its own legal personality.
It is for this agenda, and so as not to distract public opinion, that the Convention has to be called. The Convention needs an agenda, but it also needs a mandate, a membership, a working method and a timetable to make it worthwhile.
I would like to highlight the words of Mr Méndez de Vigo: it would be incredible to keep the same number of representatives of the European Parliament as in the Convention that had the task of drawing up the Charter of Fundamental Rights, when the total number of participants in the next Convention will increase significantly. This imbalance would, of course, be unacceptable.
Secondly, the Convention should work not on the basis of unanimity, but on the basis of majority consensus. I think that this is the exact definition. It should have the right to decide who to choose as President and the right to finish its work on time. This is important in order to ensure that the conclusions of the Convention are not put on ice, because although time, heals all, it also makes us forget.
This is the commitment that we ask of Laeken: an ambitious reform with a different method of achieving more Europe and a better Europe.
Madam President, ladies and gentlemen, I initially wanted to respond to the points made by each speaker, but unfortunately, I do not think that I will have time to go into details. I shall, however, try to answer as accurately as I can.
First of all, I would like to give my very sincere thanks to the European Parliament and to the majority of the speakers for the quality of their comments, and for the overwhelming European voluntarism that I have heard in this House. I must say that I do not always hear the same voluntarism in the other European institutions where I work. I have therefore found a great deal of optimism here, which I was not expecting. The ambitious goals that you are setting for European integration are very much in line with the ideas and the ambitions that I share, that we share. So, with only a few days to go before Laeken, it is most certainly a welcome commitment, one that I heard voiced by almost all Members. One of the speakers said that the Laeken Summit would be a difficult exercise. I am sure that it will be, because the EU candidate countries, particularly during the debate on the future of Europe, will be faced with a number of choices which are virtually breaking points, and which are so important for the future of Europe that some of us will just have to demonstrate a virtue that is extremely difficult in politics, in other words, that of the ability to make sacrifices.
Ladies and gentlemen, I would like to focus briefly on the Convention, and I would first of all like to explain to you what the Convention is not. I may thus be able to reassure those of you who already see a thousand and one reasons in the Convention for sacrificing some things that they have always believed in, and which are, in fact, crippling Europe. The Convention is not and no one has ever thought that it was the Intergovernmental Conference. The Convention cannot, and I think that it was Mr Méndez de Vigo who said this, act as an alibi either. To my mind, it should, first and foremost, be a worthwhile sounding board. I could also put that another way. It can also be a challenge upon the political responsibility of the IGC members, who will have to take up this challenge, because the Convention will, at any rate, make all Council members face their political responsibility. Let us imagine, for example, that the Convention is proposing three or four options on a specific subject related to an issue that is fundamental for the future of Europe. One of these options receives unanimous support or consensus, another receives the support of 80% of Members, and the third is given 50-50. We are well aware that the Intergovernmental Conference is not going to be forced to choose between these options and that it could very well decide to choose another option, to come up with something else, to give these options a different response to the one that the Convention would have given.
In this case, all IGC members, when shouldering their responsibilities, when adopting one option or another, or when selecting from the options which are presented by the Convention, will, at the same time, risk being at odds, not only with the Convention, but with civil society which must, at some point, make known its intentions, its expectations and its aspirations for this Convention. Therefore, do not underestimate the Convention due to the fact that it is not a decision-making body; do not underestimate its political weight or its political force.
I make no secret of the fact that I have several reservations as to the composition, even though I do not believe that we should no longer consider the request to increase the number of MEPs. I think that this is quite a legitimate question, even if I must reiterate that, in our proposal, we took up the proportions that were used in the Charter of Fundamental Rights. The difference compared to the Charter is that we agreed the candidate countries would take part. We must take this difference into account. I shall reiterate that, at the Ghent European Council, we received requests that ran counter to the requests made by the European Parliament. Several countries demanded an increase in the number of members from the national parliaments, perhaps so that the ruling coalition could have better representation, perhaps to take into account sub-national entities or perhaps because of the bi-cameral system. Essentially, it is quality, rather than quantity, that counts, and I think that the MEPs will always have an advantage because of the fact that they are in control of this dossier and of procedures.
I would still like to add a brief comment regarding the composition, namely that it would be regrettable if latent rivalries between political groups or specific components rise to the surface. I think that the debate must be open; we must not consider ourselves according to the grouping to which we belong. I think we must consider ourselves on our intellectual strength, our intellectual objectivity, on our intellectual, philosophical, cultural and political freedom of thought. This must be done in an objective manner and I am sure that we are all capable of doing this.
Therefore, as far as I am concerned, I am willing to see whether an increase in the European Parliament' s representation will cause too many difficulties, such as, for example, too many Members taking part in the Convention, and whether we will encounter similar requests. This could mean that the number of representatives might prevent the Convention from working smoothly.
In my opening remarks, I gave my thoughts on the outcome of the Convention and how worthwhile it is. I think that our work is moving in the direction proposed by Parliament. We use the consensus method where possible, and have the possibility, where necessary, of presenting options in preferential order, for example. However, we must avoid imposing the consensus method from the outset, because I think that this would weaken the Convention, which would then only be adopted by the smallest common denominator. The possibility for the Convention to present various options must enable us to hold a debate with conflicting views.
I would like to go over the various questions that were put to me concerning enlargement. I would like to respond to the speakers who are not sceptical, but who are obviously concerned. Everyone says that they are in favour of enlargement; everyone says that it is an important political and historical step. At the same time, however, a number of people seem to put forward arguments as if they have not heard what has been said, to express their reservations over enlargement. I would like to make something clear. We have always said that we would, first of all, try to keep up the pace of negotiations with the exceptionally rapid pace set by the Swedish Presidency, and that, secondly, we would do this by judging every country on its own merits. The fact that we can today give a particularly positive progress report on the negotiations does not mean, of course, as some speakers have suggested, that we are being almost politically negligent and would be willing to accept 10 countries before 2004 without any further verification, further judgment or criteria. Of course we would not, and therefore we continue to say, with regard to enlargement, that yes, it is irreversible, but also, yes, each country must be judged on its own merits. These are my comments on enlargement.
I think that Mr Barón Crespo mentioned the presidium and wanted the forthcoming presidencies to be a part of that. I am not against this at all, but we must keep a sense of balance. A compromise might be for the next presidencies to take part as observers. The Convention can take up any issue, including European security and defence policy. As we know, these are the four themes from Nice relating to the Convention. However, as soon as you say that the Convention was not an Intergovernmental Conference, and was not going to take certain decisions, and I do not really understand why, some people appear to want to limit the scope of the Nice themes at all costs. If, having considered every aspect of the themes from Nice, other issues are tackled, it would be quite worrying for an exercise, which will widely involve civil society in the debate, to say 'you are going to be restricted to very specific topics and you can only discuss the issues that we want you to discuss. That is a bit mean. Instead, we are in favour of a more optimistic view, where the four themes from Nice are more widely interpreted. I hope that I can count on the European Parliament, at least the more optimistic of its Members, to help us to convince others of this point of view and of this direction.
With regard to Mr Cox' s comments, I share the point of view that Mr Poettering also expressed, that the Commission must remain at the centre of the Community system. The question of timing is also important. There are a number of constraints and there are many elections. I believe that the time period between the Convention and the Intergovernmental Conference must be six months. If it is any longer, I feel that we will be in danger of undoing all the good work of the Convention and the debates, and the worst scenario would be for everyone to arrive at the IGC having forgotten the options in the meantime, or for some to have had the time to pretend they have forgotten them, or having completely stripped the options of all substance. Thus, all the worthwhile work of the Convention will also have been for nothing.
Ladies and gentlemen, this is largely what I wanted to say. I have almost certainly forgotten to say something, but it is time now to answer the last speaker, who asked me if I was in favour of transparency in the Council' s work. Of course, I am in favour of transparency in the Council' s work. Unfortunately, I have many more reservations about carrying out a public relations exercise that would weaken the quality of debate within the Council.
Mrs Maij-Weggen, I am a seasoned parliamentarian, having spent more than 20 years in Parliament. I was also head of opposition in my country for a long time, too long for my liking. Even in Parliament, if we really want to take the general interests of our citizens into account on specific subjects and specific dossiers, it is sometimes better to hold the debate behind closed doors, and not only when naming names or individuals. I think that it would be unwise to turn essential debates on extremely delicate issues into media fodder, debates where 15 Heads of State or Government are trying to reach agreement. I am not totally against holding public debates on a number of issues, but if all the Council formations had to be organised and carried out publicly, I am not sure that that would yield the results that you want, and that I want as well. Therefore, I say yes to transparency, but I have much greater reservations as to propaganda.
There were two suggestions as to how to involve civil society in the work of this Convention. The first suggestion was to create a second forum, a second institution and a second assembly. The major difficulty in doing this is to determine how to select the members of this second assembly, which would bear the huge responsibility of representing European civil society as a whole. It is extremely difficult to select who is the best spokesperson for a specific subject. We would have therefore created a competing institution, existing beside the Convention, made up of representatives of the institutions. This was one choice, this was the first suggestion. The second suggestion that we considered was to work with what I will call a structured network whose origins are found in civil society. We must ensure that this structured network is not at all limiting, ensure that all those involved, all those representing one aspect of public opinion can submit their thoughts, their expectations, their criticisms, their proposals to the Convention, and that the Convention can, if necessary, call upon them to interview them. In other words, this approach is a dynamic exchange of views between the Convention and everyone in European society, be it the academic world, schools, NGOs, or associations. It is important to give everyone the channels through which they can express their views.
We have chosen a structured network, on the understanding that everything produced will be included in the Convention' s official documentation, and that all those who contact the Convention will receive an answer, not just an acknowledgement. I think that the most representative forces of our society will emerge in time. I am clarifying this so that there are no misunderstandings.
Thank you, Mr Michel. It is gratifying to hear that you are convinced of the good will of this Parliament, but you will understand that we, and hence the European citizens, also stand to win or lose the most from the success of this Convention.
I will now give the floor to Commissioner Barnier.
Madam President, Minister, ladies and gentlemen, on behalf of the Commission I too would like to thank you for the weight and quality of the speeches you have made throughout this debate on the two major subjects on the agenda: governance and Laeken. Please excuse President Prodi, who had to leave us a few moments ago for an essential engagement with the Economic and Social Committee. With regard to governance, allow me to highlight the very first words of Mrs Kaufmann, who, like Mr Prodi, I would like to thank most sincerely for her availability and for the quality of the work that she has done on your behalf on this both important and difficult subject. You put it very well, Mrs Kaufmann: the debate on governance is part of the great debate on the future of the Union.
It is not only our reason for being, our raison d' être, that is in question, and I will come back to that in a moment, it is also our way of being, our way of acting. The Commission, particularly in the White Paper on governance, is going to promote the co-legislation function of the European Parliament. Through this White Paper, we are offering Parliament the opportunity to be in a better situation to exert its prerogatives, including better checking of the quality of the choice of legislative instruments, better monitoring of the quality of the use of expertise - is it pluralist? - and the quality of the use of consultation - is it fair? To be quite frank, there remains a point of debate between us which Mr Swoboda stressed in his speech just now, you pointed it out: we are not convinced of the benefits of a mechanism that would allow legislative acts to be suspended at any time, this famous call-back mechanism, when the Commission' s responsibility in the current comitological framework is not itself certain. We proposed looking, together with Parliament and the Council, at other mechanisms that will allow, the European Parliament to exert its responsibility for monitoring in a proportional, that is to say, a balanced manner in the matters currently covered by codecision.
However, ladies and gentlemen, beyond that point of debate on which we need to do more work together, I would like to say that we consider the debate that you have just had on the whole subject of governance to be the means of forging ahead after today' s sitting.
I would also like to say a few words about the Laeken Summit, on which we, like President Prodi, have worked very hard. We still have a great deal of work to do on Laeken and on the situation post-Laeken. But I, too, must praise the quality of the work of your two rapporteurs, Mrs Leinen and Mr Méndez de Vigo, as I have already done before the Committee on Constitutional Affairs. One of you, with their usual frankness, had very harsh words to say about the Commission, which is at the heart of the Community model and method, and which intends to remain at the heart with the threefold role of proposing, monitoring and implementing which was conferred on it by the Treaties. With the reunification of the European continent, as the disparities increase and the centrifugal forces become more numerous, that role of the Commission, at the heart of the Community model, is going to become even more necessary than it has been in the past 50 years.
Mr Voggenhuber accused the Commission of having no vision. I do not think that he is here to listen to my reply, but I am nevertheless going to give it. Everyone is free to interpret the word 'vision' as they choose. Personally, I tend rather to practise the pessimism of reason and the optimism of will, and the reason I quote this fine phrase from Jean Monnet is just to echo what Mr Michel was saying just now, as he confessed that, in a way, he had come here to find some optimism therapy that was not forthcoming elsewhere. So I just wanted to refer you to that fine phrase from Jean Monnet.
With regard to political will, which has been a common feature of many of your speeches, President Prodi announced four strategic objectives in this House. We want to pursue them, and he will have the opportunity in his State-of-the-Union speech to the plenary on 11 December to prove that he is serious about them.
What would Parliament have said if, even before the start of the Convention for which we fought together, the Commission had produced its final vision of our Constitutional Treaty or of our Constitution, ignoring or pre-empting the democratic debate that is going to take place, for the first time, on such broad subjects. I am well aware of this, and I say so under the supervision of my colleague and friend, Mr Vitorino, who worked a great deal with you on the previous Convention on fundamental rights: here we are dealing with subjects that are more politically open and probably more problematic. The debate needs to take place. We are going to take part in it but there was no question of us pre-empting it or acting as though it did not count. Let us not underestimate the approach of governance and the White Paper. The intensity of your debate, today, proves that they are not trivial matters. Before concluding, as I promised to be brief on the issue of the Laeken Convention and especially on the situation post-Laeken, on behalf of the Commission I would like to thank the Belgian Presidency, Mr Verhofstadt and Mr Michel, in particular, for the political will and courage that they have shown and which they are going to have to show in the few remaining days before Laeken in order to convince the Member States that the draft declaration on which they have worked and which they are proposing to the Member States will be well respected and not diminished.
I, too, heard Mr Michel using familiar words just now. I feel that, taking into account the Convention and the fact this is the first occasion on which an institutional debate has had to allow time to accommodate the work of a Convention, we do have enough time: two years, and we have an open method which, as it concerns a reform of the Treaty on the institutions themselves, consists of more than just dialogue between the government ministers in the secrecy and comfort of the intergovernmental method alone, of which we have all seen the limitations, both at Amsterdam and at Nice. Let us use this opportunity and make this Convention serve its purpose as a tool for projecting ideas upwards, to the institutions, to the governments who will ultimately have to decide, and to the people that you represent. This Convention, let us say it again so that it is clear, will not take any decision. And once that point has been made quite clear, we need to agree, and I was very pleased to hear Mr Michel' s words on this point, not to be overcautious or too closed in our reading of the four Nice points. On the contrary, we need to look at them openly and constructively, to take the four points together and deal with them ambitiously. It is clear that this leads to a Constitutional process. Let us not be afraid of words. And let us be ambitious as we look at these four points, particularly the point on the use of powers, good tools for exercising current powers and the clarification of competences, which, of course, leads us to ask questions about the European plan. What do we want to do together? Do we want to stay where we are? Do some want to go backwards and unravel the acquis communautaire? Do we want to go further in integration, in the general interest of the citizens, on the third pillar, on foreign policy, on defence? These are the demands and requests from the people. If we want to go further, do we want to go all together or do just a few of us want to go? And how? All these questions are both central to and pervade the matter, together with the four points, and the Convention, which will not take any decision but needs to make strong proposals, will have a lot of work to do.
This is what I wanted to say and, finally, I, too, think that those of us who are going to take part in this convention need to be open and to listen to what is said outside the debating chamber during that time. Among the citizens, in each of our countries, in each of our regions, and I am very aware of the forum that the regional framework provides for public debate, for debate among the people, where many useful things can be said and passed on. We should be open to the debate that will take place during that time in civil society.
The Commission will not be a spectator throughout that period. It will have its special place within this Convention, as it will subsequently take part in the Intergovernmental Conference and as the President of the Commission will ultimately take an active part in the European Council of the very last Intergovernmental Conference, scheduled to take place at the latest at the beginning of 2004, before the European elections.
Next week, we are going to decide on a communication, on which I am working with President Prodi, on Laeken, on the situation before Laeken and on the likely scenario after the Laeken decisions have been implemented. Trust us, trust me; the Commission will make regular proposals and will put forward contributions and communications on each of the subjects. I have heard a group Chairman requesting this. I can assure you, Chairman Poettering, Mr Barón Crespo and Mr Cox, that, not only, Mr Barón Crespo, on the issues of simplification or competences but on all the other subjects as well, although first of all on the issue of competences, which directly concerns us, the Commission will put contributions and suggestions on the Convention table in order to express a vision. However, I must make it quite clear that that vision, and we will confirm this next week in our communication, will, in all probability, be the preservation of the model of the community method and also, once its preservation is assured, its reinvigoration and legitimisation.
Thank you, Commissioner Barnier.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Procedural motions (continued)
On 15 November, I brought to your attention the plight of the plane spotters arrested in Greece, amongst them my constituents Lesley and Paul Coppin. That was two weeks ago and they are still in jail. Last week I visited Mrs Coppin and she is very distressed.
It may be that some of those arrested have been over enthusiastic in their activities and, technically, may have appeared to have broken Greek law but others in the group, including Mrs Coppin, have done absolutely nothing wrong. There is no evidence against them and no foundation for holding them. These people have therefore been held in custody for almost three weeks on no justifiable basis. Neither they nor their lawyer were present when evidence was originally presented to the investigating judge who took his arbitrary decisions in camera.
For much of the time Mrs Coppin and the other detainees had no idea of the nature of the charges against them or how long they were likely to be kept in prison before their case was dealt with. This is disgraceful by any standards and a flagrant abuse of their civil and human rights.
Provisions under Article 5 of the European Convention on Human Rights, along with case-law, make clear that persons arrested within the European Union must be brought promptly - and that means within seven days - before a judge who must free them immediately if no foundation for their detention exists. It must have been clear to the judge, by 16 November at the latest, that there was no evidence against many of the individuals and they should therefore have been released immediately.
What we are now seeing is a charade of justice. I ask you, Madam President, and the President of the Council and the Commission President, to take immediate action with the Greek authorities to secure the urgent release of all the detainees from custody, particularly Mrs Coppin. This cannot be allowed to go on for another day.
Thank you. The President has already taken this matter up with the Permanent Representation of Greece via her Cabinet. She has also declared herself prepared to take steps personally if this situation persists.
I now give the floor to Baroness Ludford.
Early this afternoon the President felt she needed to cut short and postpone the opportunity for Members to raise this matter. She felt she had to prioritise the debate on the future of Europe. But the future of Europe will be nothing if our people do not support us. This case is a perfect example of the impact on individuals of the quality or otherwise of European integration.
Parliament had a chance to show its relevance to people and missed it in prime time. Our motion now clashes with the Presidential debate where most of our colleagues are. I find it difficult to believe that after nearly three weeks it has been impossible to clarify, let alone hear, the charges against the 12 Britons. I am also puzzled about the role the Greek air force has reportedly had in reviewing the charges as opposed to an independent prosecutor. The defendants have not had an opportunity to challenge the evidence in open court and now the higher tribunal to which the case has been referred is to be held in secret.
Mr Souladakis said earlier that the Greek criminal justice authorities had respected all relevant rights. I am surprised that the European Convention on Human Rights is so weak. We might need a Europe-wide review with a view to reinforcing those standards and we certainly need that in parallel with the European arrest warrant.
I call on the Greek authorities to clarify the charges, release the defendants on bail and hold a trial in open court by Friday of this week.
I would just like to underline that this is an issue that has the support of all parties in my own country. It concerns not just British citizens but also Dutch citizens. It has massive public interest and raises questions at a time when we are proceeding in the field of Justice and Home Affairs at European level on the basis of mutual recognition. That implies that we need to be confident that every country's legal system is up to scratch and meets the minimum standards set down in the European Convention on Human Rights.
It is important and I am glad you have announced that the President will take this up.
Thank you, Mr Corbett. The points made by all speakers are absolutely clear. I have already told Mr Van Orden that the issue is being monitored by the President' s Cabinet, that action has already been undertaken and that, if necessary, the President will personally see to this matter if the situation persists.
Following on from the points of order made earlier today, I am grateful the President is going to raise the issue yet again with the Greek authorities.
I am speaking particularly about my constituent Wayne Groves from Tamworth. He did not even possess a camera so I still do not know why he is being held in detention. He is sleeping on a floor with a thin mattress, as I understand are the other prisoners. He has been there for three weeks. Why, when the magistrate said yesterday that there was no real evidence against them, are they still being held?
I believe along with everybody else that this is in contravention of the European Convention on Human Rights. If applicant countries have to say that will adhere to it before membership, surely current members should adhere to it now.
I should like to raise the same issue without, however, repeating what has already been said on the matter. Two lads from my constituency are also still in captivity in Greece on account of the same crime: this is evidently the seriousness with which this matter is being dealt with in Greece.
I would point out that the next item on the agenda is the European arrest warrant. In relation to what is currently happening in Greece, that is a topic which we, as well as the Council, will have to treat with extreme caution to prevent the situation from causing European distortion in the field of criminal law policy.
Thank you, I have already responded to this point.
Madam President, as we are talking about human rights, I would like to speak on an issue of method, which applies to all the association agreements. Today, a joint debate is going to take place on the association agreements with Egypt, and it will include oral questions and motions for resolutions. For the sake of a democratic debate and a more coherent vote on all the association agreements, it is important for it to be split into separate parts. We suggest that the debate should deal, first of all, with oral questions and resolutions and then, secondly, with the vote on the association agreements. It is neither logical nor coherent to take a position on these issues at the same time. The oral questions and resolutions are intended to question the political powers of these countries and to give them time to debate and respond to those questions. This two-part method allows us to confirm the fundamental importance that we attach to the whole agreement, particularly Article 2 on human rights. The example of Egypt is telling in that it shows that we do not silently accept a decision that constitutes a violation of human rights, the recent condemnation of homosexuals, and flouts the values that we defend in Article 2 of our agreements. Our group would therefore like to keep the debate and vote on oral questions and motions for resolutions in one part-session, and put the association agreements back to another part-session. We have already made a request to that effect by letter to the President.
This point will be dealt with in this evening' s debate.
Mr President, you may not, but Mrs Fontaine certainly will be aware of the following matter which we have raised in the European Parliament, time and again, over the last ten years. It concerns three Greek seamen from the lower ranks of the crew of a Greek ship who were arrested in Egypt, found responsible for the 7.5 tonnes of drugs on board the ship and handed down very heavy sentences.
To give the Egyptian courts their due, it was not the owners per se or the master of the ship who were responsible, it was the three unfortunate lower-ranking members of the crew. Mrs Fontaine and all her predecessors have already expressed their support and asked for them to be released and sent to Greece.
Two and a half years ago, one of the three prisoners died as a result of their appalling conditions of detention. A few days ago, a second man died of tonsillitis of all things. The third man is still alive but his health is shot to pieces. The Bureau should call for his release before he, too, gives up the ghost.
Combating terrorism/EUROJUST
The next item is the joint debate on the following reports:
Report by Mr Watson (A5-0397/2001), on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Commission proposal for a Council framework decision on combating terrorism (COM(2001) 521 - C5-0452/2001 - 2001/0217(CNS)) and the Commission proposal for a Council framework decision on the European arrest warrant and the surrender procedures between the Member States (COM(2001) 522 - C5-0453/2001 - 2001/0215(CNS)), and the;
report by Mrs Gebhardt (A5-0398/2001), on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the draft Council decision setting up Eurojust with a view to reinforcing the fight against major organised crime.
Madam President, it is a matter of regret and perhaps even of shame that it took the events of 11 September to push European governments into tackling effectively a problem which has plagued our continent for over a generation. In 1997 in Amsterdam, and again in 1999 in Tampere in Finland, the Heads of State and Government committed themselves to tackling terrorism. Our review of progress early this year showed that they had done nothing about it, which was why we as a Parliament brought forward a report calling on them to take action. The events of 11 September have fortunately brought such action and I look forward to travelling to Washington shortly to talk about common action between the European Union and the United States of America.
I would like to thank the political groups in this House for their cooperation in drawing up this report, particularly the Members from Spain. In my report, I broadly welcome the Commission proposals for a Council framework decision on combating terrorism and for a European arrest warrant. The amendments which I put forward seek to restrict the list of crimes defined as terrorist crimes and covered by the European arrest warrant to the most serious cross-border criminal offences, and if I may quote Amendment No 16, it specifies those crimes "which aim to destroy the fundamental freedoms, democracy, respect for human rights, civil liberties and the rule of law on which our societies are based". We seek too to insert safeguards for civil liberties by basing action clearly on international human rights documents, by reinforcing the principle of ne bis in idem, by taking account of time spent in detention awaiting trial and by allowing Member States refusal to extradite when there are manifestly sound reasons for doing so, including in those cases where a person found guilty could face a penalty of death. Moreover, we seek to provide aids to victims of terrorism and their families.
I shall ask the House to accept one amendment, which was submitted after the deadline and which takes account of the most recent developments in Council. One Member State is threatening to block progress towards a European arrest warrant. There is a method - not one which I recommend - but one which may be needed in extremis, in order to press ahead, and that is to invoke Article 40 of the Treaty allowing reinforced cooperation between a certain number of Member States. Terrorism is a supranational challenge and calls for a supranational response. We cannot allow the blockage of one Member State to prevent common action in fighting it.
When we met in this Chamber, on 12 September, we had a debate in which I remember Mr Poettering and many others said that we were all Americans. Since then, we have discovered that we must first be Europeans. We acknowledge that recognition of judicial judgements and judicial standards requires trust in each other's systems, but not blind trust, and for that reason I have put forward an amendment calling for urgent measures to improve judicial systems in our Member States, to encourage benchmarking, to encourage exchange of best practice. The process of creating an area of freedom, security and justice is similar to that of creating the single market, but it is more urgent and, moreover, we are dealing not with the freedom of movement of goods, services or capital, but with the freedom of people.
The Greens and other political groups are saying, don't go ahead until you are sure that everybody's judicial standards are perfect. Majority opinion, however, on the Committee recognises that the scope of the challenge we face and the historical imperative are such that we must press ahead with these measures with prudence, and with vigilance, but also with determination.
We must ensure effective action against terrorists and yet we must not deny legitimate political expression of grievances. I was surprised to read in El País this morning an interpretation of one amendment, which I support, that it would outlaw Herri Batasuna. I do not interpret the amendment in this way, nor would such an amendment be necessary to target those involved in supporting terrorist acts. Other provisions in what we are proposing do that. I would say to colleagues, and particularly to our Spanish colleagues, that in our determination to tackle terrorism, we must acknowledge that terrorists sometimes express political grievances, and that these require a political response.
Council is discussing the proposals put forward by the Commission; Parliament, which desperately needs powers of codecision, may be reconsulted on this matter. We are determined to assist governments in their work and yet maintain the delicate balance between the security needs of our citizens and preservation of their democratic freedoms. In this, cooperation in Justice and Home Affairs has received quite a boost. Whatever it was that we planned at Amsterdam, the paradox is that events are what drives Europe forward: just as Mr Haider's election led us to adopt effective legislation against racism and xenophobia, so it may be that Mr bin Laden has done much for European Union integration.
May I say, finally, what a pleasure it is to see you as a fellow Liberal Democrat in the Chair in this session. I wish you a successful debate.
, rapporteur. (DE) Madam President, Madam Minister, Commissioner, ladies and gentlemen, the improvement of judicial cooperation between the European Union's Member States is an important key to the European area of freedom, security and justice. The establishment, at long last, of Eurojust puts this key in our hands, so that we can combat serious crime, such as terrorism, trafficking in human beings and drug-smuggling flexibly and successfully, without regard to the Community's internal borders. When Parliament approved the establishment of Eurojust, as long ago as early 2001, it envisaged 1 January 2002 as its starting date. The Council has made substantial changes to the initiatives underlying Eurojust, which made it necessary to consult Parliament again, but, despite this, I do not see Eurojust's starting date early next year as having been jeopardised. The Council has, since 11 September, demonstrated its capacity for rapid reaction when circumstances require it, as the safety of people in Europe most certainly does.
The document under consideration today already incorporates significant amendments by the Council at Parliament's suggestion in the first consultation. Eurojust's areas of competence were therefore defined in such a way as to include borderline cases and new forms of serious crime. Eurojust can also, moreover, at the request of a competent national authority, support investigations and prosecutions outside the areas described. This ensures maximum flexibility and efficiency in our shared struggle against crime, which knows no boundaries.
Parliament's proposals for smooth cooperation between Eurojust and the national authorities are also welcomed in the Council's new document, something for which I would like to take this opportunity to express my gratitude. Despite this, we still have to make a few changes in order to make Eurojust the best possible instrument against cross-frontier crime. If I rightly understand the indications from the Member States' governments and from the Council, these will meet with wide-ranging agreement between Parliament and the Council. Last weekend, the German and French governments, at their summit in Nantes, underlined Parliament's view that Eurojust should become the basic unit of a European State Prosecution Service. This would strengthen the European Union's judicial aspect, give effect to conventions that have been drawn up but not yet ratified, and continue existing initiatives in this area.
I also consider it important that Eurojust's involvement in investigations and prosecutions should not be hampered by unnecessary bureaucracy. It makes no sense for Eurojust to set up national branch offices. Investigators and prosecutors, in Eurojust and in the Member States, must be able to communicate with each other directly. We know from our experience of organised crime that short routes and procedures alone can offer hope of speedy and sure success in investigations.
Let me conclude with data protection, a point which is of especial importance to me. The processing of data by Eurojust must include an appropriately high level of protection for the individual citizen. This can only be taken for granted if the storing of personal data is kept to the minimum required and if data is not stored for longer than is absolutely necessary. It goes without saying that special requirements must apply to the handling of data on victims and witnesses. There is also a clear need to safeguard the individual's right to information, which he must be in a position to demand.
It is most encouraging to receive favourable indications from the Council, including in data protection matters. I hope, though, that they will go much further yet. Only one wish will no doubt not be granted me: Eurojust will not be based in Luxembourg, which would have symbolised so well this institution's independence and its closeness to European Community law.
Madam President, I have indeed the honour of representing the Presidency here, because, unfortunately, the Minister of Justice is unable to attend today. I have been asked to discuss this topic on his behalf, which I naturally do with great pleasure.
Madam President, ladies and gentlemen, I would, first of all, like to start by thanking you for the speed and flexibility with which you have worked over recent weeks. The Council meeting of 20 September, and then the European Council that met the following day, decided, as you know, on rapid implementation of the Action Plan against terrorism, with a December deadline for each of the three decisions that we are discussing today, which are key elements of this action plan. European citizens would not understand if the European Union did not work as fast as possible to adopt the measures in question. The speed with which the rapporteurs have worked and with which the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has examined the reports, and you are to discuss them today, are exemplary. Respecting the deadlines set for adopting these decisions depended on all of that, and the Presidency is very grateful to you for that support for its work.
Madam President, first of all, I will deal with the decision creating Eurojust, then the framework decision on the European arrest warrant, and I will finish with the framework decision on combating terrorism. I will not go back over the objectives of each of the instruments, or not much. You know them well enough. I would like to confine myself to the reason why you invited the Presidency here today, and I will therefore go through the preparatory work for each of the decisions.
(NL) With regard to Eurojust, the setting up of a permanent unit was one of our absolute priorities in the field of justice. The terrorist threat has only reinforced this intention. We are doing everything we can to ensure that this instrument is adopted in December so that we can meet the objectives of Tampere. I am delighted to be able to inform you that everything seems to suggest that the Council will be able meet this deadline.
Admittedly, a political agreement had already been struck during the Council meeting of 27 and 28 September on Articles 1 to 8 of this Decision. You are aware of the fact that these articles constitute the actual core of this Decree establishing Eurojust.
Under the Belgian Presidency, the working party has spent 13 meeting days on this instrument. The entire text has already been the subject of overall reading in the working party. It has also been examined by the Article 36 Committee and is now before the COREPER.
(FR) An initial opinion from Parliament was adopted on 17 May this year but, given the many changes that had been made to the text, it became necessary to have a fresh consultation. The Presidency has taken particular care to ensure that the opinions given by Parliament were taken into account throughout the negotiations.
Eurojust should bring real added value compared with the existing instruments. Bringing together magistrates from the Member States in a single body will surely enable good coordination and close cooperation between the authorities responsible for prosecution. Eurojust will thus provide an effective instrument with a view to creating the area of freedom, security and justice which has been our aim since the Treaty of Amsterdam.
To this end, we therefore needed to ensure genuine, effective cooperation between Eurojust and the other bodies created as part of our Union. We therefore needed to be careful to avoid overlaps of responsibility and redundancies. All these issues are covered by provisions in the draft decision. Cooperation between Eurojust and Europol and the relationship that those two bodies will have to maintain will be the subject of a separate agreement. This draft agreement is being drawn up by the members of the pro-Eurojust provisional unit and the representatives of Europol. It was most desirable to include those primarily affected in the discussion and to better integrate the further developments in Europol that are currently under negotiation within the European Union.
(NL) Madam President, ladies and gentlemen, in line with your wishes, Eurojust' s areas of competence have been set up in such a way as to afford Eurojust the scope needed to deal with borderline cases and new forms of crime. Eurojust will take part in the coordination of the competent authorities of the Member States and could ask these to set up joint research teams. The authorities of Member States which fail to meet Eurojust' s request will need to justify their actions.
A whole host of provisions in the draft Decree concern the introduction of rules to protect personal data. After all, it was, and is, vital, on the one hand, to provide Eurojust with the possibility of dealing with such data, but, on the other hand, to offer every guarantee that privacy is protected.
The expertise gathered by the interim unit which was set up on 1 March of this year was taken into consideration. Representatives of this unit took part in the working party and were given the opportunity of sharing their findings during those activities. I should like to underline the fact that the activities carried out by the interim unit have more than adequately attested to the significance and value of a unit such as Eurojust, particularly over the past few weeks.
Hopefully, you will be pleased to hear that, according to the latest state of activities, it will very much be the task of your Parliament to grant Eurojust discharge for the implementation of the budget.
Despite this, a few important questions remain unanswered, although they are limited in number. They mainly concern the modalities with regard to the right to perusal of personal data, the entry into force of the Decree and the statute of Eurojust staff.
(FR) Finally, the issue of the headquarters remains open. It should be possible to make a decision on this at the Laeken Summit.
Madam President, ladies and gentlemen, I will finish this part of my statement by drawing your attention to the fact that, on 16 November, the Presidency insisted that the Member States prepare from now on to implement the framework decision creating Eurojust, so that it can be wholly operational as soon as possible.
Allow me to move on to the work regarding the European arrest warrant. As you know, the Commission' s proposal is based on the principle of mutual recognition of final decisions. That means that each national authority must recognise ipso facto, with minimal checks, a request to hand over a person made by the judicial authority of another Member State. The European arrest warrant is meant to replace the current extradition mechanism for the crimes that it covers.
(NL) The framework decision on this arrest warrant is technically a very complex instrument, because it deals with important issues within criminal law procedure, but also with issues which, for example, pertain to the description of people which facilitates the tracing of them.
Given the extent of the tasks and the deadlines to be met, the Presidency has speeded up the Council activities considerably. The dossier was immediately dealt with by the Article 36 Committee, thus allowing the most delicate issues to be discussed there straight away. This has necessitated the convening of various extraordinary meetings.
Furthermore, a group of experts has also met several times in order to prepare the groundwork for the most technical aspects. At the Article 36 Committee, the debates to date have mainly focused on the scope of the instrument that addresses the problems involved in the dual criminality requirement and on the modalities of judicial inspection within the implementing Member State.
The Member States are agreed that the scope must be determined on the basis of a positive list of infringements. It was impossible to retain the principle of a negative list because it has appeared impossible to reach agreement about the withdrawal of the dual criminality requirement with such a broadly defined scope.
During the Justice and Internal Affairs Council of 16 November, there was broad consensus about the Presidency' s compromise proposal for a positive list and also a mock agreement to apply dual criminality to the infringements which feature on the list.
(FR) These offences are those covered by the Treaty on European Union, the Tampere conclusions, the Annex to the Europol Convention and the four offences proposed by the Commission, which are sabotage, arson, crimes against humanity according to the statute of the International Criminal Court, hijacking of aircraft and hijacking of ships. It includes, among other things, terrorism and in the trafficking of human beings. In order to reach a unanimous agreement, it will undoubtedly be necessary to alter the list.
The Council agreed to work on the basis of two proposals. One envisaged that, for the offences on the list that have not yet been harmonised, the double jeopardy rule should only be withdrawn if the offence is considered to be serious in the issuing State. That would imply a sentence threshold greater than the twelve months currently established for offences which have not been harmonised among the fifteen Member States. Under the other proposal, removing dual criminality would be limited to offences committed wholly or partially on the territory of the issuing State, the idea being that a handover could not be refused for acts committed on the territory of the State issuing the warrant.
(NL) During the Justice and Internal Affairs Council of 16 November, the ministers managed to reach agreement on the conditions under which an appeal may be made to the rights enjoyed in the implementing State, as well as on the deadline for handing over a suspect.
The basic principles are as follows: the law of the implementing State determines the modalities under which the rights can be called upon. In the event of the wanted person consenting to their surrender, a period of ten days is stipulated. In the event of an arrest, a period of sixty days is stipulated and in special cases, these periods can be extended by thirty days.
The other provisions of the Commission proposal were discussed in the Article 36 Committee on 22 and 23 November. The discussions centred around the reasons for refusing to implement the warrant and the conditions for applying the principle of territoriality and the principle of speciality.
It is too premature at this stage to moot the idea of an agreement, but the activities are very constructive and all provisions have already been discussed in detail.
(FR) Particular attention is paid, and I think, ladies and gentlemen, that this is a concern that you have expressed, to the rights of the requested person: rights to defence, rights regarding the use of languages, rights regarding transfer. In this respect, it will be stressed that the requested person' s interest in benefiting from a judicial procedure and appearing before the judge as soon as possible should not be neglected. Another area of obvious improvement on the current extradition procedure is deducting any detention enforced as part of the execution of the European arrest warrant in the executing State from the prison sentence that the person handed receives.
This is the state of the negotiations concerning the framework decision on the European arrest warrant. As I have said before, there are still difficulties, but we are hopeful that they can be resolved before next week.
(NL) The third instrument, I should like to mention today, is the framework decision on the fight against terrorism. For that decision, we can, of course, draw on the experience already gathered in connection with the two instruments I mentioned a moment ago, but that does not take away from the importance of the decision. First of all, because it is also essential to promote judicial cooperation by harmonising penalisations. It is crucial to develop a common strategy on terrorism and in that way to develop a truly European criminal policy in that area. It is also vital to grant European courts of justice broad judicial powers.
But the significance of the framework decision also lies in the subtleties thereof, as some of you have rightly pointed out: all actions in connection with terrorism, including taking part in and supporting a terrorist group, must be considered. At the same time, great care must be taken not to go too far, and accordingly, a definition should be introduced which rules out any risk of abuse.
The Council is acutely aware of this, and it is with those elements in mind that the activities are moving forwards. They are making steady progress and that is borne out by the outcome of the meetings of 16 November. Indeed, we can already ascertain that the changes that were made have brought the positions closer together.
(FR) The definition of terrorist offences is almost finalised. The element of initial intention has been clarified. Added to this are two elements that can also be characteristics of terrorist intent, namely severely intimidating the population or unduly forcing a State to carry out an act. At the same time, the types of conduct affected have been redefined so that only extremely serious offences are covered, in response to the concerns and criticisms that the initial definition was too broad.
Two additional elements have been adopted by the Council in order to confirm the guarantees of respect for fundamental rights. First of all, the preamble will state that the framework decision is without prejudice to the exercising of human rights, in particular, the right of association, expression and demonstration. Also, a political declaration will add to these precautions, specifying that the decision does not cover people who are acting to preserve or restore democratic values, or people who are exercising the right to express their opinions, even if, while exercising that right, they commit offences. Finally, the preamble will exclude from the framework decision' s scope, the activities of the armed forces in a period of armed conflict when they are performing their official duties, as governed by international law. This is the situation with regard to the crime of terrorism itself.
(NL) With regard to judicial powers, the Council continues to attach importance to the wide scope of these judicial powers on account of the seriousness of terrorist acts. A coordination mechanism will be brought about in the event of any conflict of judicial powers among the Member States, which is not inconceivable, given the wide judicial powers of the same States.
Progress continues to be made in the activities in the field of punishment. The current text provides for the obligation on all Member States to increase penalties for punishable acts of terrorism compared to the same acts without any terrorist intent. The debates which were held on this topic last Friday in the COREPER were about the very same punishment for punishable acts which are associated with terrorist groups. Consensus appears to be growing about a maximum penalty of fifteen years for leading a terrorist group and of eight years for taking part in such a group.
If the group has not yet carried out any acts of terrorism, the leading of such a group also incurs an eight year sentence. However, the debates on this issue have not yet been completed.
(FR) Madam President, Commissioner, ladies and gentlemen, that brings to an end the account that I wished to give of the three Council framework decisions that are on your agenda today. As I have already said, the Presidency expects to see the discussions on these three instruments completed between now and December. That would certainly be an amazing feat, given the Council' s loaded schedule, but it will, above all, show, on the eve of the Laeken Summit, that the European Union has now achieved a certain maturity in the development of European criminal justice and that it is capable of realising the objectives that it set itself.
Madam President, ladies and gentlemen, first of all, I wish to congratulate Mrs Gebhardt on her report on the creation of the Eurojust unit. The ideas that the Commission expressed on this matter in its communication of November 2000 and the recommendations adopted by the European Parliament in May of this year, following the report by Mrs Gebhardt, are, to a large extent, echoed in the text that is now being studied by the Council.
I shall, therefore, limit myself to emphasising two or three aspects in greater detail. Firstly, as Mrs Gebhardt stated, in the version currently under examination, the rules on the protection of personal data have been extended and improved. The draft document adopts a balanced approach that respects both the legitimate interests and fundamental rights of Europe' s citizens and the need for the effective coordination of investigations and prosecutions. There will be an independent joint supervisory body for data protection and, if necessary, legal solutions will be provided for appeals to be lodged in national courts.
Secondly, the role of the Union' s institutions has been strengthened and the Commission is fully involved in the work of Eurojust in its various areas of responsibility. Parliament will be kept fully informed of the budgetary issues and I hope that it will also be given the task of discharging the budget.
Mrs Gebhardt' s excellent report also includes a list of supplementary amendments, most of which meet with the Commission' s approval. I shall only mention the examples of the amendments concerning membership of the joint supervisory body for personal data, cooperation with OLAF, the Commission' s anti-fraud body, and Eurojust, Parliament' s discharge of the budget, the time limits for the storage of data and the law applicable in the event of damage resulting from incorrect data processing. I hope that the Council will also bear these suggestions in mind.
Madam President, ladies and gentlemen, with regard to the other two initiatives under consideration, the events of 11 September 2001 have, I am sad to say, confirmed the validity of the recommendations adopted by the European Parliament on 5 September 2001, following an own-initiative report drawn up by Graham Watson. As Commissioner responsible for Justice and Home Affairs, I wish to congratulate and pay public tribute to Mr Watson, the Chairman of Parliament' s Committee on Citizen' s Freedoms and Rights, Justice and Home Affairs, whose efforts and name will always be associated with this initiative of enormous political scope; the fight against terrorism and against crime in the European Union.
The recommendations in the Watson report, published in September, were, to a large extent, taken into account in the proposals presented by the Commission on 19 September which are now being studied by the Council. I wish firstly to discuss the proposal for a framework decision on combating terrorism. The Council debate on this proposal has focused on the three most important and, at the same time, most problematic issues: defining terrorist crime, clarifying the rules of jurisdiction for the prosecution of terrorist acts and the framework of penalties and sanctions applicable to terrorist acts.
With regard to definition, there has been concern to ensure that the framework decision cannot, under any circumstances, apply to legitimate action, for example in the context of the activities of unions or anti-globalisation movements. The Commission has subscribed to this interpretation from the outset and considers that the solution we are working towards respects the basic structure of the Commission' s initial proposal, which is to, "define a terrorist offence on the basis of the identification of an objective factor: the terrorist act, accompanied by the identification of a subjective element: a terrorist motivation under the terms of the proposal" . This is the text currently under consideration by the Council. At the same time, the solution also provides more detail on allowing the requirements that must be met for the offence included in the positive list to be considered a terrorist offence, to be identified in legislation itself. We are, therefore, in favour of improving the definition contained in the text currently being studied by the Council.
This aspect, in fact, provides a further guarantee: no common crime, not even acts of violence committed incidentally in the context of certain demonstrations, will be covered by the instrument to eliminate terrorism. The Council is currently considering the possibility of issuing a statement explaining that anyone acting in the interest of preserving or restoring democratic values, instances of which occurred in some Member States during the Second World War, cannot be considered to be a terrorist. This aspect is in line with some of the amendments tabled by Parliament to ensure that the fundamental rights and freedoms on which our countries are founded cannot, under any circumstances, be endangered by the present framework decision.
With regard to jurisdiction, the debate in the Council is close to reaching a solution that is very similar to the one recommended in the amendments tabled by the European Parliament. There is consensus in Council on a balanced formula that combines the Commission' s initial proposal and the more ambitious project suggested by some Member States and by Parliament on national jurisdictions being extended to cover the entire territory of the Union. Consequently, Member States can, if they so desire, extend their jurisdiction if the offence has been committed in any part of the Union' s territory.
With regard to the third issue, that of penalties and sanctions, I would say that this is still the main problem with the framework decision, given the lack of consensus on a common level of penalties and sanctions for individual terrorist offences. The Commission is not yet satisfied with the approach that is currently applied for individual offences, under which the penalties and sanctions applicable to terrorist offences committed by individuals would not be harmonised. Instead, weightier penalties and sanctions than those provided for under national legislation for the same offences committed without the special intention required for classification as terrorist acts would apply. If we limit our ambitions in this way, we will not be fulfilling the mandate laid down in the Article 31(e) of the Treaty, nor will we be following the recommendation contained in the Watson report. Furthermore, we would be acting inconsistently since, in previous instruments, we have managed to adopt common penalties and sanctions for the counterfeiting of the euro, for assisting illegal immigration and the trafficking of human beings, and it would be inexplicable not to be equally ambitious when it comes to punishing terrorist acts. I hope that it is possible to find a solution on the basis of the proposal that the Commission presented on creating a range of penalties and sanctions for the individual offences listed in Articles 1 and 2 of the Commission proposal, with greater flexibility to adapt them to the scale of penalties in force in the national legislation of each Member State.
Lastly, this framework decision stipulates that the Member States must adopt all possible measures to guarantee appropriate assistance to the families of victims, implementing, where possible, Article 4 of the Framework Decision on the Status of Victims in Connection with Criminal Proceedings. This approach is entirely consistent with Parliament' s point of view.
Madam President, ladies and gentlemen, the second framework decision, on the European arrest warrant, must be based on the principle of the mutual recognition of final decisions in criminal matters, in line with the conclusions of the Tampere European Council of October 1999, and with the recommendation made to us by the Heads of State and Government at the Ghent European Council of October this year. The text we are now discussing, submitted by the Presidency, includes a positive list of offences for which a double jeopardy verification does not have to be carried out. As you know, the Commission proposal that is being discussed today seeks to make the abolition of the double jeopardy rule universal, with the exception of a negative list identified by the Commission. Since the Ghent European Council, it has become clear that this approach by the Commission would not have majority support in Council. Hence the Presidency has moved ahead with a compromise proposal, which assumes that the execution of an arrest warrant for offences included in the positive list does not require double jeopardy verification. The Commission is prepared to support this compromise proposal by the Presidency provided that the definition of offences included on this positive list is substantial and that it sends a clear, unequivocal message that we are strengthening the mechanisms of judicial cooperation to fight against the various forms of transnational organised crime. In order to ensure that the mechanism of the positive list works and is effective, the definition of the offences on this list must respect the definition of these offences in force in the legislation of the Member States issuing a search and arrest warrant. This is an essential component. Unless this component is complied with, the double jeopardy condition would also be reintroduced for these offences, which is exactly what we are trying to avoid.
I think that we are approaching an agreement on the content of the positive list. However, at the moment, this agreement is not yet completely signed and sealed. I hope that, by the Council of 6 and 7 December, it will be possible to conclude a unanimous agreement on a substantial positive list that fulfils the objective of a mechanism for an effective European arrest warrant that can be implemented in a straightforward way.
Regarding the last aspect that I wish to focus on, the Commission has included in its proposal a set of rules that are intended to reconcile effectiveness in the fight against crime, on the one hand, and the protection of citizens' rights and fundamental freedoms on the other. I hope that the Council resists the temptation to remove provisions that offer protection on the grounds that they are not necessary, since the Member States are, in any event, bound to respect legal safeguards. It is true that one of the essential elements for the creation of this mechanism is the principle of mutual trust that has resulted from the Member States signing up to the Council of Europe' s European Convention of Human Rights of 1950 and from having jointly proclaimed the Charter of Fundamental Rights of the European Union in December of 2000. I would say, however, that it is, nevertheless, important to emphasise some specific mechanisms that should be included in this framework decision in order to guarantee and safeguard the fundamental rights of our citizens. Other amendments along the same lines consist of bringing the wording of the Ne bis in idem rule, laid down in Article 29 of the Commission' s proposal, into line with the wording of Article 50 of the European Union Charter of Fundamental Rights so as to obviate the requirement for the arrest warrant to be accompanied by proof that the individual has been duly informed of the procedure in time to prepare a defence in the event that he or she is sentenced in absentia. Another good example of these rules is the deduction of the period of deprivation of liberty from the punishment laid down in Article 24 of the Commission proposal, which states that the period of detention in the Member State executing the warrant must be taken into account for the purposes of calculating compensation in the event that the individual surrendered is not convicted. There must be a balance between the need for speed and effective cooperation between judicial authorities and the interests of individuals, who must not be subjected to additional or excessive constraints or have their ability to mount a defence hampered. The Commission feels that it would be desirable, where the identification of the laws and principles that safeguard fundamental rights in a European judicial area is concerned, to extend these rules. The Commission realises, therefore, that it would be desirable to pursue the task of approximating legislation on criminal proceedings in the Member States. We must, simultaneously, guarantee the effectiveness of prosecutions and the safeguarding of the rights of individuals. It may, therefore, prove necessary at Union level to address, in a more concerted way, the right to language assistance, the proper treatment of evidence and the issue of the courts' bail system. The Commission is considering the possibility of issuing a communication on these aspects that could cover a huge range of factors. These issues require a horizontal approach and, therefore, we propose finalising them at a later date in a specific mechanism.
Madam President, ladies and gentlemen, I shall conclude by referring to Mr Watson' s proposal for an oral amendment that was tabled here today. Now that we are debating the Commission' s position, we must step up negotiations to conclude an agreement supported by all fifteen Member States. Not an agreement at any price, but an agreement that responds to the challenge of the fight against terrorism and organised crime before us. We also welcome the Belgian Presidency' s commitment to obtaining this agreement. I also wish to make it clear, however, that, where the European arrest warrant is concerned, an agreement can certainly be concluded on the list of thirty-four offences to which Mrs Neyts-Uyttebroeck has just referred. I must also clearly state that the list does not include minor offences because this is a list annexed to the Europol Convention. I would also say that, if these offences are considered to be offences that warrant police cooperation under the terms of Europol, they must also be considered to be unquestionably serious for the purposes of judicial cooperation in criminal matters. Regardless of national legal cultures and regardless of the moral censure that a particular offence might generate at national level, I am convinced that the option we should pursue at the moment is to conclude an agreement with all fifteen Member States, a substantial agreement on the list of offences to which the European arrest warrant should apply. If this agreement cannot be concluded with all fifteen countries, we will then have to consider what to do next.
Madam President, I think that today our thoughts should focus on the basics, which are the good fortune and responsibility of living in democratic States governed by the rule of law. In a democratic State governed by the rule of law, any political demand is acceptable and to be respected and the democratic confrontation of ideas is always to be welcomed; these are our standards, our very essence, our identifying mark, on which the whole idea of European integration is founded.
By the same token, however, the democratic State governed by the rule of law rejects those who express their ideas through bloodshed. When faced with those who sow the seeds of terror, death and destruction in our societies, there is only one dialogue possible, the dialogue that arises from the implementation of the law. This is our guiding thought on this matter.
I said that we are constructing, on the bases and principles of our legal systems in democratic States governed by the rule of law, a democratic Europe governed by the rule of law. We had a situation that was completely lacking in balance between progress in the field of security and progress in the field of freedom and justice. The three proposals debated respond, and it was about time, to a request from Europe' s citizens and to the clear political will, at the highest level, of the Heads of State and Government, which, as Mr Watson has clearly pointed out, runs from Vienna to Tampere, and has been strengthened since 11 September at the Extraordinary European Council in Brussels and in Ghent.
These three methods also respond to the principles upon which Europe has been constructed. Firstly, cooperation and coordination, as seen in Eurojust, where we cooperate and coordinate in order to be more effective in the field of justice. Secondly, the mutual recognition on which the internal market is based, and this, as the Commissioner has said, a corollary of the confidence between States, which is the fundamental element of the European search and arrest warrant. Finally, harmonisation wherever this may be necessary and the need for harmonisation with regard to terrorism is obvious, because only six Member States had any legislation covering this area.
Madam President, I trust, no, I am sure, that by voting for these reports with an overwhelming majority tomorrow, Parliament will be giving, as it always has, the political signal that, as responsible representatives of the citizens, we have the obligation to work on the construction of democratic States governed by the rule of law, in those countries in which we are fortunate enough to live.
Madam President, since 11 September, there have been many opportunities to think about and debate upon the consequences of the events of that fateful day and today is no exception.
Without a doubt, the attacks in New York have made us realise that nobody can feel entirely safe from terrorism. When a man and a woman are murdered in Beasaín, as happened last week, for example, each and every one of us is affected, and it is not reasonable to ask the elected representatives of a democracy, Mr Watson, to have to debate under the threat of death.
These events have also reminded us that we were a long way behind in meeting the commitments that the Heads of State and Government had given in Tampere in order to develop the third pillar of the European Union.
The report that we approved by a large majority in committee contains contributions which, in my opinion, are very valid, to the otherwise excellent Commission proposal. For example, to define street violence as clearly being one form of terrorist expression, or to incorporate a reference to victims and their families and to offer political support and legal protection with the aim of identifying terrorism and bringing terrorists and their supporters to justice through the courts. This is precisely the purpose of the amendment we tabled in plenary and should be interpreted in this way. I hope that these and other contributions will be added to the text that the Council is debating, and, in particular, this latter amendment, which I hope the rapporteur will also vote for and will be taken into consideration when the European list of terrorist organisations that Parliament requested is drawn up.
The Ministers for Justice and Home Affairs should fulfil their duty on the 6 and 7 December, and if they do not do so, the Presidency will have to honour its commitment to Parliament to take this issue at Laeken, and if any Member State there is tempted to block a proposal that has the widespread support of our citizens, it seems appropriate to me that closer cooperation should be implemented according to provisions of Article 40 of the Treaty.
The Council' s requests do not date from 11 September. In September 2000, one year ago, the vast majority of MEPs signed a written declaration requesting the methods that today have been submitted for our consideration. These are the same methods that we are asking the Commission for in the own-initiative report on the role of the European Union in the fight against terrorism that we approved, also by a very large majority, on 5 September. Therefore, it needs to be made very clear that none of these measures makes the slightest reduction in the civil liberties of European citizens. The opposite is the case, we are giving the judicial system instruments to enable it to better protect everyone' s freedom because, faced with the free movement of crime, we must open the doors to the free movement of justice.
Madam President, the two provisions we are debating today respond to both a conviction and an objective: the conviction that we can defeat terrorism and our objective to strengthen the Rule of Law, providing all the instruments necessary to achieve this.
In a democracy, political ideas are put to the test in the voting booth, and not put forward by terrorists. I am sure that all my fellow Members are of this opinion.
I would like to clearly point out what will be changed by these two initiatives when they are adopted by the Laeken European Council : firstly, Europe will cease to 'show solidarity with' and instead be 'responsible for' . The solidarity of Europeans with Spanish democrats in their fight against ETA will give way to the responsibility of all European democrats to defeat terrorism.
Secondly, and with regard to the European search and arrest warrant, agreements between governments will be replaced with recognition and cooperation between their various judicial systems. An injunction will have to be able to be executed without delay, whether it has been issued by a Spanish judge or a French judge, against an individual who is sought in one or other of the countries. To make my position clear, I feel there should be no more disgraceful spectacles such as the one that took place at Olano.
As well as thinking about the future, however, I cannot help but think with a certain degree of bitterness that these two provisions have come far too late, for the victims. How different their lives would have been if we had done this earlier! If only this had been done ten years ago, I am sure that ETA would, by now, have been defeated, and that many of my close friends who have been murdered by ETA would still be here with us, still taking their children to school, giving lectures, writing articles for the press, administering justice, representing their voters.
I would, therefore, ask you, ladies and gentlemen, to reflect upon this tomorrow before you vote. I would like you to consider that the consequences of this will not only be political, but will, more than anything, be of a human nature, and I would ask the Council to rise, in political terms, to this occasion, and not to miss this opportunity.
There are those that think that politics is the art of the possible. My opinion is that the purpose of politics is to make what is necessary possible. I trust that the Fifteen will share this opinion. I assure you that the defeat of terrorism is possible, and, ladies and gentlemen, you do not realise just how necessary this is.
Madam President, the argument that the anti-terrorism measures and the European arrest warrant do not skimp on fundamental rights, is only sustainable if the protection system of the European Convention on Human Rights for defendants is adhered to in practice. But that is dependant on the ability of every single judge in the European Union to understand and apply ECHR provisions. We have no coherent EU programme to ensure they do. Lest I be thought chauvinist in raising the problem of Britons in Greece, let me criticise my own government in the UK. They are trying to put through an anti-terrorism bill with a derogation from the ECHR in order to detain suspects without a proper trial, with no legal representation, no judicial review and without being able to hear the evidence given by the intelligence services. This certainly leaves the UK lacking credibility in a campaign for mutual raising of standards in the EU.
Another worrying development in the UK is the intention to let police and security cooperation measures slip through the Westminster Parliament without proper democratic scrutiny. Here we debate, but we have no equality with Ministers in deciding the legislation. Coupled with Council secrecy, this means a very unsatisfactory position in terms of democracy, justice and human rights.
Finally, may I make a direct appeal to Commissioner Vitorino to ensure that organisations acting in the field of raising justice standards, such as the admirable Fair Trials Abroad, can be assisted under the Community budget.
Madam President, ladies and gentlemen, the fight against terrorism is an absolute necessity, the legitimacy of which should not be questioned or we could see our democracies collapse. However, under no circumstances should it serve as a pretext for gagging our fundamental rights and democratic freedoms. How can we justify a European proposal to combat terrorism if no added value can be gained from it? Under the current legislation of the Member States, perpetrators of attacks could not go unpunished. As the public enemy number one is terrorism, why not limit the European arrest warrant to terrorist offences? If the illegal capture of State or government facilities, public modes of transport, infrastructures or public places constitutes a terrorist offence or if the legitimate expression of our freedoms of expression and association, our trade union rights, could, in the future, be criminalised or described as terrorism, if those elements are retained, by voting in favour of these reports we will be renouncing all of our democratic rights. An explicit guarantee of these rights and freedoms must be included in this proposal for a framework directive. Our fears also extend to certain offences that could fall under the warrant, as the criterion used is that of the sentence, while the accused persons may deserve protection, for example if they are migrants or asylum seekers. Even those giving support to those people would, in the future, become guilty of terrorism. A minimum degree of harmonisation of Member States' criminal procedures is necessary in order to safeguard the principle of equality before the law and guarantee the protection of rights in the principle of collegiality. Furthermore, as minors cannot be the subjects of an arrest warrant, their description for criminal purposes also needs to be harmonised. If we are to establish an area of security, freedom and justice, these three dimensions need to be fully effective. Unfortunately, we observe that the security aspect is dominating the policies of the Union and the Member States. The fight against terrorism needs to be reflected in security for all residents, without exception and in total respect for human rights and fundamental freedoms. Finally, if a new text has to be adopted by the Council in the future, we hope that this House will be consulted once again.
Madam President, there is an ongoing relationship between the constraints on individual and collective freedoms in the United States and those in Europe, just as there is an ongoing connection in the matter of such freedoms that has been maintained by the United Kingdom government, first with the Reagan/Thatcher partnership and now with the Bush/Blair partnership. Many European governments are using the criminal terrorist action of 11 September against the United States as an excuse to issue further legislation curbing freedoms which has nothing to do with combating terrorism. Leaving aside the special military tribunals set up by President Bush, it is enough to reflect upon the recent laws issued or proposed in Italy or in the United Kingdom in order to understand that their objective is to curb and control growing political opposition to a world social and economic order which is unfair and inhuman: the wealth, well-being, growth and development of a fifth of the human race are mirrored by the starvation, lack of resources, ongoing economic decline and underdevelopment of the other four fifths.
It is strange that we can never manage to find a legal formula to define this major social massacre as an act of terrorism, while we had no hesitation in labelling as terrorist acts all those demonstrations of social opposition which have taken place recently in Seattle, Genoa and so forth.
Article 3 of the proposal for a framework decision on terrorism sends a clear message to all those who, in the future, attempt to show their opposition to the neo-liberal monopoly on thinking and the resulting social system. Women, men, workers, students, the unemployed, pacifists and ecologists will no longer be opposing the system but will be terrorists because - as Hegel, then an old man, wrongly said - 'the real is rational and the rational real' , and for our legislators nothing is more real than the present social and economic disorder and nothing is more irrational, and therefore terrorist, than the need to overthrow and eliminate it.
Lastly, I would like to make it clear that I do support the European arrest warrant and that, as an Italian, I condemn the fact that my country' s government should be the one to oppose a unanimous decision. It is shameful because the intention of the Berlusconi government in adopting this position is to prevent corruption being listed among the offences on the 'positive' list.
Madam President, after the events of 11 September, Europe and the European institutions must also assume their responsibility and find the courage to achieve a joint agreement between the Member States on combating terrorism and, in general, combating organised crime, without delay. The legal instruments which will make this fight genuinely effective include the European arrest warrant, which will, at last, replace the complex and excessively bureaucratic extradition procedures which have now become insufficient and inadequate for fighting crime, particularly international crime. That said, we need to move one step at a time. The emotion of the tragic terrorist attacks of recent months must certainly prompt us to strengthen judicial cooperation between the Member States without delay, but in speeding up this process we must take things one step at a time and act responsibly.
Indeed, good laws are not compatible with haste or with lack of precision or emotional reactions, particularly when it comes to identifying the offences in respect of which the European arrest warrant is to be applied. We would therefore express our concern at the Belgian Presidency' s proposal to apply the European arrest warrant to a list of around 30 categories of offences immediately. In our opinion, terrorism or the trafficking of human beings, to give just two examples, cannot be placed on the same level as counterfeiting or forgery. It would therefore be more in the general interest to propose and adopt, first of all, with the unanimous consent of all the Member States, an initial, limited list and then, subsequently, to extend this list gradually, thus focusing initially on terrorist crimes, organised crime, the trafficking of drugs, arms and human beings and the exploitation of minors.
Mr President, naturally, measures must be taken to combat terrorism. That much is clear. Upon reflection, however, it is interesting to note in this context that most countries have adequate rules. That being said, an extension to the mutual obligation to hand over wanted criminals might be contemplated, but it should be far more restricted than provided for here. Having said that, I want to say that I have difficulty finding words strong enough to express my rejection of the proposals before us.
That rejection is something I express not only as a politician but, first and foremost, as a lawyer. I want to say that it is difficult to find even one lawyers' organisation of any kind in the Member States that wishes to endorse these proposals. They all have major or minor reservations, and many are forthright in their rejection of them because it is a case of the end justifying the means, and the means to be used amount to a violation of what are fundamental ideals in terms of legal rights, something which, for example, Denmark' s General Council of the Bar has come out very strongly against. In my view, this panic reaction has meant that these proposals have been treated with a quite scandalous disregard for any basic demand that they be properly examined. These fundamental legal reforms, which are among the most complicated of legislative matter and require an extensive consultation procedure, are to be implemented without any substantial debate on the issues involved and on the basis of, if I may say so, Commissioner, what is, to put it mildly, inadequate preparation. It is unpleasantly reminiscent of political 'body-snatching' , and that is a violation of fundamental legal rights.
Madam President, there is a pressing need to harmonise judicial standards but I would like to draw the attention of the President and the Members to the need to harmonise the roles of the intelligence and anti-terrorist bodies as well, for otherwise harmonising judicial standards will serve no purpose. Current events show just how necessary this is, irrespective of the many considerations put forward by Members from the left side of the House which have the effect of shifting our attention away from the numerous dangers presented by the way terrorist groups work and are interconnected. In fact, by way of example, the revelations published today in the Italian daily newspaper La Repubblica on the change of hands of important nuclear material which is already part of the stock owned by the Mobutu regime, offer a very serious perspective on this trafficking which has taken place and may still be taking place at this very moment in the States of the European Union. The story of this transaction, the protagonist of which was a former governmental ambassador who was moving freely throughout Europe by virtue of his status as a political refugee, is incredible.
Madam President, Commissioner, ladies and gentlemen, it is actually tragic that it took an event like the dramatic terrorist attacks in New York and in Washington to rouse Europe, and the European Council in particular, from slumber, but I am glad that we have managed in such a very short time to put together a package - a counter-terrorism package. It extends from money laundering, by way of the freezing of accounts, to the measures we are discussing today. I am glad that, at last, terrorism is defined as an offence in all fifteen Member States and not just in six, as was formerly the case, and can therefore be proceeded against. I am glad that there is the hope of a European arrest warrant. I hope that national animosities do not again lead to the postponement of this European arrest warrant, which we so urgently need. Just go back to Parliament's proposal, when, I believe, the position we took up was a good one. I am glad that we will make Eurojust a reality and that the enlarged powers to combat terrorism take us another step forward in the right direction. I am glad that Europol will have joint investigative teams. All this is very positive in that we are showing the public just what added value the European Union can have.
I demand, though, that currently unresolved points in certain areas be dealt with. The Member States must finally be required, and with consequences in the event of their non-compliance, to supply Europol with information and to ensure optimum coordination between Eurojust and Europol and appropriate parliamentary management and monitoring. Parliament has made some excellent proposals on this point, and I congratulate the rapporteur and the whole team of shadow rapporteurs. I hope that the excellent work they have done will meet with complete support tomorrow.
Following the attacks of 11 September, policy against terrorism had to be tightened in Europe too. The Commission proposal on the definition and penalty standards for acts of terrorism therefore deserves our support.
However, the Commission proposal on a European arrest warrant with a general scope, and which abolishes the dual criminality requirement across the board is met with less enthusiasm. This is a bridge too far for a variety of reasons: it pushes countries with a milder climate in terms of criminal law into the defensive and calls into question the fairness of the course of justice.
The proposed general scope is no longer related to combating terrorism. As such, it constitutes no ground for the enormous political pressure and the break-neck speed of the decision-making process. Such a proposal revolutionises the application of national and European criminal law and therefore deserves a well considered and transparent decision-making process, preceded by a proper public debate.
Moreover, Parliament is forced to pronounce judgment on the Commission proposal while the Council has, in fact, already turned it on its head: a positive list instead of a negative one, and behind closed doors.
One can hope and expect that the discussion in the Council will eventually culminate in an acceptable compromise, but we do not know this yet and neither are we voting on this tomorrow.
This is why this plenary debate and the vote in this form and at this time are a little absurd and premature, in fact. For that reason, the delegations of the Dutch Labour Party will abstain from tomorrow' s vote on the Commission proposal for a European arrest warrant.
Madam President, Mr President-in-Office of the Council, Commissioner, I will adopt a slightly different position from that of the previous speaker. The Members of the European Free Alliance will approve the measures to combat terrorism. We want to strengthen the criminal law measures to combat terrorism.
However, we do want to underline that the term terrorism is to be defined as proposed by the European Parliament, for I am a little wary in that respect. A moment ago, we discussed the procedural motions on train and plane spotting in Greece and on the people who are imprisoned in this connection. You may well say that this is a completely unrelated matter, but the sense of justice is very different in the different countries. Similarly, the keenness with which some label anything and everything as terrorism, makes me a little suspicious. But the measures should not be exploited by the authorities and neither should it be possible to exploit them.
Some of our representatives of the European Free Alliance struggle more with the European arrest warrant. The approval we grant in this connection is clearly conditional. The guarantees we want to give are contained in the EP amendments which will hopefully be adopted and which we really consider to be minimum requirements. If the Council refuses to accept these, we will review our position and convince our colleagues in the national parliaments of the fact that better protection of citizens' freedoms is necessary for a fair course of justice. In other words, this is about minimum conditions, but further to the speeches of both the acting President-in-Office and Commissioner Vitorino, we are quite optimistic about the right direction which this could be heading.
It is, of course, clear that we must be able to make further progress in the harmonisation of legislation, and in the European judicial procedures involving a European public prosecutor, etc. A number of people put the federalisation of the Third Pillar first and foremost, and maybe we need to be more pro-active in this direction.
We will not tolerate normal, democratic opposition being muzzled or suppressed, or the actions of trade unions and of movements and associations being thwarted in the name of combating terrorism. But more than anything, we also want progress to be made in the fight against internationally organised crime. I have first-hand experience of hopeless situations in the fight to surrender people of whom it had been clearly proven that they had committed crimes. I therefore want to give you my unqualified support in this matter, but subject to the conditions I have announced.
Madam President, I too would like to join others in welcoming the opportunity to have this debate. The time is so short that it will not allow us to get fully into all the intricacies and details. However, I can say at the outset that every one of us is in common cause in opposing terrorism and violence of any kind to further political or other aims To that end, we would support coordination and cooperation between the Member States in protecting the rights and interests of each of the Member States and of the European Union as a whole, as well as its 370 million citizens. At the Tampere summit we took the first step towards that process. However, what is before us here today with regard to the European arrest warrant represents a major interference in and alteration of the national criminal justice systems and the civil rights and protections afforded to each individual within each of the Member States.
It is a mistake to move this far, this quickly, without properly understanding or fully recognising the differences between the criminal systems within the European Union. Therefore, I would urge all Members to support the amendments tabled by myself and my colleagues, in particular, Amendments Nos 92 to 101, which put in place firstly, the requirement for a judicial review or a right to appeal against the warrant at both the executing and issuing stage, secondly, a common list of positive offences, which must be drawn up and not used as a stumbling block, thirdly, no interference with the double jeopardy rule, fourthly, that there must be prima facie evidence presented before the warrant can be enforced, and finally, to ensure that there is a quick trial process where a warrant is issued. I have represented constituents in other Member States in the European Union where they have been held without trial for two years, without getting any opportunity for habeas corpus or any opportunity to present their case.
Finally, on the overall package on combating terrorism, we have to ensure respect for fundamental human rights and freedoms. It is no good for the Commissioner to say that we have the Charter of Fundamental Rights: That is only a non-legally binding political decision. Each Member State has signed up to the European Convention of Human Rights which puts in place specific provisions for each individual. I note that one Member State, just in the last week, has ridden roughshod over the rights and liberties of individuals. We as a European Parliament, representatives of a transnational organisation, should not allow this to continue.
I would like to use the brief speaking time I have to highlight the plight of the too-soon forgotten victims of terrorism. I sat in the home of one of my constituents the other day, a woman who lost her husband because he was a member of the army and had been killed by IRA terrorists. When she came to get compensation for her three sons - just young boys - they offered her a paltry few hundred pounds for each son. I could go on and list a sad litany of how terrorist victims have been treated. This Parliament should realise that these people need special treatment. The governments responsible should ensure that treatment is provided to bring some alleviation of the awful hurt and sorrow they bear.
Madam President, ladies and gentlemen, it is very difficult to talk about such sensitive issues when there is so little time available but I would like to confirm that, contrary to what many speakers have said, we have increased protection following 11 September and drawn up a raft of measures which include those we are debating this evening. However, last year, we instituted Eurojust and we have already delivered one major opinion, as has been mentioned, to the effect that Eurojust should harmonise judicial cooperation within Europe.
Today, we are taking a large step forward. We are taking a quantum leap towards laying the foundations for the institution of a European public prosecutor in the future, and I therefore feel that the area of justice in which all this is taking place is gaining in significance, and it is not an area of repression, Mr Vitorino, but an area of freedom. I am sure you have drawn inspiration from these principles. I believe that this is an issue of primary importance on which we are about to deliver an opinion and which we feel will certainly open up a whole world of cooperation and solidarity in this area.
There are clearly specific problems and they clearly concern the arrest warrant, which merits close reflection. Only Mr Di Lello could be so superficial and irresponsible as to cast such hasty aspersions on the Italian government. I do not feel this is fair. The legal institutions have their own procedures, and we are fine-tuning this European procedural law, this European area, but it is clear that we must proceed with great caution and not draw up a list of offences, for we would never finish adding to it, and any list of offences will clearly never be comprehensive. We must realise that transnational crimes do exist, that the crime of international terrorism does exist, Madam President, and that it is a sensitive, significant and tragic issue in today' s society. All we have to do, and it must be our priority, to combat it is, of course, to coordinate the activities. Italian procedural law, for example, has its own peculiarities, and we hope that there will be reasoned, active unanimity within the Council.
Thank you, Madam President. I certainly welcome the fact that, today, we are finally debating these two reports: the Watson report and the Gebhardt report, although it is unfortunate that this should be a consequence of the tragic events of 11 September in the United States.
However, I think that there is an opportunity here. We can make an advance of fundamental importance, a giant step forward in complying with the Tampere agreements and in creating a European area of freedom, security and justice, that everybody wants, respecting the balance between freedom and security, the importance of which no one doubts. And, most importantly, we shall be able to provide our own small contribution to the solution of this difficult, complex and painful problem that weighs heavy upon us and knows no borders, which is terrorism.
Parliament carried out its work before 11 September and it continues to do so now: I am referring to the Resolution we approved on 5 September. The Commission has proved its fast reflexes in proposing the framework decisions that we are debating today.
We hope that the European Council is also able to rise to the occasion and makes the right decisions as along the lines of those made by the Commission and that Parliament is making today, and that, at the Laeken Summit, it responds to the demands of Europe' s citizens to close the net ever tighter on terrorists and terrorism in general, despite the technical difficulties, and to appropriately punish the guilty parties who have spilt the blood of so many innocent people and who have cruelly and pointlessly ended so many lives.
Madam President, when we were discussing the Schengen Agreement, one of the most frequent objections raised was that the borders would stop policemen and judges but not criminals. That was a logical objection, although the Schengen Agreement did represent a step forward. Well then, the instruments that the Council is about to adopt now, particularly the European arrest warrant, are the answer to these objections. At last, borders will no longer stop judges and police. I therefore see the European arrest warrant as a huge step forward in European integration too, and that is why I find the position of the Italian government, which is showing concern at the inclusion of offences, particularly financial offences, in this list, frankly incomprehensible. I hope that the government will review its position in the coming days and I call upon the Commission and the Council of Ministers to pursue this path, which I feel is quite appropriate given that investigations of any kind include inquiries of this nature. I would, moreover, point out that, last July, Parliament - including Mr Gargani and the Forza Italia group too - almost unanimously adopted the other Watson motion, which called precisely upon the Council to adopt a decision providing for a European search and arrest warrant in the area, and I would stress this, of corruption and fraud as well. There is, therefore, already a precedent but, in any case, I feel that this is the right path to take to achieve security and justice in Italy and Europe.
Madam President, I come from a country that has been stunned by the most atrocious totalitarian horror, which seeks to spread terror by indiscriminate and relentless killings. I can say, with pride, looking at my colleague Bárbara Dührkop, and at so many victims, and almost with emotion, that in my country, nobody has given into the temptation of implementing or asking for emergency measures.
Something that has never been understood and which no one has ever been able to tolerate in Spain is that once murderers have crossed a border that, theoretically, no longer exists, they are not pursued with the same vigour with which they are pursued in Spain. There is no technical reason, Madam President-in-Office of the Council, that can justify this, and no European citizen will accept the explanation that, for technical reasons, we are unable to make progress on tracking down terror and crime.
A common definition of the crime of terrorism and common sanctions are needed, as we have heard the Commission say so many times, to prevent there being safe havens in Europe where criminals can escape prosecution. These measures would also send out a clear political message of the European Unions' commitment to this issue. We can say the same of the proposal for the mutual recognition of final decisions that we have agreed to call the European search and arrest warrant. We support the Commission' s proposals for improvements on extradition between Member States and the elimination of the double jeopardy rule. I also hope that the Council will take Parliament' s wishes into consideration.
I think, Madam President, that extending judicial cooperation in the fight against terrorism and crime is the way to become more effective whilst not reducing, by any means, the very freedom that terrorists and criminals are seeking to destroy.
Madam President, ladies and gentlemen, Commissioner, I would first of all like to rectify an omission during my presentation. I forgot to thank and congratulate the rapporteurs on their excellent work and I therefore do so now.
I feel that today' s debate is a very good illustration of the difficulty of the exercise, if I may use that word, of the task that we have before us, which consists of accepting both what Mrs Terrón i Cusí has just said, namely that terrorists should not have the freedom to repeat the atrocious crimes that they have committed, but, at the same time, we need to ensure that the fundamental freedoms which we all hold dear are also respected. That, in a nutshell, is what is making our task so difficult. I have tried to explain to you the approach that we are taking to this matter and that we have the twofold concern to work quickly but not negligently, to ensure respect for our fundamental freedoms as well, which should be constant, including the right to defence for those who are accused and including victim' s rights, as the victims should also receive all the necessary attention and care. We are trying to combine all of that, and it is clearly not an easy task, especially because, as you well know and has also been pointed out in this debate, what is more, the different Member States do not have the same legal or judicial traditions. All of that needs to be reconciled too.
What I can tell you, and this is my final point, is that we will continue to keep this twofold concern in mind, and it is with this in mind that we will try, with the support and guidance of the Commission, of course, to complete our task successfully. Finally, just to be on the safe side, I want to confirm once again, as I did during my introductory speech, that we will, of course, ensure that action taken in the context of the exercising of political or trade union rights can under no circumstances be defined as a terrorist act or, therefore, engender the application of the new mechanisms that we are working.
Madam President, I would firstly like to say to Mr Krarup that no, we have not acted hastily, we have been working for over a year in consultation with national experts and university lecturers. We have always listened to experts. It cannot be said that our proposal has not been thought out. I categorically refute this.
Secondly, I would like to say that there is no need to worry, ladies and gentlemen. As the Minister has just said, the definition of terrorism has been improved during the Council' s work. It is entirely in line with the 1977 Council of Europe Convention. It is entirely consistent with the Indian proposal which is now under discussion at the United Nations in New York, and I can assure you that it is completely clear in the recitals that we do not include anti-globalisation demonstrations or trade union action in the scope of terrorist activities. It is so clear that I would describe it as Cartesian. You will see this from the texts.
Finally, I would like to say that the Commission' s conscience is quite clear. We understand the political difficulty and, even, the political drama, constituted by this enormous step forwards that we are taking in order to make Europe an area of freedom, security and justice, and we know that, ultimately, what we need to do is to be true to the values, as I am sure we will be, of respect for the rule of law and the fundamental freedoms of the citizens, but, at the same time, we know that with freedom comes the responsibility to resolutely combat crime and terrorism, and we will therefore combat crime and terrorism resolutely.
Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was suspended at 8.25 p.m. and resumed at 9 p.m.)
Aviation safety
The next item on the agenda is the debate on the report (A5-0415/2001), by Mrs Foster, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation on establishing common rules in the field of civil aviation security. [COM(2001) 575 - C5-0481/2001 - 2001/0234(COD)]
Mr President, the tragic events of 11 September in the United States have given new impetus to the reinforcement of arrangements for aviation security. The European Council meeting the day after the terrorist attacks on the USA instructed the Transport Council to evaluate the measures to be taken to improve aviation security and complete its consideration of those already proposed.
The draft regulation itself was fairly straightforward and has been amended. However, the attached technical annex, Document 30, based on the European Civil Aviation Conference - or ECAC - was found to be out of date. Whilst Parliament has responded speedily to the challenge, we believe that this should not lead to a lower level of parliamentary scrutiny and we reserve the right to amend in second reading the revised annex to this regulation adopted by the Council in its common position.
I have met with representatives from the Council and Commission and have consulted widely with the industry. Due to the difficulty with the annex, as mentioned earlier, I chose to proceed with the report along the following lines: to work with the draft regulation and annex without amending the original annex as given to Parliament but to reserve the right to a second reading after the Council's common position has been adopted. This option accords with established procedures and ensures proper scrutiny.
The draft regulation concerns, principally, access control and passenger luggage and freight screening on the ground at airports and is outlined fully in my explanatory statement. The scope does not extend to on-board security which may need to be addressed at some future date. The technical standards themselves are those adopted by ECAC in 1992 in Document 30, part 2, relating to security issues revised in January 2001 and, as mentioned, currently being updated. ECAC membership extends to 38 European States including all EU Member States. It is worth pointing out to Parliament that this agreement reached by the 38 countries will set a precedent in so far as for the first time the agreement will have binding force upon its contracting parties. Document 30 had previously been used for general guidance only.
Following on from the joint resolution which Parliament adopted at the last plenary session on the subject of aviation, the key areas for amendment to this text are as follows: first, Member States assume responsibility for additional security costs in the light of the terrorist attacks; second, inspections of airports should be unannounced if airports are to be inspected under real operating conditions; third, Member States take responsibility in assisting employers in the screening of employees engaged in all security tasks, not least because employers are not always entitled to access personal data due to strict privacy laws; fourth, where there is a requirement for structural modifications at airports a six month time-limit will be implemented; and fifth, that a procedure be formulated, as is currently the case in ECAC, that would allow industry access to the Comitology Committee without running into problems of existing legal structures.
In addition, on a general point, we are calling for more effective international cooperation in the area of exchange of information for security purposes.
To conclude, we are all aware of the catastrophic effects on the aviation industry and tourist sector as a result of 11 September. Around 200 000 directly-related jobs have already been lost worldwide, 30 000 in the EU alone, and this is just the tip of the iceberg. It is not only big businesses which have been affected but also thousands of small businesses, such as small aviation clubs who produce the pilots of tomorrow. Airlines, airports, manufacturers, hotels, the transport sector are all reliant on finding a solution to this problem. This report is not the sole solution but it is a step in the right direction provided that the Member States recognise their moral duty to protect their citizens and accept their responsibility to assist in the financing of these additional security measures. It is quite clear that urgent action must be taken to restore public confidence which, in turn, would assist the aviation industry, the tourism sector and the European Union as a whole.
Mr President, my group would naturally like to help in the rapid creation of common security rules for civil aviation. This is self-evident after the events of 11 September.
In our opinion, there are four points at issue which we included in our amendments. In this respect, we want to take account of the interests of the industry, in which security and a fair distribution of the burden and expenses involved, must be the overriding factor.
First of all, we must aim to achieve the highest possible level of security when it comes to the protection of airports and their users. This is also the least citizens can expect from us.
Secondly, additional measures which will probably be taken at a later date, must be verified against the implementation of present legislation. This means that we will need to consider very carefully whether what is being proposed will also be viable in practice.
The third point is that the Commission, in tandem with the ECAC and the ICAO, must determine whether airports in third countries, in other words, airports outside the scope of the Regulation, meet essential security conditions, for any loopholes in the new system will surface particularly at those airports. I know from my own experience how to board a plane in Albania without passing through bomb control.
The fourth and last point is that we would like uniform rules to finance the proposed measures in order to prevent unfair competition. This could be government aid, provided that that is directly linked to the extra expenditure in connection with the present Regulation. It should also be demonstrated, of course, that the aid is really needed. The industry itself, operators and users, must also bear a proportion of the costs.
Mr President, ladies and gentlemen, Parliament, the Council and the Commission are united in agreeing that efforts must be made to increase the safety of air travel. The discussions that have just begun show, too, that we are fundamentally in complete agreement with this. The events of 11 September have, of course, revealed additional deficiencies, which we have to consider in isolation from the structural problems already suffered by many airlines. The two must not be confused.
We are of the opinion that there is room for improvement in all the areas relevant to security - the airports, the aprons, the registration and clearing of luggage, even on board the aircraft itself. My group and I also take the view that, since safety is in the public interest and must be guaranteed for every citizen who uses airlines, public funds must also bear their share of the costs that an increase in safety entails. This, of course, demands standardised European procedures, without which we will not solve the problem, and because competition would be distorted if the burden were to revert to the airports or the airlines.
We are, of course, aware that we have a problem. There is, generally in Parliament, constant discussion of liberalisation, meaning that we now want to use public funds to improve safety in this liberalised sector. This, of course, means that we have to talk in general terms about what standards can and must be applied in order to use public money to intervene in liberalised markets.
Thank you, Mr President, ladies and gentlemen, allow me firstly to express my gratitude to this House, to this Parliament, for including the theme of security in civil aviation on the agenda for this part-session. I would also like to thank you for your promptness and speed in dealing with this subject, given the urgent nature of the current situation.
I would like to congratulate the Committee on Regional Policy, Transport and Tourism on having concluded its first reading of the Commission proposal in such a short time, because although this has been achieved very quickly, it must be added that this has not been done to the detriment of the quality of work carried out, and with regard to this I would particularly like to thank Mrs Foster, the rapporteur for this initiative, for the excellent work she has carried out despite the urgency of the situation, the lack of time and also for having carefully listened to all the sectors involved, which is the best way of undertaking such work.
Taking the gravity of the situation into account and the need to give an immediate response, and considering the mandate of the European Council of 21 September, our objective was to conclude an agreement before the end of the year. In her report, Mrs Foster fully recognises the need to strengthen, in a standardised way, the security requirements applicable to civil aviation since 11 September. I am pleased to be able to tell you that the Commission is, generally speaking, in agreement with the report, given that it supports our intention of introducing common security standards for civil aviation in the European Union, of establishing a Community inspection system aimed at checking the effectiveness and uniformity of these standards, and, therefore, and on this point I insist, at improving the security measures that, as Mr Wiersma or Mr Markov pointed out, are absolutely necessary and urgent.
With regard to the proposed amendments, we can, in principle, accept the first part of Amendment 14, which refers to the gradual introduction of specific security measures, although the measures involved and the timetable will have to be slightly adjusted.
A series of amendments is dedicated to ensuring that part of the implementation costs of the security measures are covered by the Member States of the European Union, on a permanent or temporary basis. With regard to these amendments, the Commission fully agrees with the spirit of Nos 1, 6, 10, 11, 15, 19, 21 and 22, and can accept them in principle, even though they raise important issues relating to the method of financing the security measures. We will have to take a look at the exact wording they will need in order for the Commission to adopt them.
Today, the situation can vary between one county and another, even between one airport and another; however, the Commission does not think that this factor could improve the effectiveness of the security measures.
The Commission communication of 10 October, on the economic impact of the terrorist attacks, suggested that the financing, with public funds, of additional security measures could be considered a positive move. However, I am sorry to have to tell you, ladies and gentlemen, that this measure was not received with any great enthusiasm by the Council, to put it mildly. To tell the truth, it was not supported by the majority of States in the European Union.
This is how I know that making such a reference in the current regulation will cause serious problems in the Council, although, I repeat, we agree with Parliament' s position, because we are aware of the tremendous crisis the European Aviation Sector is experiencing at the moment. This is a sector that is also having to face competition, often unfair competition, from American companies that are benefiting from significant direct aid, provided by the Administration of that country.
It is also possible that the financing of provisions that are not directly related to the improvement of security will not be included in this regulation.
However, with the aim of finding a solution to the significant problem of financing additional measures, I repeat that I am ready to undertake an analysis of the need to harmonise the organisation and financing of security controls in Member States, given what is happening in the United States, and to make the proposals necessary to take the result of this analysis into account. With this action, the Commission would be taking account of the opinion demonstrated by this Parliament through the various amendments that will surely be approved tomorrow.
With regard to Amendment No 7, which proposes the removal of a Community control mechanism aimed at checking the proportionality and justification of stricter security measures in civil aviation adopted by Member States, the Commission must reject this amendment, even though Parliament and Council are of the same opinion. We think that it is legitimate to grant the Commission the power to prevent artificial restrictions that are justified for economic reasons.
Amendment No 9 suggests that the results of the Community inspection reports should be sent to each airline. These reports, ladies and gentlemen, contain general information on the implementation of the regulation by European Union Member States, and on the functioning of their own quality control systems and their ability to detect faults. However, they do not include details such as the indication of the level of risk and its changes from airline to airline, and therefore, passing on these reports will not contribute to improving individual security, and with this in mind, the Commission cannot accept the content of this amendment.
Other amendments have been rejected because they cause legal problems, as is the case with the last paragraph of Amendment No 14, for example, Amendment No 5, which changes the reference standards produced by an external organisation, the ECAC, Amendment No 12, which goes against comitology procedures, Amendment No 17, which would delay the entry into force of the regulation, making it subject to an impact study, without there being any indication of the final decision.
The remaining amendments improve or clarify the text and the Commission can accept them with slight changes to their wording. The Commission could also accept Amendment No 20, but would point out that implementing its extraterritorial effects on the basis of bilateral or multilateral controls would be a complicated matter.
Mr President, ladies and gentlemen, the Commission has spared no effort to try to achieve, or to facilitate, an agreement between the Council and Parliament at first reading, on a subject that is so important and, above all, urgent. I fear that this may not be possible given the absence of prior agreement on tomorrow' s vote. I think, however, that in the near future, in March, we could be in a position where we have a text, slightly late, it must be said, but if this results in a better quality text and better proposals, this is not such a serious issue, since some of the methods we have discussed here are already being directly implemented by Member States.
Thank you, Mr President. I would like to congratulate Mrs Foster once again. And I would also like to thank Parliament for the urgency and effort it has afforded this measure, which is of fundamental importance, and I hope that in March we will finally reach full agreement between all the institutions.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Communities' financial interests
The next item is the joint debate on the following reports:
A5-0390/2001 by Mrs Theato, on behalf of the Committee on Budgetary Control, on the proposal for a Directive of the European Parliament and of the Council on the criminal-law protection of the Community' s financial interests. [COM(2001) 272 - C5-0225/2001 - 2001/0115(COD)];
A5- 0393/2001 by Mr Bösch, on behalf of the Committee on Budgetary Control, on the Commission annual report 2000 on the protection of the Communities' financial interests and the fight against fraud [COM(2001) 255 - C5-0469/2001 - 2001/2186(COS)] and on the Commission communication on protecting the Communities' financial interests and the fight against fraud - Action plan for 2001-2003 [COM(2001) 254 - C5-0470/2001 - 2001/2186(COS)]
Mr President, protection of the Community's financial interests is a concept that the citizen out there finds difficult to understand. But it is of deep concern to him, as someone who pays his taxes, that his money should be used for the development and extension of a united Europe and that it should not be misused or employed for the purposes of fraud or other kinds of criminal activity. He has every right to demand that the European institutions to which he entrusts his money will handle it carefully and that, should frauds be committed, these will be detected and punished. The message we must get across is that we are using every available means to justify the citizen's trust.
The means to hand have, though, been blunt weapons to date, and there has been increased leakage from the Community budget due to criminal practices - figures show it as having doubled to over EUR 2 billion in the past year. The percentage of undetected crime, may well, by the way, be even higher. Despite better detection of fraud, judicial cooperation across frontiers is limping along, far behind multinational organised crime. The Council, the Commission and Parliament have been lamenting this situation for years, but little or nothing has as yet been done about it. The agreement on protection of the Community's financial interests, signed in Cannes all of six years ago, and the protocols appended to it, have still not been ratified by all the Member States and are therefore not in force. Despite all the appeals and resolutions by Parliament, and several summit declarations by the Council, there is still no common European legal area to protect the Community budget, indeed, not even an unambiguous definition of the concept of fraud against Community funds. Still less are any investigations carried out or punitive sentences handed down, which must be in equal measure effective, proportionate and deterrent.
This blockade situation has now seen the Commission produce a proposal for a directive which recalls elements of the 1995 agreement and incorporates parts of them in the protocols, a proposal which, incidentally, Parliament had already made before the 1995 Summit. The Commission, rightly, bases its proposal upon Article 280(4) of the Treaty of Amsterdam under which the Community is obliged to play an active part in protecting its funds. This should circumvent the sterile debate about allocation to the first or third pillar of the Treaty, particularly as the Treaty of Nice affirms that the protection of the Community's finances belongs in the first pillar. So we should not lose ourselves in legal analyses, but send a clear signal. For us, the criminal-law protection of European funds against criminal misuse is a serious matter.
We therefore welcome the Commission's proposal for the harmonisation of national legislation. It can, though, only be a first step towards the establishment of a European Public Prosecutor's Office to protect Community financial interests, something that was called for at the IGC for the Treaty of Nice but was not, unfortunately, actually discussed. Mrs Schreyer, we are waiting impatiently for the Green Paper from the Commission on this subject. It would have been a good thing if we had already had this Green Paper together with the proposal for a directive.
In order to make good this deficiency, the amendments tabled by the Committee on Budgetary Control call for the next revision of the Treaties to include the establishment of a European State Prosecutor's Office, on the corpus juris model and appertaining to the first pillar. The course must be set for this as early as the Laeken Summit. The Committee on Budgetary Control proposes, as an intermediate step without amending the Treaty, the establishment of an internal financial prosecutor in accordance with the three-phase model in the second report of the Committee of Wise Men.
As has already been said, we welcome the Commission's proposal, but call for an effective instrument, that is to say, a regulation rather than a directive. Why? Directives commit the Member States to objectives, whilst regulations prescribe the instruments they are to use to achieve those objectives. The proposal for a directive is meant to insert into the criminal law of all the Member States a standard definition of offences such as fraud, corruption, money-laundering etc. to the detriment of the Community Budget. There is no doubt that a regulation is the legal instrument to be preferred in order to avoid new confusion of the sort that there has been in the past.
I strongly invite Parliament, the Commission and the Council to now go down this necessary political road together. I ask you to adopt my report, on which no amendments have been tabled.
Mr President, if you take a look at the figures for fraud and the irregularities affecting the European Budget in the year 2000, you see, above all, a massive increase in the irregularities that have come to light. Just so we can put this beyond dispute for once: for the taxpayer, it is essentially irrelevant whether it is a question of fraud or irregularity; the money has been improperly spent. Now, one can, of course, argue about whether more fraud is actually being committed or whether it is being cleared up more effectively, or whether there are more irregularities. I tend to think it is probably a combination of these. The Commissioner may well think differently, but we cannot go so far as to say that having discovered 100% irregularities means that we have had the best way of combating fraud, because then we will not have any budget left.
In my position - and perhaps the Commissioner responsible was herself once a Member of this House in a past life - and in this situation, one asks oneself what would happen in a business if the management presented figures like these one year. Here, we are always coming up against the fact that people say we are among the best administrations. We are striving to be that. I think that what would happen would be something quite different from what the Commission expects from us as an action plan.
The actual point of my report is that I believe we should just consider where this road might take us. Mrs Theato has already mentioned one possibility, and an important one at that, which we will not be able to avoid if we want to make changes. We must address the issue of a European State Prosecutor, and do it without excuses about amendments to the Treaty. The possibilities are already there in the Treaties. Your opposition to it, Mrs Schreyer, is your own business, but we will not carry on standing idly before our taxpayers and tell them that we just cannot do anything. That is not what we have a Commission for. The Commission is there to act, and of that I would remind you, Mrs Schreyer.
In exactly the same way, we must give greater priority to the protection of the EU's financial interests in the applicant countries. There were, and are, proposals on this which amount to saying that we will, at some point, have to let our anti-fraud unit be active in an advisory capacity, which we know already. As the example of Slovakia has shown, the point at issue is not the acceding countries, but the continuing inability of this Commission to get a proper grip on the problematic aspects of enlargement, so that our fellow citizens might get the idea that enlargement has been prepared for in such a way, including financially, that they can happily say yes to it. The Commission bears great responsibility in this respect. Madam Commissioner, I am inclined to think that, when one has to submit those sorts of figures and turn them into something tangible, one has to seize every available opportunity to improve matters.
My final point is on an issue on which it would be good if we could seize the opportunity for common action. It has to do with a question that I will raise now. Mrs Schreyer, the plan is to appoint Mr Alberto Perduca as Director of the operational department of OLAF, the anti-fraud office. His qualifications as a public prosecutor, his experience in combating the mafia, and also his experience at an international level make him the ideal man for the job. Unfortunately, his appointment has been blocked for months now by the new Italian government. Perhaps, Mrs Schreyer, you might tell us what the Commission has done about this to date. Would personal intervention by the President of the Commission not be necessary in this case? Has this, as is to be hoped, already taken place?
Mr President, ladies and gentlemen, in 1995 the Member States jointly signed a convention under which, in order to safeguard Community interests and finances, the Member States make fraud against Community finances a punishable offence. Subsequently, further protocols were signed also specifying corruption and the laundering of money derived from fraud against Community finances as criminal offences.
There is actually nothing wrong with this convention and the protocols except that they have not all been ratified yet and therefore they are still not in force. I do not deny that in the year 2000 there was some movement in the direction of ratification. Whenever I have met with finance ministers I have constantly repeated my request that they be ratified, but the speed is determined by the slowest. The protocol that makes money laundering a crime has so far been ratified by only seven Member States. So you can see how long it would take if we were to wait for the process to be completed. We cannot accept that; that is why we have put forward the proposal for a directive that converts the main content of the protocol and the convention into a directive; this has already been discussed in Parliament on a number of occasions and has repeatedly been called for by the President himself.
I would like to thank you, Mrs Theato, and, of course, the committee as a whole, for joining us in saying that things have gone far enough and we are now going to use Community law and not rely on the convention, the third pillar instrument.
The Committee on Budgetary Control has tabled many amendments that were voted on in the Committee. The Commission shares the objective and concern expressed by many of these. But the Commission believes the present proposal for a directive is not in legal terms the right place for the vast majority of the amendments. I must therefore ask you not to take the proposal for a directive as some kind of tree on which to hang many wishes, concerns and suggestions, correct as these may be. That is especially the case with the European Public Prosecutor. Again a word on that, Mr Bösch. Of course, the Commission is the guardian of the Treaties. In our clear analysis Article 280 does not, as it appears in the Treaty, lend itself to that, not even the 'little' public prosecutor, to use that term again.
In our estimation, and other people do share this view, there is no basis in law for the OLAF Supervisory Committee. Neither would it be possible to choose the instrument of the regulation, because the proposal as you now have it provides, for example, for the European Court of Justice to have an investigating judge. But the duties of the Court of Justice and its judicial functions are laid down in detail in the Treaty. It is, therefore, not possible to use a regulation to institutionalise a new investigating judge. That, too, requires an amendment to the Treaty. But we shall be presenting the Green Paper in a few weeks' time, as Mrs Theato has mentioned. The Green Paper will, of course, initiate a wide-ranging discussion. I am sure that, as protagonists of this proposal, you will take this discussion to the experts and to the Member States, so that we do not have a repeat of the situation we had in Nice, where there were only reservations and no agreement.
In our opinion, there is no legal basis for some of the other amendments, either. Provisions concerning cooperation between the national criminal prosecution authorities would be incompatible with Article 280 of the Treaty since they are concerned with the application of the Member States' criminal law and their administration of criminal justice. Neither can the Commission go along with the suggestion of converting the directive into a regulation, since the Community cannot, at present, create law that is directly applicable in the Member States. I understand your concern and in view of the present situation I, of course, also support the call for your wish to be met swiftly, but we are a long way from a situation where the European Community can create directly applicable law. I am sure that this would really not meet with the agreement of the national parliaments either.
The Commission is able to agree without reservation to Amendment No 2 and No 11. They underline, once again, how important the introduction of the new Article 280 is for protecting the Community' s financial interests. Amendment No 27, which provides for custodial sentences, possibly leading to extradition, is essential for effectively fighting economic crime, and the Commission would also like to agree to the first sentences of Amendment No 3 and No 7 if these should be voted on separately tomorrow.
I also want to explicitly say that the proposals for extending the list of offences for the protection of financial interests are very worthy of note and, in my opinion, very much worthy of consideration, namely that market-rigging and abuse of office should be included. It is really more a question here of the strategy to be adopted. The Commission' s proposed strategy is to adopt the wording of the convention, more or less, as it stands and to present the Member States with a situation where they have already agreed to this very text and there is, therefore, now no reason to convert it into another instrument that sets a clear time for its transposition.
That is one of the legislative measures the Commission is putting forward to protect the Community' s financial interests. The Commission has listed the proposals we put forward in the year 2000 in the fraud prevention report, for example the proposal to amend the money laundering directive, the proposal to prevent counterfeiting of the euro or measures to combat product piracy. That is all part of preventing fraud, after all.
The Commission' s report also contains 50 pages listing the measures taken by the Member States to protect Community finances in the years 1999 and 2000. It starts with Belgium extending its customs administration' s powers to a twelve mile zone outside coastal waters and includes, for example, the creation of a central control information system by Denmark' s customs and tax administration and an increase in staff at Spain' s general inspectorates for agricultural expenditure in the regions. The United Kingdom has, for example, set up a coordination point for general investigations involving the Structural Funds.
For the Structural Funds, the rapporteur, you, Mr Bösch, has included the Court of Auditors' highly critical report, which highlights the differences between the Member States in the application of the regulation that irregularities in the implementation of the Structural Funds must be reported. I can assure you that I share your criticism and that of the Court of Auditors. We are, therefore, working very hard with the Member States to get a more uniform and above all a more thorough implementation of this reporting regulation. And this is beginning to bear fruit. I really must reiterate: even if we will probably continue to differ on the interpretation, in earlier years, transposition was extremely hesitant. We have found that it took ages for an irregularity to be reported. It is now de facto better, but that, of course, also means that more irregularities are being reported. It is like police statistics. Is it a good thing or a bad thing when the number of cases the police detect rises or falls?
I really must therefore ask you not to discredit those Member States that take their reporting of irregularities seriously and make frequent reports as required by the Regulation by saying they are the 'strongholds' , because it is a difficult instrument. There is, as it were, a negative incentive: the more irregularities are reported, the more information we naturally have on the basis of which to make financial corrections. We cannot do without this mechanism.
I also agree with the rapporteur, I agree with you, Mr Bösch, that we must make the statistics more meaningful so we can see which are the new reports and which were already in the statistics before. Above all, we must look at what has been the result of the reports, what measures have been taken. OLAF is working on it, the Directorate-General for the Budget is working on it, the Directorate-General for the Regions is working on it, but it is a laborious business. I am sure we will not have the success we are actually looking for next year either, but we will see that they are becoming more meaningful, as it were, sector by sector. It also depends on cooperation with the Member States, and OLAF is working closely with the so-called COCOLAF.
I can inform you, however, that every suspected case of fraud, especially in the Structural Funds, is passed on to OLAF. The most common irregularities with the Structural Funds are concerned with cases where, for example, the Member States approve projects after the period for support has actually finished. Irregularities also appear, in particular, because other Community policies are not followed. One quite frequent irregularity is that projects have been approved without an environmental impact assessment being made first. A lot of money is spent on infrastructures, and that is a very common error, as I said. If you now ask what damage results, that is, of course, difficult to say. There is no financial damage, but there may be environmental damage because the environmental impact assessment was not carried out.
Regarding the financial corrections, another important point, we shall have tighter rules for the new support period. In the report, you have now called for all irregularities affecting financial corrections and the Structural Funds reported in the period from 1995 to 2000 to be listed individually by 15 December. We do not have that information available and will not have it available so quickly. The Commission can promise that we will now try to get this information direct for the new irregularity reports in a way that makes the reports meaningful so that we can see which irregularities result in financial loss.
How is the protection of financial interests directive likely to be treated in the Council? Unfortunately, some Member States have already taken quite a clear stance against this directive on grounds of legal dogma. You have mentioned this. All the Member States say in the Council, yes, of course, we must do something about this, but then they argue no, that is something that belongs in the third pillar, not in the first pillar. I would like to see the justice ministers who argue in this way, doing so in a public debate. Nobody would understand it. And the population will not accept them saying they can do nothing because one thing is the first pillar but another is the third pillar and the Community can only take action in the third pillar.
It is quite clear that the protection of Community interests requires Community instruments, and I am very pleased and very grateful to you that the European Parliament and the Commission are pulling in the same direction here.
Mr President, those involved in the construction of Europe have always been prepared to take risks. This has certainly been the case as far as the protection of the Community' s financial interests is concerned. Parliament, notably its Committee on Budgetary Control, has indeed taken risks. We should pay tribute to the determination shown by Mrs Theato who chairs that Committee and is one of the rapporteurs. Whatever is achieved in this field will be largely due to her efforts.
Having said that, I must admit that along with many other Members I share the Commission' s concern. We need to work towards creating an area of justice, but we must do so in a responsible manner. Throughout the whole process of the construction of Europe, the forces attempting to hinder it have consistently taken advantage of the mistakes made by more enthusiastic individuals when they lose sight of the Treaty.
This is why I am bringing a critical note into today' s debate. I do not wish to argue against the concept of a European Public Prosecutor, but I am concerned about laying down the details of the necessary statute. It is indeed a transitional statute but a statute nonetheless. The House needs to give due consideration to this office. Not only should the Committee on Budgetary Control give it due consideration, but so should the House itself. Such consideration should also involve dialogue with other institutions, notably the Commission. Not until that has taken place will we be in a position to move forward together and present a proposal consistent with the Treaty.
The same applies, in my view, to the Commissioner' s comments on the rapporteur' s idea of resorting to a regulation in place of a directive. That is not within Parliament' s competence. It falls within the competence of our societies and of states governed by the rule of law. Only in very specific circumstances may direct obligations be imposed on citizens from a Community level.
This is why I have ventured to voice some criticism here today, Mr President. I am, however, full of admiration for the work completed.
I should like, first of all, to thank the two Members for all their work in writing these reports. They have been tireless workers on fighting fraud in the European Union since they were appointed.
However, there is a problem. According to the Commission report, there has been a doubling of fraud, in particular, of the revenue collected over the year 2000. That is of great concern but we must put it into context and remember that much of this is due to Member States not taking fraud seriously. They are not collecting the money that is due to the European Union, for example, from cigarette smuggling and the money that we could get through taxes.
Member States are also not taking fraud seriously because we still have four Member States who have not ratified the Convention on the Protection of Financial Interests which means that nobody can move on in terms of fighting fraud. As regards the Structural Funds, 40% of the money is spent in the Member States and the data we have, in terms of following up where that money is spent, is unreliable. This situation is quite pathetic.
What do we do when we find fraud? We pass a file onto OLAF who do the investigation and then it sits on a shelf because nobody prosecutes. This is a real problem. Who is going to take responsibility for prosecution? Only two people have ever been prosecuted by OLAF and this is a green light to fraudsters in the EU.
We must ask if people are against the European Public Prosecutor, then what alternative do they want to see? We are asking a little bit too much in this report by asking for a regulation. But we also know that about half the Member States are against this and there is a possibility of losing an opportunity to have a European fraud prosecutor for the EU financial interests. We may be asking for too much too fast and I am concerned about that, but I respect the Members for really trying to push the boat out on this fraud issue.
Mr President, I too should like to start with a word of thanks to the two rapporteurs. I know that they have both worked hard on this topic from the outset.
I should first of all like to turn my attention to the Bösch report. As the Liberal Group, we have tabled a few amendments to this report, to the effect that we consider mid-2002 somewhat premature as a firm deadline for a public prosecutor. In order to avoid any misunderstandings, we are clearly in favour of a public prosecutor, but mid-2002 is slightly too early.
In our opinion, more attention should be devoted to the future Member States in Central and Eastern Europe and we would therefore ask the Court of Auditors to issue a report on this as soon as possible, thus enabling us to assess whether these countries are also capable of managing their financial affairs effectively before they accede. Furthermore, OLAF must obviously work closely together with similar organisations in the new Member States.
We would also like to make our position clear on the Theato report: we are in support of a public prosecutor, but the lion' s share of the amendments that have been adopted in committee, in most cases by one majority vote, go too far in our view.
At this stage, we prefer a directive to a regulation. We want to avoid a confrontation course with the Council: the line of the Commission is preferable to the abundance of detail in the various amendments. If these amendments were to be adopted at this stage, we ought to revisit them in the Committee on Budgetary Control, for we believe that, at this stage, matters of this kind should attract the greatest possible consensus and that the decision should not be made by a narrow majority.
Mr President, ladies and gentlemen, unfortunately, the Prodi Commission' s existing policy on fighting fraud can really only be described as hesitant and dilatory when it comes to the really crucial questions. And I have very little hope that this will change, especially in the matter of the European Financial Public Prosecutor. A Green Paper is all the Commission has planned for the remaining years of its term of office. Your much-vaunted Commission reform programme lacks the crucial safety net. Those who abuse their freedoms must be capable of being brought to account. Your first duty ought to have been to clear up the old cases and call those responsible to account. Instead, you are hiding behind a hesitant judiciary in Belgium and Luxembourg.
To prevent this sad truth from becoming so evident, you are following a policy of concealing information from Parliament, which you now want to get expressly embodied in the Financial Regulation. You are claiming for yourself the right to decide whether informing Parliament about a procedure is in the European Union' s interest or not. I would like to have seen you when you were a member of the State Parliament in Berlin, Mrs Schreyer, if the Governing Mayor had told you it was not in the city' s interest to inform you about certain things. That is precisely how you are presuming to treat the European Parliament today and you clearly fail to appreciate that in so doing you weaken not only this Parliament but, ultimately, also the Commission of which you are part.
Thank you very much, Mrs Stauner.
The joint debate is closed.
The vote will take place tomorrow at 11 a.m.
Quality of petrol and diesel fuels
The next item is the debate on the report (A5-0389/2001) by Mrs Hautala, on behalf of the Committee on the Environment, Public Health and Consumer Policy on the proposal for a directive of the European Parliament and of the Council on the quality of petrol and diesel fuels (COM(2001) 241 - C5-0197/2001 - 2001/0107(COD)).
Mr President, I am here, this evening, to present a report which relates to the improvement of the quality of fuels. The European Parliament was involved in drafting this legislation, which was originally approved in 1998, in other words, over three years ago; and Parliament was quite successful in using the co-decision procedure to push through cleaner fuels, which significantly facilitate a reduction in traffic emissions.
Even at that stage, the European Parliament noticed that one crucial factor in improving the quality of a fuel is a reduction in its sulphur content. In the course of the co-decision procedure and conciliation, we accomplished a significant lowering in the sulphur content of both petrol and diesel, despite the way in which the oil industry stridently emphasised the costs of this programme. On the other hand, we can state that the motor industry and catalyst industry considered it absolutely essential that these low-sulphur, cleaner fuels would be introduced to the market, since, otherwise, it would not have been possible for them to bring about cleaner, better and more advanced engines which feature lower emissions.
We are now at the directive revision stage, at which the Commission, quite rightly, has noted that sulphur is an even more strategic ingredient in the quality of fuels than we then understood. The Commission proposes that by 2011 both petrol and diesel fuel should, for all practical purposes, be sulphur-free. We are talking about very low contents. This is of essential importance, since it has been observed that the consumption of fuels also falls when the sulphur content is reduced, and, in the meantime, climate policy has become a central objective in the European Union. We must find all possible means by which we can reduce car fuel consumption. This is, indeed, one of the most important aims of this proposal.
Hopefully, then, the European Parliament will come to the decision tomorrow that we will attain one hundred percent of the target of getting these sulphur-free fuels on the market as early as 2008, rather than by 2011 as the Commission is proposing. In our judgment, this is entirely possible, and it will be a positive influence on the development of cars. The motor industry will be able to develop better and more advanced engines, which will use less fuel.
We are also proceeding from the assumption, which the Commission also proposes, that this introduction to the market shall start in 2005. It is important that Parliament decides that sulphur-free fuels should be available (by stages) throughout the area of the Union, with the first steps being made in 2005. We are also demanding that this availability be geographically comprehensive. Previously, the situation has been that the various Member States have proceeded at slightly different rates with regard to this improvement in the quality of fuels. The Environment Committee proposes that the Member States be offered the possibility of certain transitional periods or derogations when this directive is next revised. Parliament is proposing that this revision take place a year earlier than was decided by the Commission: we would like the revision to take place during 2005.
Despite the demands of certain parties, the Environment Committee has decided that in this connection no topics other than sulphur should be involved. We can then return to the question of fuel quality parameters other than sulphur during the course of the revision in 2005. In my opinion, this is a well-justified policy, since the Commission will have time to study this topic in the meantime.
I would also like to stress that a transition must be made to using cleaner fuels also in work machinery, or non-road machines of this type. This is entirely possible: in eight Member States diesel fuels are already being used in work machinery. Hopefully, Parliament will decide, tomorrow, that these work machines must begin to use cleaner fuels to the same extent as vehicles on the roads.
The Industry Committee accepts the desirability of moving to zero sulphur in petrol and diesel. The hotter burn of modern vehicle engines delivers higher efficiency and thereby cuts CO2 emissions. However, the resulting increase in nitrogen oxide has to be dealt with by catalysts and the virtual elimination of sulphur renders the catalysts effective in dealing with these. A further benefit is a reduction in the emission of particulates, so the Industry Committee is in favour of the Commission proposal.
A majority vote in the committee demanded a rather faster implementation than the Commission proposed even if some of us were concerned at the Commission's assertion that this will, in fact, produce a net increase in CO2 emissions. So please tell us, Commissioner, if you stand by your warning or whether you can accept the quicker implementation requested by both the Environment and the Industry Committees.
We would also point out that the EU standard of 10 parts per million of sulphur contrasts with an American standard of 15 ppm of sulphur. This will make it difficult for us to import fuels from the USA in an emergency. We would also suggest that the Commission instigate research into the implications of ultra-fine particle emissions from gasoline diesel injection engines.
The question of fuel quality for non-road and off-road machinery is still outstanding. We understand that proposals on this matter will be forthcoming in 2002. This is surely urgently needed but we urge the Commission to give full consideration to the interests of those in industry and agriculture who operate such machinery.
We give this proposal a fair wind. Indeed, the Committee on Industry, External Trade, Research and Energy would suggest that the Commission hoists a spinnaker and speeds up its implementation. Is the Commissioner prepared to accede to this demand?
Mr President, Commissioner, ladies and gentlemen, the Commission undertook a good deal of preliminary work in preparation for this directive. I refer to the Auto-Oil I and Auto-Oil II programmes. This work resulted in a balanced proposal which is well-documented from a technical point of view. Congratulations are due to the Commission. I should also like to commend Mrs Hautala, the rapporteur, very warmly on her excellent work.
I agree with her that it is important to make low-sulphur fuels available as soon as possible. This is because technological advances in the automotive industry permit fuel saving, and, more especially, a reduction in polluting emissions.
It is, nonetheless, true that refineries need to consume more energy and emit more polluting gases in order to produce these fuels. Also, the environmental advantages of low-sulphur fuels will not be felt until vehicles currently on the roads are replaced. It is a matter of balancing out the emissions. We must therefore be pragmatic as regards schedules and adjust the pace of the introduction of the new fuels to the rate of renewal of the existing vehicle population. Otherwise, we would be forcing users to change their vehicles, but that is not an option.
I do agree that it would be appropriate to reduce the transitional period during which the various fuels could coexist. For the reasons I adduced earlier, however, a degree of flexibility should be afforded to certain countries. My group therefore proposes that, whilst bringing the date forward, we should retain the option of granting temporary derogations to those Member States who can demonstrate that the balance of air quality will prove negative.
The new fuel ought to be brought in for non-road mobile machinery as well. It should, however, be introduced more gradually in this case, for the same reasons as I outlined in relation to cars.
This is the reasoning behind our Amendment No 40. I invite you to support it.
Mr President, Commissioner, ladies and gentlemen, all cars can take zero-sulphur fuel, whether they are new or old. They do not have to be converted, there are no parts to be fitted or retrofitted. That is a big difference from the debate about leaded and unleaded petrol that we had a few years ago. So any car can take low-sulphur fuel and it has a positive effect, especially with older types of diesel engines. Zero-sulphur fuel reduces particle emissions from these older vehicles too.
Most of all, however, we need zero-sulphur fuel because we want new technologies to come on to the market, not in order to reduce conventional emissions but to consume less. We need direct injection diesel engines and direct injection petrol engines that have a wide range of lean burn. With lean burn, where little fuel is used, the proportion of nitrogen oxide is greater and we therefore need particular technologies to collect nitrogen oxides in the exhaust system. Look at it which way you will, sulphur prevents that. To save fuel and reduce CO2 in the transport sector we simply need zero-sulphur fuel as quickly as possible.
I cannot see, either, why a diesel vehicle with an almost negative particulate value - the air behind is cleaner that that drawn in at the front - is allowed on our streets while on the same street there are tractors and excavators giving off particles en masse because of the poor quality fuel. I believe these vehicles must be required to use clean fuel, too, if we want to cut particle emissions.
Mr President, I want to say a big thank-you to the rapporteur who has produced one of the best reports we have seen for a long time in the fuel and vehicles field. I agree with most of what the rapporteur has written. Above all, I want to emphasise the importance of bringing this proposal forward from 2011 to 2008. It is very good indeed that we should include fuels for non-road mobile machinery and treat the latter in the same way as all other vehicles. There is no reason at all to accord special treatment to machinery we do not normally see on the roads, but the Commission' s proposal would, if anything, postpone the day when anything advanced could be done in this area.
The fact that the rapporteur proposes a thorough review of alternative fuels and also suggests that we can mix in more ethanol than the five per cent permitted under the present ceiling is also very much to be welcomed.
I have a problem. This concerns the financial incentives. I understand the rapporteur' s train of thought, but I think the proposal is wrong in the way we have written it because, according to the Treaty, we can have financial incentives right now. If we insert this into every directive we now adopt, there is a risk of our creating a horizontal approach whereby we instead restrict the opportunities, as interpreted by the Council, of obtaining financial incentives. Through what we have written today, we are therefore doing ourselves a disservice. That is something I want the rapporteur to think about.
Mr President, honourable Members, I am very pleased to be able to address the European Parliament in this debate on behalf of my colleague, Commissioner Wallström. I am pleased in one sense, because it enables me to return to a former stamping ground. I used to be an environment minister in the country I know best. But I am also unhappy I have to be here because the reason is that Commissioner Wallström is not well. I wish her a speedy recovery, so that she can perform for me on the Balkans on some future occasion, or even on Egypt. Can I say as a non-official admirer, as it were, that I recognise that the report by Mrs Hautala contributes significantly to a Commission proposal which will, I would judge bring a combination of environmental and economic benefits to our citizens.
The availability of fuels with a maximum sulphur content of 10 parts per million will remove any remaining technical barriers to the introduction of the most fuel efficient vehicles, which will in turn provide a basis for further reductions in emissions of carbon dioxide. When used in older vehicles, there would also be substantial reductions in emissions of conventional pollutants leading to better air quality.
Let me turn to the key issues which are raised in the proposed amendments and first of all deal with the timetable in terms which I suspect the honourable lady will find fairly familiar. Several of the amendments propose that the final date after which all petrol and diesel sold would be subject to a maximum sulphur content of 10 parts per million, should be advanced by three years to the 1 January 2008 with the possibility of derogation for those Member States where that seems to be justified.
The Commission chose the date of 1 January 20ll, with the date for diesel subject to confirmation by 31 December, five years before in 2006, so that all Member States would enjoy a mix of air quality benefits and some reductions in CO2 emissions resulting from 10 parts per million fuel. Although the Commission is willing to consider some advancement in the final date from 1 January 2011, the Commission does not favour Parliament's approach linked to possible prolongation.
The Commission therefore, cannot accept Amendments Nos 5,11, 15, 18, 23, 31, 32, 38 and 39. However, the Commission can accept Amendment No 30 related to advancing the date for the review. The Commission can also accept Amendments Nos 22 and 46 and in part, Amendments Nos 8, 17, 42, 43 and 45, relating to defining in greater detail the availability of petrol and diesel with a maximum sulphur content of 10 parts per million fuel, during the introductory period.
Then there is the question of the quality of fuel used in non-road mobile machinery. A number of other amendments refer to the need to improve and harmonise the quality of fuel used in this machinery across the Community. The Commission acknowledges that the relative importance of emissions in this sector continues to grow as the environmental performance of engines used in on-road applications improves.
Indeed, it is already clear that the fuel used in this sector in some Member States will have to be improved in the future. However, as the work on the next stage of emission standards for compression ignition engines used in non-road applications is not finalised, nor is the required fuel quality for such standards yet identified, the Commission cannot at this point accept Amendments Nos 3, 12, 26, 37 and 40.
Let me turn to some other amendments. The Commission does not accept Amendments Nos 10, 19 and 27 on fiscal incentives in view of the legal basis of this proposal, nor given the possibilities available to Member States under other Community legislation to fiscally promote cleaner fuels through tax incentives.
On the question of alternative fuels, and bio-fuels in particular, the Commission is pleased to consider this subject in more depth, as work on this subject evolves. The Commission can therefore accept Amendments Nos 33 and 48 and in principle, Amendments Nos 14 and 44. The Commission can also accept Amendment No 47 in part, relating to other issues to be taken into account in the review and Amendment No 28, in principle and Amendment No 29, relating to reporting. Concerning the remaining amendments, the Commission cannot accept Amendments Nos 20, 21, 24, 25, 36 and 41. We can accept Amendments Nos 1, 2, 6, 7, 9, 16 and 34. We can also accept Amendments Nos 4, 13 and 47, in part and Amendment No 35, in principle.
Finally, I would like to say that the Parliament has significantly contributed to improving this proposal. There is humility for you! I therefore would like to thank the rapporteur once again, for her efforts, her professionalism and her dedication and I would like to thank the Committee on Industry, External Trade, Research and Energy for its input, as well.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Egypt
The next item is the joint debate on:
recommendation (A5-0387/2001), on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council decision on the signature of a Euro-Mediterranean Association Agreement between the European Community and its Member States and the Arab Republic of Egypt [8220/2001 - COM(2001) 184 - C5-0381/2001 - 2001/0092(AVC)] (Rapporteur: Mr Hughes Martin)
and on oral questions:
B5-0531/01 by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy to the Council, on the conclusion of an association agreement with Egypt;
B5-0532/01 by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy to the Council on the conclusion of an association agreement with Egypt.
Pursuant to rule 146 of the Rules of Procedure, I have received a motion from 39 individual Members and from the Group of the Greens/European Free Alliance calling for Mr Hughes Martin' s recommendation on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy concerning the Euro-Mediterranean Association Agreement between the European Community and its Member States and the Arab Republic of Egypt to be deferred until the January 2002 part-session whilst retaining oral questions to the Council and to the Commission on this matter on the order of business for today.
Mr President, we realise that the situation in Egypt is one of the best, or least bad in that area. We are not opposing the association agreement; we are just calling for its adoption to be deferred because association agreements, in particular, contain a very tough human rights clause. Thus far, the Commission and the Council have never, and I repeat, never, attempted to use cooperation or association agreements to secure respect for human rights. Ironically, we are being called upon to vote at the precise moment when Egypt is showing a particularly worrying tendency to persecute homosexuals - with a trial in which 26 people were condemned to up to 5 years of solitary confinement - and Catholics. Well then, at this specific time, I do not feel that taking a few extra weeks to endorse, to ratify these association agreements in order to obtain sufficient guarantees from the Council and the Commission, as well as from the Egyptian authorities, would constitute an act of hostility towards Egypt. Quite the contrary, I feel that it would be an act of confidence in their, and our, ability to make human rights an essential, key factor in foreign and cooperation policy.
Mr President, often in this House, we adopt many resolutions and we say many fine words. Now is a unique opportunity to influence the rights of those in Egypt whose human rights are diminished. We need to influence and improve the way Egypt operates in this field. We need to defer to give Egypt, a friend of the EU, time for reflection. Resolutions and words, albeit well-intentioned, seem to achieve little. Here is an opportunity for action. September 11 should have taught us that we must apply the same principles to our friends, as to our enemies. Egypt is a friend. We must give Egypt the time to reflect, because if we diminish the rights of individuals living in those countries, ultimately, we diminish our own human rights. I urge the House to support the motion.
Mr President, the demand for an adjournment of this debate and vote on the draft association agreement with Egypt is completely unrealistic, not to say bizarre. It shows a complete lack of understanding of the agreement and of Egypt, a great country and a friend of Europe. The draft agreement contains 92 articles concerning not only economic and social issues, but also the political dialogue which is important for achieving progress and peace. Negotiations leading up to the agreement have taken over seven years and have been conducted in difficult circumstances. Those who are calling for an adjournment have clearly not thought about the consequences, especially given the current state of world affairs. Need I remind you that, unlike certain other Arab countries, Egypt has never been a breeding ground for terrorists? On the contrary, Egypt has paid dearly for terrorism. It would be irresponsible not to adopt this agreement. It is unrealistic to expect Egypt to copy our models exactly. It is unrealistic to expect to be able to impose our law. It is unrealistic not to take account of the culture, identity and sovereignty of Egypt. The Member States and we, ourselves, must ratify this agreement. We owe it to the European Union because this agreement will be an essential factor in the necessary relaunch of the Barcelona process. We owe it also to Egypt, a great country and a friend of Europe, acknowledged for its role in working for peace in the Middle East.
We shall now proceed to the vote on the request to defer the debate.
(Parliament rejected the request)
Mr President, Commissioner, I am pleased and honoured to have been appointed rapporteur for the association agreement between the European Union, the Member States and the Arab Republic of Egypt, given the importance of this agreement for both the European Union and Egypt. I believe it is a balanced agreement which treats both parties in an equitable way.
The Arab Republic of Egypt is the largest Arab country in terms of population: it has over 66 million inhabitants. It occupies a pivotal position in terms of geopolitical affairs and plays a leading role. Egypt was the first Arab country to establish diplomatic relations with Israel. Since that time, it has continued to have a moderating influence in the region.
Relations between the European Union and Egypt go back a long way. The first cooperation agreement was signed in 1972. We must remember that the European Union is Egypt' s most important trading partner. Egypt also receives significant funds from cooperation with the European Union: it received EUR 686 million through the MEDA I programme between 1996 and 1999. The report we are discussing today has been called a new generation report. Its fundamental objective is to help achieve peace and security in the region. It also aims to provide an impetus for the development of commercial and economic relations between Egypt and the European Union, and between Egypt and its Mediterranean partners. The draft agreement is based on respect for democratic principles and fundamental human rights. The main objectives of the agreement are as follows. Firstly, the establishment of an area of free trade between Egypt and the European Union. This will entail the abolition of customs tariffs on industrial products within a period of 12 to 15 years after the agreement enters into force. Secondly, regional cooperation, including the creation of a Euro-Mediterranean area of free trade. Thirdly, it establishes the basis for economic and financial cooperation in many areas, including the fight against terrorism. Lastly, an in-depth dialogue on social issues and cooperation as regards the prevention and control of illegal immigration.
I am delighted that this proposal has received the unanimous support of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. This shows the interest the report has generated. It has also allowed people to express their concerns and fears; some of these are well founded, others less so. I would like to outline two of the concerns put forward. Firstly, there is the problem of the Coptic minority. Coptic Christians represent more than 10% of the population. It appears that, while they are not systematically persecuted, they do not have the same rights and responsibilities as their fellow Muslim citizens. It is also clear that extremists are to blame for some of the problems as they do everything they can to exacerbate tension between the two religious groups. However, some progress has been made, as confirmed by the Coptic religious leaders. One example is the recent construction of new monasteries and churches, despite the red tape involved. Secondly, certain individuals and groups have been brought before the courts. This has been highly publicised in Egypt and elsewhere. We need to look beyond the initial verdicts. The local court judges are sometimes influenced by fundamentalist teaching and hand down harsh sentences. But, in some instances, higher courts overturn these initial verdicts and act more leniently, in accordance with democratic principles. I am aware that a lot of work still remains to be done on the issues of fairness and justice, but clearly some progress has been made. The leaders from the opposition and from NGOs, who I have met with in the country, confirm this.
The report has raised a number of more general concerns. I share some of these, but I must caution those who very willingly step forward to preach to us and to give eulogies on human rights. They should be aware of the need to put their own house in order. It is all too easy for the Egyptians to remind us of our own deficiencies, and they are right to do this. We are open to criticism for having been so lax on a number of issues, particularly as regards the fight against terrorism. We have been reminded that our Member States provide terrorists and murderers, including some Egyptians, with a safe haven where they can live and act with impunity. We must be on our guard. Many Egyptians, including some in important positions, do not wish this agreement to be ratified. They insist that the agreement strongly favours the European Union, especially as regards economic issues, and that it will allow random intrusions into the internal affairs of the State. The recent letter from the People' s Assembly on this matter is inopportune but significant.
Given these circumstances, I hope that the great majority of Parliament will vote in favour of ratifying this agreement. It is to be hoped that the agreement will strengthen the role of the European Union in this region and will contribute towards achieving peace.
Mr President, Commissioner, ladies and gentlemen, on 14 July this year, along with some of my colleagues from the Group of the Europe People' s Party (Christian Democrats) and European Democrats, I met the Egyptian Foreign Minister and representatives of the People' s Assembly of the Arab Republic of Egypt in Cairo. This meeting was arranged following the completion of our fact-finding mission, which took us from Tel Aviv to Jerusalem and Ramallah. Our mission enabled us to gain a much better understanding of the gravity of the situation. It also made us more aware of the way in which the European Union is acting as a mediator in the region, thanks to the unstinting efforts of Ambassador Moratinos and his team. The importance of his work cannot be stressed highly enough.
We decided to hold this meeting because we appreciate the importance of the role Egypt has played in this part of the Middle East. We recall the courageous decisions taken by President Sadat and how he paid for them with his life. At present, President Moubarak is acting with equal courage and risking his own life. Both men have worked steadfastly in helping to get the peace process moving. Sadly, the latter is, today, at a standstill. We were struck by the pertinence of how our Egyptian friends assessed the situation; and this came home to me at the time of the dreadful events of 11 September.
Three weeks ago, I was given the honour of chairing the committee drafting the final declaration of the Euro-Mediterranean Forum. This was an extraordinary session convened by the President of the European Parliament in order to tackle the new crisis and to reinvigorate the Barcelona process. It was thanks to the contribution of the Egyptian representative, amongst others, that this forum was able to adopt a statement. One of the things this document calls for is for the relaunch of the dialogue between the peoples living on both shores of the Mediterranean on our different cultures and religions. This would help us to gain a better understanding of each other. The dialogue should not be pursued merely in a spirit of tolerance. We tolerate only those things we find difficult to accept. Rather, it should take place in an atmosphere of genuine mutual respect in which we accept and benefit from our differences.
This is why I particularly welcome the excellent report by Mr Hughes Martin. It is indeed in the interest of both the European Union and of Egypt to formalise their association by signing the agreement the Council has put to us. It would be completely irresponsible for the European Parliament to delay the signing in any way.
I would like those Members who are overzealous in defending human rights to consider the impression the West, in general, and the European Union, in particular, give when they preach, sometimes opportunely and sometimes inopportunely, to their partner Arab and African countries. They should realise that they sometimes have just as much to learn about the issue as they have to teach.
Mr President, Commissioner, ladies and gentlemen, I believe the rapporteur has done a very good piece of work with this report and we can be pleased that after so many years of negotiations Egypt has at last agreed with us to sign this report. A short time ago we voted for a deferral of this report and I think anyone who really wants to address the question of human rights in Egypt must vote in favour of this report. This report gives us, the European Union, the ability to take up this matter because we have this human rights clause in Article 2.
Anyone who is really interested in peace in the Middle East must support this report in any case because it strengthens a country that has been fighting for peace in the Middle East for years. I cannot understand why honourable Members who voted unanimously in favour of this report a week ago in committee now have reservations. Nothing in Egypt has changed, I do not know where anything has changed that would make anybody take a different stance now than the one we took in committee.
I would like to raise one final point, that is the letter that the Speaker of the Egyptian Parliament has written to us. I would like to say that it is unusual to try to influence a decision in this way, an absolutely independent decision of a parliament, and for this reason I shall tomorrow be tabling an oral amendment on behalf of my group, as already arranged with the rapporteur.
Mr President, Commissioner, clearly, the signature of any agreement constitutes an important milestone in the Barcelona process. This is particularly so if the agreement is being signed with Egypt, which is such an important country. We know and believe it can play a leading role in North-South and South-South dialogue, and be in the forefront of economic and commercial development.
As General Morillon stated, we also believe that Egypt is ready to take the lead in all issues relating to cultural dialogue and civil society, not just in economic and financial matters, and that it is in a position to do so. Furthermore, Egypt' s key role as a mediator in the Arab-Israeli conflict is patently obvious.
For all these reasons, substantiated cases of infringement of fundamental human rights and freedoms, such as those referred to today, give cause for particular concern. Article 2 cannot therefore be simply a political clause. It has to have tangible value. It is important for those countries to progress along the road to democracy. We believe the Egyptian government should take this fully into account.
I should like to make one point clear to Mr Sakellariou. Nobody has raised the possibility of voting against this report. The previous vote was not for or against this report. As I see it, sounding a note of caution simply amounts to giving Egypt the importance due to it as a country. It does not mean penalising it.
Mr President, ladies and gentlemen, we welcome the proposed signing of an association agreement between the European Union and Egypt, which will help to strengthen the Euro-Mediterranean partnership. The European Union attaches great importance to the chapter on fundamental rights and freedoms. We should only sign this agreement on condition that these rights will be respected strictly. Since 1981, Egypt has been subject to an emergency law granting wide powers to the authorities, to the detriment of human rights and democratic freedoms. Today, these so-called freedoms are regulated and are subject to strict control by the authorities. The valuable work undertaken by NGOs has alerted us to this matter.
We call upon the government of Egypt to repeal this emergency law, so men and women can enjoy all their rights. This would mean that people would not be criminalised on the grounds of their sexual orientation, their religion or their opinion. We will not remain silent on the decision to take legal action against homosexuals, which constitutes a violation of human rights which goes completely against the values we hold dear. We must not interfere, we must not claim that our values are superior, we must not preach but we must denounce and condemn. Human rights are universal and transcend all borders.
Mr President, the fact that the European Community and its Member States are entering into an association agreement with Egypt evokes very mixed feelings in me. My reservations mainly revolve around the unequal and unsafe social position which Egyptian Christians find themselves in. The oral question to the Commission underlines this anxiety. How does it intend to persuade the Egyptian authorities to improve the situation of the Coptic community? Bear in mind that at least six million Egyptian citizens are involved. It is therefore extremely regrettable that precisely the violation of their fundamental constitutional rights is not explicitly mentioned in the motion for a resolution.
By way of illustration, I should like to quote three serious instances of abuse with which Egyptian Christians are weighed down: not only do the Egyptian authorities veto the construction of new churches, they also take part in the criminal persecution of Muslims who want to convert to Christianity. The latter is done under the veiled indictment of subversive activities. Thirdly, there is legal uncertainty among the Christian community in Upper Egypt: it is exposed to downright religious persecution by Muslim extremists. Such a vacuum in authority is not acceptable and cannot be solved by combining the arrest of Islamists with the random rounding up of a number of indigenous Christians.
I would therefore urge the Commission, the Council and the Member State governments to put these abuses on the agenda during the consultation with the Egyptian authorities. They are duty-bound to do this on account of the content of this association agreement. The positive element, namely that since 11 September, the Coptic churches have been having talks with the Egyptian authority, reinforces this essential provision.
Mr President, I, too, want to make it clear to the rapporteur that, here, nobody has proposed rejecting the association agreement with Egypt. We are not trying to play the high-handed human rights idealists who are against realpolitik and interests. Quite the opposite, rapporteur: I feel that we are just a little more realistic in our approach.
Given that seven years have already passed, as you have said, deciding to wait maybe another month or two to give ourselves the time to find a response to specific issues before implementing an agreement which, I am glad to say, is irreversible on many points, is, I feel, being realistic. Attempting to pursue the issue of human rights with empty, worthless declarations of which we have made thousands in the past and will make thousands more in the future, depriving ourselves of a practical pressure lever at precisely the moment when we could be getting down to the nitty-gritty is, I feel, being unrealistic.
What we requested is that, for once, the European Commission and the European Union should view the issue of human rights as something which needs to be given practical expression in relationships where we have bargaining power with other countries too. We know that there is a human rights clause, we know that this clause could, theoretically, encourage respect for human rights in Egypt and maybe even increase comprehension of a country such as Egypt in Europe. The problem is that the upholding of human rights, the possibility of making a direct impact, of putting tangible pressure on the human rights situation, is a policy which is not part of the European Commission' s strategy. It is a policy which has no practical expression whatsoever.
We have endeavoured, in our proposal, to be just that little bit more realistic than you. You do not have time to wait? No problem. I am all for the association agreements, I am all for free trade and I am all for Egypt! However, it will not be easy to further the cause of human rights.
Mr President, first of all, should we hurry to forge closer bonds with Egypt, assuming that unanswered questions and miscarriages of justice will fade away and resolve themselves, before we have stopped and thoroughly examined what exactly is at the heart of the State i.e. the way it treats its citizens: the cases of fundamental human rights abuse, the 52 men put on trial for their homosexuality, for Egypt wanting "to protect order and its national values", the conviction of 23 of these men, the repression of Christians by Islamic extremists which is allowed to go unpunished, the case of Dr Saad El-din Ibrahim and other intellectuals imprisoned for having used funds that we, the European Union, gave them. Moreover, correspondence with the President of the People's Assembly of Egypt and the Ambassador in Brussels only seemed to underline Egypt's complacency on this matter and eagerness to fudge and gloss over the issues.
Does Parliament condone violations of the right to a fair trial, freedom of expression, and freedom of association whether it be social, political, religious or sexual? For that is what we are saying if we gloss over the human rights issue. We must send out an unequivocal message that such blatant abuses of fundamental human rights cannot, must not, and will not be tolerated by the European Community.
As this is a joint debate I propose to deal with both the report and the oral question together and I should like to say, at the outset, that we very much appreciate Egypt's position as a key regional power. Egypt, as a number of speakers have said, plays a significant role in supporting the Middle East peace process and the point that the honourable and gallant gentleman General Morillon made about the sacrifices that some have made in supporting that peace process is entirely correct.
We are also delighted that Egypt supports a more substantial involvement by the European Union in the Middle East peace process. It is also very active in other regional issues, notably in promoting a resolution of the civil war in the Sudan, in promoting regional free trade through initiatives like the Agadir process which also involves, of course, Morocco, Tunisia, Jordan and COMESA. We are also grateful for what Egypt does in helping to consolidate the support of the Arab world for the campaign against international terrorism.
I can only say I am relieved at the way the vote turned out a few moments ago given that we pressed Egypt so hard to conclude the negotiations on the association agreement. I can remember standing in this Chamber and being asked what I was doing to press the Egyptians to come to an early agreement for the negotiations. So it has been a rather unusual experience for me today to find a deferral being urged.
The association agreement was a long time in negotiation but its signature marked an important new stage in Europe's relations with Egypt. The 1978 Cooperation Agreement served its purpose very well but the European Union and Egypt have changed beyond recognition and a new agreement was necessary to underpin what has become an altogether more mature relationship. The Agreement responds to the enormous interests, both economic and political, both bilateral and regional, that the European Union and Egypt have in common and the result of the negotiations is good for both sides.
It is good for Egypt because it will help the Egyptian economy to face the challenge of globalisation more successfully and more competitively and to carry through reforms within the context of a privileged economic and political relationship with us. It is good for the European Union because it will give a new depth and quality to our relationship with this key political and economic partner and, in addition, the agreement is good for the Barcelona process. With this agreement the infrastructure of association agreements which underpins it is now largely in place and I hope that we will make good progress shortly with Algeria, the Lebanon and Syria.
There is now a critical mass of agreements to allow other Barcelona initiatives to flourish. Let me just refer again to the free trade area which is proposed between the countries which signed that agreement in Agadir.
We must now look beyond the negotiation of the agreement into the need for prompt ratification and adequate implementation and I want to underline the point about ratification. It is more than a shame that the agreement with Jordan, for example, has still not been ratified by all the Member States and we need to encourage people to get on with the ratification of these agreements rather more rapidly.
We obviously welcome the excellent report which has been drafted by the honourable gentleman Mr Martin. It is a very professional piece of work and we are grateful for that and the support for the rapid ratification of the agreement by Parliament. It is in everyone's interest that all the provisions of the agreement enter into force very quickly and I hope that the ratification process in this case proceeds expeditiously. This will be an important procedural step but also a very positive and encouraging signal to the Egyptian and Member State parliaments. Certainly, the procedural delays in the ratification process by some Member States are often incomprehensible to our Mediterranean partners.
I have noted the concern of certain parliamentarians that our agreements with Mediterranean partners give insufficient stress to interparliamentary relations. Existing practice indicates that Parliament will not hesitate to develop increasing close contacts with its Egyptian counterpart but, in addition, let me stress that interparliamentary relations are well covered in the relevant texts.
I have also noticed the European Parliament's concern, which I understand, at the state of civil, religious and political rights in Egypt. I can assure Members that I have not hesitated to discuss these matters regularly with my Egyptian counterparts. All aspects of the European Union's relationship with Egypt, including the respect for human rights, are continuously monitored by the Commission which is vigilant on human rights issues irrespective of the agreement.
The provisions of the new agreement provide both sides with important safeguards and a valuable additional forum. When the agreement comes into force we will be able to raise, and hopefully resolve, any major issue at the appropriate association council or committee. I just make the point - very gently to honourable ladies and gentlemen who might not agree with this point and who came in a flurry of enthusiasm earlier to vote against going ahead with the ratification of this agreement - that this agreement gives us a much better forum for discussing with the Egyptians exactly the issues which they raised.
Individual cases including alleged restrictions on the Coptic community are taken up from time to time by the Commission. We collaborate closely with Member States in taking positions on these issues and I hope that Parliament will have noted that we never hesitate to make our views known to the Egyptian authorities. I note that, as far as the inordinately light sentences on those accused of instigating murderous riots against Christians in Upper Egypt were concerned, the Court of Appeal in Egypt has ordered a retrial.
Most recently, the Commission delegation has explained the contractual basis of grants to non-governmental organisations in the context of the Saad Ibrahim appeal which I have discussed in the past with my Egyptian counterparts. We have joined with Member States in expressing our concern to the Egyptian authorities at the outcome of the recent trial of homosexuals and I understand the concerns that have been expressed by honourable Members about their case. But we should also note encouraging developments, the new social legislation on the rights of women, the supervision of elections by the courts and the important rulings by courts on the constitutionality of contentious legislation.
The need for good and fluid European relations with Egypt can seldom have been more important. In the last few weeks everybody has been talking about the vital importance of trying to demonstrate to the Arab and Islamic world that the campaign against terrorism is not the West setting Europe and the United States against the world of Islam. Everybody sensible has made the point that it is, at the least, unwise for us to lecture the Islamic world as though we had a monopoly of virtue. Everybody has talked about the importance of deepening the dialogue with the Islamic world.
We have an agreement which gives us the chance of putting in place a foundation stone for our relations with the countries around the Mediterranean. The idea that you could have a serious policy on the Mediterranean without having an agreement with Egypt is "for the birds", as the Americans say. We obviously have to take up human rights...
(Interruption by Mr Cashman)
I respect the honourable Member but think he will do me the credit of knowing that I do not have to take lectures on human rights from anybody.
We want to pursue our dialogue on human rights with Egypt and other countries in the Barcelona process but it would be bizarre to argue that Europe should have a serious constructive policy in the Mediterranean and that it should have a deep and profound dialogue with Islamic countries and at the same time reject an association agreement with Egypt. So I hope that Parliament will continue to take its cue from the excellent report widely commended by all Members prepared by Mr Martin. I hope that Parliament will continue to be vigilant about civil, political and social rights in Egypt but will also continue to work hard for a stronger relationship between the European Union and the people in government in Egypt.
Mr President, I would just like to point out to Commissioner Patten that we already have an association agreement with an Arab country. We have had one with Tunisia for two years now and things are going from bad to worse! Need I say more?
That was not on a point of order!
I would like to inform Commissioner Patten that it was not the intention of the House this evening to reject the association agreement but to defer it. As to lectures in human rights, we all - regardless of our record - need to be lectured on human rights.
The debate is closed.
In accordance with Rule 37(2) of the Rules of Procedure, I have received a motion for a resolution.
The vote will take place tomorrow at 11 a.m.
Aid for reconstruction
The next item is the joint debate on the following four reports:
A5-0386/2001 by Mr Lagendijk on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the proposal for a Council regulation amending Council Regulation (EC) No 2666/2000 on assistance for Albania, Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia, repealing Regulation (EC) No 1628/96 and amending Regulations (EEC) No 3906/89 and (EEC) No 1360/90 and Decisions 97/256/EEC and 1999/311/EC, and Council Regulation (EC) No 2667/2000 on the European Agency for Reconstruction [COM(2001) 551 - C5-0477/2001 - 2001/0223(CNS)];
A5-0385/2001 by Mr Färm on behalf of the Committee on Budgets on the proposal and on the amended proposal for a Council decision amending Council Decision 1999/733/EC providing supplementary macro-financial assistance to the former Yugoslav Republic of Macedonia [COM(2001) 519 - C5-0486/2001 + COM(2001) 613 - 2001/0213(CNS)];
A5-0411/2001 by Mr Färm on behalf of the Committee on Budgets on the proposal for a Council decision on amending Council Decision 1999/325/EC providing macro-financial assistance to Bosnia and Herzegovina [COM(2001) 610 - C5-0558/2001 - 2001/0250(CNS)];
A5-0410/2001 by Mr Färm on behalf of the Committee on Budgets on the proposal for a Council decision on amending Decision 2001/549/EC of 16 July 2001 providing macro-financial assistance to the Federal Republic of Yugoslavia [COM(2001) 618 - C5-0559/2001 - 2001/0258(CNS)].
Mr President, the answer to the question of whether we can support the Commission proposal to extend the activities of the European Agency for Reconstruction to include Macedonia is, in fact, quite simple.
When one or two months ago the Commission presented its proposal for the first time, there was some doubt. This doubt had nothing to do with the appreciation of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy for the European Agency for Reconstruction. Indeed, this Agency has had very positive feedback right from the outset. This positive assessment was confirmed recently by a very complimentary remark by the Court of Auditors about the prompt and effective way in which the Agency has carried out its work to date.
Our initial doubts were, therefore, quite unrelated to the Agency, but stemmed from the fact that the Commission itself appeared unsure as to which direction to take with regard to assistance in the Balkans. Should it run its entire operation via the Agency for Reconstruction, first in Yugoslavia, subsequently in Macedonia and soon, perhaps, in Albania and Croatia, or should the Commission adhere to its original policy to devolve its powers to the delegations in the various countries?
We have, meanwhile, had the opportunity of talking to the Commissioner about this. He promised that the Commission will soon, early next year, come up with an opinion about the strategy to be pursued with regard to assistance in the Balkans and that it will specify more clearly the role of the Agency for Reconstruction and the role which the devolved delegations must play. We await this report with interest. At the moment, and this removes the last lingering doubt, there is no alternative but to accord the Agency an important role if we want to grant assistance in Macedonia promptly and efficiently. I believe that, as far as this aspect is concerned, we are in complete agreement with the Commission.
Why is it so important to grant aid in Macedonia so quickly now and to do this, therefore, via the Agency? I have pointed out the great significance of the developments in Macedonia for the European Union many times, both earlier in this debate and at other occasions, notably after 11 September. Macedonia' s importance is many times greater than that of a relatively small country in the Balkans. Indeed, it is the first time that the European Union has managed, in talking with one voice, to do a reasonable job in the Balkans, in Macedonia, something which we would have liked to have seen a long time ago. It is the greatest success story of European foreign policy so far. Talk with one voice and do what you do best: that is, after all, what the Commission and the European Union have been doing to date in Macedonia. There have been talks and consultations, compromises have been reached, financial aid pledged and limited military aid promised. In my view, that is the best that the European Union has to offer at the moment, and it is important for this effort, namely having prevented a civil war from breaking out a few months ago, to be followed up by sufficient financial aid and sufficient reconstruction equipment. Hence, a positive opinion, from Parliament too, about involving the Agency.
If the situation changes for the worse in Macedonia, then I fear that that will rub off in the Balkans as a whole. Hence, once again, my urgent plea for involving the Agency, but also for mapping out a sound strategy.
It is a well-known fact - fellow MEPs, Swoboda and Pack, and the Commissioner, himself, have visited the region many times - that tension in Macedonia is currently very high. Under pressure from the European Parliament, the European Union and many international bodies, the Macedonian Parliament has, at long last, ratified the constitution. That has led, and is still leading, to major tension. Europe can do a great deal to clear that tension, and one of the ways is to translate words into deeds swiftly. That is where the Agency comes in.
In short, prompt aid in Macedonia is needed, both materially and politically. At the moment, we need the Agency there for reconstruction. I would urge the Commission to clarify its strategy in the Balkans soon, and also to specify the role which the Agency has to play and the role which other sections of the Commission will need to play in future.
Mr President, ladies and gentlemen, Commissioners, I have probably set some kind of record here today, for I have been given a whole 15 minutes in which to speak, because I am rapporteur for three different, but quite similar, matters. Perhaps I shall not need all this time.
It now finally looks as if developments in the Balkans are heading in the right direction and in a more stable way. We finally have something resembling peace, albeit under armed supervision, with continued violence between ethnic groups and still a long way to go before there is peaceful co-existence. It has been possible to successfully implement the disarmament of the armed groups in Macedonia, especially following important efforts by the EU. We can therefore feel a certain optimism, even though history has all too often shown us that peace is fragile, especially in the Western Balkans.
Democracy, too, is making progress. Last autumn, the Milosevic dictatorship collapsed through the Yugoslav people' s decisive action. In Croatia, Bosnia and Herzegovina, albeit with a number of problems in the last case, the democratic powers have made progress. Last week' s election in Kosovo was conducted impeccably. It felt like a privilege to be present at this historic event as an observer from the European Parliament.
A lot remains to be done, however. There is a great need for purely physical reconstruction, but also for the development of the economy and infrastructure that were allowed to fall into decay during the nineties. The most important thing of all is, perhaps, to bring about a genuine process of reconciliation through which the ethnic cleansing that has taken place in large parts of these countries can be got to grips with and solutions found to the serious outstanding problems involving refugees and displaced persons.
It is against this background that those of us in the Committee on Budgets have adopted three reports on temporarily extended, and also, in certain cases, increased, macro-financial assistance to Macedonia, Bosnia and Herzegovina and Yugoslavia.
First of all, a word about Macedonia. In November 1999, the Council decided to give Macedonia macro-financial assistance to the tune of EUR 80 million, part of it in the form of a loan, together with a contribution of up to EUR 30 million. The decision was taken against the background of the war in Kosovo because this crisis gave rise to large costs in Macedonia, to which hundreds of thousands of people fled. The aim has been to facilitate the implementation of structural reforms and to offset the consequences of the economic disruption caused by the Kosovo conflict. The aid, of course, has conditions attached to it, mainly to the effect that the programme of economic and public administration reforms continue and that the agreements reached in Ohrid earlier this autumn be implemented.
As is well known, Macedonia has suffered as a result of this internal armed conflict. The conflict has, of course, also given rise to further problems and caused delays in making the assistance available. It has only been possible to pay out a portion of it within the relevant time-frame. That is why we now want to extend the legal basis for these forms of assistance. That is something we have no problems with at all. However, the Commission also proposes an increased financial contribution because there are beginning to be problems with Macedonia, where developments have otherwise been positive. The problems have been exacerbated by the conflict. That is why the Commission is now proposing increasing the contribution by EUR 18 million. Against this political background, the Committee on Budgets believes the Commission' s proposal to be well considered. Nonetheless, we have tabled a number of amendments in order to emphasise that this aid must be administered by the Commission, but in close consultation with both the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the Committee on Economic and Monetary Affairs. The background to this is that we see it as important to monitor not only the purely financial management of the assistance but also more political aspects with a view, for example, to making sure that no part of the assistance is used to equip the Macedonian army.
We would also emphasise that this type of aid, that is to say, contributions in combination with a long-term 'soft' loan, must be seen as exceptional and not allowed to constitute the norm for the future.
We then have the matter of Bosnia and Herzegovina. In May 1999, we decided to provide the assistance in question, comprising a loan of EUR 20 million and contributions of up to EUR 40 million. This was, of course, also done to ease the economic situation and to support reconstruction in Bosnia and was obviously conditional upon the economy and the institutions of democracy continuing to be reformed. We have had a number of problems with implementation, as a result of which assistance amounting to EUR 15 million remains to be paid out. If we are to be able to make this available, we need, then, to extend the legal basis. In this assessment, we must also take account of the fact that the elections held in Bosnia in November 2000 led to everything' s having taken an extremely long time, what with negotiations and the High Representative' s having had to intervene etc. All this has delayed both the reforms and the legislative work and, thus, also delayed our making the aid available.
Economic growth has not been particularly good. These forms of assistance are, therefore, genuinely needed, which is why those of us in the Committee on Budgets support the Commission' s proposal to modify this Council regulation so that we can extend the period up to the end of 2002. When it comes to the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, the same conditions must, nonetheless, apply in this case, as apply in the case of Macedonia.
Finally, something about the third matter, Yugoslavia. We decided, as late as this year, to provide this macro-financial assistance of up to EUR 300 million in the form, in this case too, both of loans and of contributions. The primary aim is, of course, to provide financial, social and political support for a stable Yugoslavia, but it is also, and this is something I want to emphasise, to promote Yugoslavia' s role as a stabilising factor throughout the region. This year, it has emerged that the economic situation has, perhaps, been a little more strained than we had previously believed. In particular, the privatisation process has taken longer, which has also led to the State budget' s losing income from the privatisation. We also know it has been a tough process finding a solution to the problem of Yugoslavia' s relationship with the World Bank, the IMF etc.
If no money is provided, there is obviously a great risk of the economic situation' s deteriorating further. We should, therefore, bear in mind that Yugoslavia now already has major debts amounting to more than 140 per cent of GDP. That is why the Commission wants these new amounts, constituting an increase of EUR 45 million, to be in the form of contributions. The Committee on Budgets says OK, but emphasises that these must, nonetheless, be seen as part of the EU' s multiannual programme and that they constitute exceptional assistance.
We have also arranged for the assistance to be paid out, provided that Yugoslavia continues to develop into a constitutional state and that the country continues to cooperate closely with the International Court of Justice in The Hague.
In all these three cases, we also believe that, in order to produce new resources during the current budget year, ordinary budget procedure must be followed. This can only be done by means of a parallel process involving a transfer of funds from other budget items, something which requires a decision on the part of the budgetary authority.
Mr President, even before the last part-session in Strasbourg, the Commission wanted these matters to be dealt with as a matter of urgency. I said at that time that, in my view, there were nonetheless two matters that needed to be cleared up first. So that we, too, could see where the funds were to be taken from, we wanted, first of all, to see the Commission' s practical proposals for transferring funds in such a way as to produce the necessary EUR 45 or 18 million. These proposals for transferring funds are now on the table and have been discussed in the Committee on Budgets.
Secondly, we wanted to sort out the conciliation with the Council concerning next year' s budget so as to be able to guarantee that this aid can be combined with a continued high level of other aid for the Western Balkans and for reconstruction etc. We have now reached an agreement with the Council whereby this increased macro-financial assistance is to be seen as front loading for next year' s budget appropriation. At the same time, we jointly accept the Commission' s preliminary draft budget for the Balkans, something which I also hope will be the result of the second budget reading during the next part-session in Strasbourg. Against that background, we therefore support these three proposals.
Allow me, finally, just to say a few words about my and the Committee on Budgets' opinion on Mr Lagendijk' s report on the European Agency for Reconstruction. I have, myself, on quite a few occasions had the opportunity to see the Agency' s work at first hand, and I view it as a model of efficiency, as does Mr Lagendijk too. Moreover, this view is also confirmed by the Court of Auditors' report. I believe there are a number of specific reasons for this success. Among these are the fact that, in accordance with Parliament' s demands, a more decentralised model for decision-making and the employment of EU aid has been implemented and that it has been possible to avoid the unwieldy and duplicated decision-making that we formerly had under the traditional committee system.
In spite of these excellent results from the Agency, the Committee on Budgets nonetheless wishes, in its amendments, to emphasise the importance of correct budget principles for distinguishing between administrative and operational expenditure with a view, for example, to our being able to make a proper, skilled assessment of the Agency' s activities. Moreover, we wish to introduce a reference to Article 274 of the Treaty, in order to emphasise clearly that this is aid which the Commission and not, in the first place, the Member States have the responsibility for implementing.
Mr President, Mr Lagendijk has produced a very good report. I would also like to thank Mr Färm sincerely and on behalf of my group, of which I seem to be the only representative here today, thank them both and in general terms agree with everything they have said. I would also like to highlight a couple of things. I think this rapid reaction facility, this way of getting money to crisis regions quickly, efficiently and without bureaucracy, really is a good instrument. In Yugoslavia in particular, as the Commissioner has seen, they were grateful for this really quick and efficient assistance that was only possible because we had this instrument and did not have to use the usual longwinded procedure.
I also believe it really must be extended to Macedonia, because something simply must be done to help the difficult political processes. The process is far from being completed. Laws need to be implemented so that the Albanian citizens can see that they really have gained something from these constitutional changes. The region' s Macedonian inhabitants must see that if they behave as is expected in democracies, they will also be rewarded with an improvement in their everyday lives. We agree to everything, we also agree to the reservations Mr Färm has mentioned. But I think the Commission knows all this very well and I am sure it respects it.
This brings me back again to the establishment of the agency in Macedonia. In view of the pathetic results of implementation and of spending the money earmarked for this country since 1996, I am of the opinion that it is high time we sought to remedy the situation. Of course, the Macedonian government lacked the will, and we who were down there know they were simply not in a position to do anything. Whether they were unable or unwilling I would not like to say now, but there was a lack of will on the part of the government, and, in the end, the delegation on the spot was unable to give the government the help it needed. The necessary technical assistance that the Commission should have given to this government was lacking.
I think it is therefore good that the Commissioner has now thought about measures that can be taken to speed things up. It will be good for the agency, which is doing excellent work in Kosovo - I expect we shall see that in Belgrade next weekend. We want it to be possible for them finally to do what the Macedonians are all waiting for and I have nothing against it being used.
However, Commissioner, my problem is that there is so much tinkering around going on now. Now it is being done in Macedonia. I do not know when you will be so effective again next time. I would very much like to see a structure for this work in the region, and I would like to hear from you this evening whether you are willing or able to produce a scheme that will either, deconcentrate the delegations and enable them to do this work, or that you intend to deploy such agencies in the whole region. I believe you owe us an answer on that this evening and I hope that this evening you will tell us how soon you, in the Commission, believe you can lay such a scheme before us. On this condition, I am prepared to give you my unreserved best wishes for setting up this agency because we have all had excellent experience.
I do not want to criticise the delegation on the ground here. The delegation on the ground was not able to do what we expected of it because it was not deconcentrated, whatever that means, and it could not give the technical assistance. In that regard, I really am looking for a longer term scheme from you so that all the countries down there can feel they are being treated, more or less, equally and I think that is also important if we are to avoid creating rivalries between them.
Mr President, Commissioners, ladies and gentlemen, I would also like to thank the rapporteurs sincerely for their work. Mr Lagendijk has already indicated that the situation in the Balkans today is quite different from that six months or a year ago, especially if we think of the elections in Kosovo and the settlement in Macedonia. But that must not mislead us into saying everything has been done, the matter has been dealt with, we can just hang around and everything will turn out well. I also think the step the Commission proposes is correct and justified. But, Commissioner, we have already said, if it is really so and I believe it is, that there are serious differences between the work of the agency and the work of the delegations, and somewhere in between them, as a sort of happy medium, the decentralised delegations, then we must draw general conclusions from that, not because, in the one case, they are good people and, in the other, bad people. It must surely also have something to do with the structure of the decision-making processes. In this respect I am sure you will not be able to give us an answer today.
I want to ask you, however, one more thing, namely that, when restructuring the Commission' s work and policy in the Balkans; you will really use, to the full, the imagination that I am sure you, Commissioner, and many of your colleagues possess. For my part, I believe that the agency, which is not only a reconstruction agency but already a development agency, ought to play a greater part over all. I admit it can also be done jointly with delegations that are given additional tasks to do with decentralisation. But I do think that early next year, at the start of next year, we ought to suggest what the Commission' s assistance, support and development structure for the Balkans should look like for the next ten years, for it will take, at least, ten years to achieve the take off we all want for the Balkans and that we need for peace and stability in Europe.
Mr President, I guess it would be a slight exaggeration to say that the Chamber was packed with knowledgeable friends of the former Yugoslav Republic of Macedonia, but those who are here are eminently qualified to address this subject because I think that the honourable Members who certainly know most about Macedonia and who are, in some respects, most knowledgeable about Southeast Europe as a whole are in this Chamber. I am extremely grateful for the contribution which honourable Members have made to what has been a pretty successful development of Europe's strategy in the Balkans and I am particularly grateful to the rapporteur, Mr Lagendijk, for his report.
Perhaps I can just re-establish the context in which we are having this debate. Honourable Members know that Macedonia was the first country with which we negotiated a stabilisation and association agreement. While we were negotiating that agreement, during each of my visits to FYROM - and I have visited Skopje probably more than any other capital city in the world in the last couple of years - we were regularly on the receiving end of grumbles about the lack of speed of our delivery of development assistance.
When the crisis came this year, we worked very hard and I pay a particular vote of gratitude to the work of my colleague, Javier Solana. We worked extremely hard to try to get FYROM back on the rails. We were delighted by the Lake Ohrid Agreement and said straightaway that we would do everything we could to help the implementation of the framework agreement in Lake Ohrid.
My concern, as I have explained to honourable Members, was that unless we made a special effort, we would not deliver that assistance quickly enough. I would have very much liked to have gone through the process of deconcentration rather more rapidly to FYROM and delivered our assistance in a conventional way, but that was to run a risk. The most certain way in which we could deliver the assistance was by extending the work of the Reconstruction Agency and that is why we are all here this evening.
I know that some honourable Members were understandably a little confused about our management strategy. With the benefit of hindsight, with which we are all much wiser, it would perhaps have been sensible if I had consulted honourable Members earlier. But I hope that we have managed to convince honourable Members that there was no intention on our part to downgrade our relationship with the former Yugoslav Republic of Macedonia.
I saw President Trikovsky earlier this week. He was en route to a prayer breakfast - I am afraid I was not - and I think that we have managed to convince him and the authorities in Skopje now that we are just trying to deliver assistance as rapidly as possible and we have already been delivering assistance in the sectors electricity and housing, etc.
It is understandable that honourable Members should think that there is some confusion in our management strategy for the whole region, But I do not feel that I am being inconsistent in arguing, on the one hand, that we have to work through Europe Aid, through deconcentration, which has now begun and which we must now push as rapidly as possible, while on the other hand, saying there may be odd occasions, particularly crises, which require different sort of arrangements.
We are considering for example, at the moment how to deal with the situation in Afghanistan - whether we should put a task force into Afghanistan in order to get quick-acting projects going as soon as possible. So I do not think that it is inconsistent to press ahead with the reform of Europe Aid, while at the same time thinking that from time to time other arrangements are necessary.
Perhaps I can just remind honourable Members that we pledged EUR 30 million to the implementation of the framework agreement and that we have also been disbursing EUR 12.5 million under the rapid reaction mechanism. We have committed about EUR 5 million through ECHO to humanitarian relief and we have got a regular CARDS programme of EUR 42 million for this year for FYROM. All that work, except the ECHO dimension, will be put through the Agency over the next couple of months.
As far as we are concerned, the next event on the horizon will be the donors conference, which we will try to organise with the World Bank. There are a number of conditions, as honourable Members will know. We were first of all insisting on the implementation of the framework agreement on the passage of amendments to the Constitution through the Parliament in Skopje. We also wanted a law on local government passed, because frankly if it is not, the United States is unlikely to come to a donors conference. It is absolutely crucial, as my colleague Commissioner Solbes would assure you, if we are to provide macro-financial assistance at a donors conference, that there must be an agreement with the International Monetary Fund. Macro-financial assistance is never given unless there is such an agreement.
President Trikovsky assured me this week that an agreement with the IMF is now on the cards and I think the relevant meeting in Washington is at the beginning of December. I hope therefore that on the back of the passage of the legislation, which I have referred to, the constitutional amendments and the recommendation of an agreement to the board of the IMF, we can hold a successful donors conference. If it is agreeable to all the parties, and to FYROM, we will do it before Christmas, but at the moment when it looks as though it is likely to be most successful. What I do not want to do is to set a date for a second time and have to postpone it, because that would be calamitous.
I am very grateful to honourable Members for the fast delivery of their opinion on what we are proposing. I am sorry that I cannot express my gratitude by accepting all the amendments which have been put down. Characteristically, I am not able to do that. Some of the amendments, for example the references to the provisional nature of what we are doing, are of no real legal value. Others, I am advised, are not really suitable for inclusion in a legal decision.
I want however to respond slightly differently to two of the arguments which have been put and which you will understand. First of all, I want to assure the Parliament that it would of course be consulted if there were any question of extending the Agency to other countries. If we were to propose that, we would of course consult the Parliament.
Secondly, honourable Members, and this is a point that Mr Swoboda has made very eloquently, are concerned about the integrity of the management of what we are doing in Southeast Europe. They are concerned about the coherence of what we are doing in Southeast Europe and understandably press us to set out our strategy for the management of community assistance for the Balkans.
I am happy to do that. I just beg Parliament not to press me to do it by 31 January. I will tell the Parliament why. We have a good team of people working on the Balkans in the Commission. They spend three-quarters of their time in meetings in the Council, in consultative task forces and in drafting reports; we are in the middle of drafting a report for the Council, which of course the Parliament will see, on the overall progress of the stabilisation and association process. I do not want to make unreasonable demands on them, but I can assure Parliament that, as early next year as I can manage it, I will come to Parliament to try to set out the sort of strategy which I think honourable Members are entitled to ask for and which we should be pleased to give. It is very important that Parliament should make sure from time to time that we actually know what we are doing.
I have been in this job for just over two years and what I am going to say does not suggest that all that has happened is because there has been a new Commission - I am not suggesting that at all. But we have seen, first of all, a transformation in the region with the latest admirable events, as the honourable gentleman said: the elections in Kosovo and the developments in FYROM. We know that every time we take a couple of steps forward, something will happen which pushes us back again, but I think that from Croatia to Serbia, to Macedonia and Albania, we are heading in the right direction.
We have a coherent strategy and we have made a remarkable amount of progress. We have made that progress because we have worked together in a way which has extended stability to the region and underpinned those who are prepared bravely to argue and work for economic and political reform.
At the end of the stabilising and association process is the prospect of potential membership of the European Union. That has been the most formidable element in bringing greater peace and stability to Southeast Europe. We must make sure that the huge amount of political and financial investment that we have made in the last couple of years continues to pay off in steady progress and development. That will of course be more likely if we are able to continue to work with Members of the Parliament.
Does the Commissioner agree that early next year is before the end of March?
Commissioner, I can also confirm that President Trikovsky was at the prayer breakfast, you were not. But I also note that if things go on as they are, we will soon have more Commissioners than Members in Parliament. That is also good to hear.
I suggested, President that he should pray for me.
I did it!
Mr President, as I take over from Commissioner Patten who spoke on various aspects of the political situation in the Balkans, I shall focus on the three programmes for macro-financial assistance.
As far as the former Yugoslav Republic of Macedonia is concerned, Mr Farm has made it quite clear that we are dealing with two distinct issues. These are firstly, increasing the amount of aid, and secondly, extending the period in which it is granted.
To date, we have disbursed EUR 30 million. This is partly due to delays in reaching agreement with the International Monetary Fund on the economic programme. It is, indeed, the case that the conditions laid down pertaining to the constitutional changes now under way, and the much-needed support we are giving to economic stabilisation and the reform process mean that the International Monetary Fund' s cooperation is required. According to our information, the authorities in the Former Yugoslav Republic of Macedonia will soon have in place an economic framework with associated follow-up. This would act as a link with a support programme sponsored by the Fund.
The economic situation remains extremely precarious. The International Monetary Fund has therefore informed us of the short-term financial requirements, and of the need for increased contributions by the various donors to cover the foreign financing deficit for the years 2001 and 2002. This is the main reason for our decision to increase our additional contribution to Macedonia by EUR 18 million.
With regard to Bosnia and Herzegovina, we are currently implementing aid. EUR 60 million is committed, of which 40 million is grants and 20 million is loans. The first two tranches have already been disbursed, one at the end of 1999 and the other at the end of 2000. Progress is being achieved in the areas of stabilisation and economic reform.
We have yet to disburse the final tranche of EUR 15 million. The conditions of disbursement are close to being met. A Commission mission charged with assessing progress achieved is in Sarajevo this week. Speaking more generally, it is fair to say that the new government formed after the elections does, on occasion, take some time to carry through reform processes. It is currently negotiating a new programme with the International Monetary Fund. Mr Farm also mentioned the need to extend the period agreed on, since that initially planned for implementation of contributions has expired.
From another perspective, the rapporteur also referred to the need to adjust financial or macro-financial aid to the Federal Republic of Yugoslavia. The current EUR 300 million, of which 225 is loans and 75 is grants is proving insufficient. EUR 260 million has already been disbursed and the Commission is currently preparing to meet with the Yugoslav authorities again in the near future. We hope it will then be possible for the second tranche to be disbursed, providing the conditions are met.
According to information received from the International Monetary Fund, however, it is clear that additional external financing will be required to eliminate the further financing deficit of EUR 150 million. This is why we are proposing to increase the grant element by EUR 45 million to a maximum grant level of EUR 120 million.
I must commend Mr Farm on his devotion to this issue and on the speed and urgency with which he has dealt with it. Thanks are also due to Mr Wynn, Chairman of the Committee on Budgets and to Mr Brok, Chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy for their support.
I should like to classify the amendments tabled into groups. The amendments concerning political conditionality, the financial Regulation and the multiannual financial framework are acceptable, in principle. In some specific cases, however, they do present certain difficulties with regard to presentation or consistency. To take the reference CARDS in connection with multiannual assistance as an example of consistency, we have stated quite clearly on a number of occasions in plenary that CARDS has nothing to do with macro-financial assistance. The two elements are quite separate and I think the processes for using them correctly, in cases that might arise, should remain distinct.
We are not favourably inclined, either, to the comment that this assistance is exceptional and will not set a precedent for the future. That is certainly the case. Nonetheless, the same is true of all macro-financial assistance. We do not, therefore, feel that it makes much sense to debate that today.
Neither do we believe that it makes much sense to include elements involving additional delays in the whole process of making this assistance available. In this connection, whilst keeping Parliament duly informed, it would be wise to give more thought to the role of the Assistance Committee, which is quite a different body.
More detailed information on all these issues can be made available later. I simply wished to give some indication as to our initial position.
Thank you, Commissioner Solbes.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Global Fund to fight HIV/AIDS, Tuberculosis and Malaria
The next item is the proposal for a European Parliament and Council resolution on the contribution to the Global Fund to fight HIV/AIDS, Tuberculosis and Malaria [COM(2001) 612 - C5-0520/2001 - 2001/0251(COD)].
Thank you, Mr President, on behalf of the Committee on Development and Cooperation. I take the floor to defend the European Community' s contribution to the fight against HIV/AIDS, Tuberculosis and Malaria, a bittersweet task.
I am pleased that we have contrived to approve a significant financial contribution by the Union to the creation of a Global Fund as suggested by the United Nations' Secretary-General. The aim is to fight against the three most common contagious diseases in the world. They affect the least developed countries who find themselves trapped in a vicious circle of poverty and disease. The higher the level of poverty, the greater the risk of contagious diseases. In turn, a higher level of disease aggravates the degree of poverty.
It is pleasing, too, that we have achieved this in record time, through the codecision procedure, with urgency and at first reading. A number of amendments were tabled and negotiated with the Council. In our view, these improved the text of the original proposal.
On the other hand, I have to say how much we regret that the Council and, especially, the Commission, have put us in such a difficult position. They have presented us with a text which, as originally drafted, bypassed Parliament and denied us the right to exercise our responsibilities as a budgetary authority. No account was taken of Parliament' s repeated statements on the need for much more energetic action in the context of a global strategy to fight against poverty, and, in particular, against AIDS, tuberculosis and malaria. I refer, in particular, to the report by Bashir Khanbhai, who is with us today. A lot of time and energy went into it. It was approved by a resolution in plenary on 4 October this year, yet the initial document put before us did not even refer to it.
In their common declaration last May, the Council and the Commission welcomed the United Nations Secretary-General' s proposal to set up this Global Fund. Back in July, the Commission announced its intention to commit EUR 120 million to finance it. It was only last month, however, that Parliament received the documentation enabling it to begin its work. Furthermore, the documentation was incomplete and did not allow us to work properly.
It is only fair to note that, in the last fortnight, Parliament and the Council have demonstrated more of the willingness and flexibility required to reach agreement on the amendments we wished to introduce. I trust the latter will be adopted tomorrow morning.
In our view, the additional nature of the contribution to the Fund is a key issue. As stated in our Amendment No 2, the first EUR 60 million from the 2001 budget should be added to existing resources and not withdrawn from other budget lines already earmarked for development programmes. As stated in Amendment No 3, the EUR 60 million in question should not pre-empt or impose conditions on future annual contributions. This is clearly stated in our Amendment No 4. I shall probably be tabling an oral amendment on this tomorrow, Commissioner, prior to the vote.
In our view too, given the very nature of these diseases it is crucial to maintain the Union' s contribution to the fund over a period of time. The fight against AIDS, tuberculosis and malaria must continue to be pursued energetically in the years to come. If it is not, it will be unsuccessful and the EUR 60 million we are contributing will be to no avail.
Parliament cannot abrogate its responsibilities as a budgetary authority. In Amendment No 6, we therefore request the Commission to make all the necessary information available to Parliament. As stated in Amendment No 7, the last of our amendments, we shall then be in a position to guarantee the suitability, transparency, sound management and working practices of the Global Fund. A report will duly be prepared, and should be included in future annual reports on contributions to external aid that the Community will be required to present.
At the G8 Summit held in July 2000 in Okinawa, the rich industrialised G8 countries pledged substantial funds to fight communicable diseases and help the sick in poor countries. In September last year the Commission held a conference on the subject in Brussels but no action followed. Four million of the poorest people died in one year. In July 2001 another meeting took place in Genoa and Mr Prodi announced to the world's media a donation of EUR 120 million.
My report, unanimously approved on 4 October this year has been sitting on the shelf collecting dust. The Council adopted a proposal for a legal basis for the fund to be implemented but so far not one euro has been given, and a further 2 million people have died. When terrorist bombs cause death the victims attract money very fast but the 3-4 million people who die from diseases are not in our minds.
Why does it take the Commission so long to present a plan for implementation when they know that every day 10 000 people are dying? We promise with pride but we fail to deliver. Do these people not matter to us?
The Commissioners have gone. There is no interest. Look at the audience in this Chamber, hardly anyone is here. That shows what priority the European Union gives to such an important project. This is not FYROM or Macedonia. This is AIDS affecting the poorest people in the world and it is about time that the EU contribution is not just EUR 20 per person dying, not just 1% of what is required, but that it is EUR 6 billion per annum.
We have often debated these problems in the past, but quite rightly do so again tonight: 36.1 million people are living with HIV/AIDS in this world, tuberculosis is making a tragic comeback, 300 million people suffer the debilitating and painful effects of malaria. If anything needed a visionary, innovative and international response, it is the prevalence of these communicable diseases.
We want to support, in principle, this global fund to fight communicable diseases. We want to see it concentrate on prevention as well as treatment of all three diseases. We want an innovative and workable governance framework. We want a true international partnership so it is not just seen as donor business as usual. We want funding mechanisms that fast-track funds so that we can maintain the political commitment and mobilise further resources.
These are difficult issues and I sympathise with the Commission for the delays that have been forced on it in bringing forward this request for a legal base. But it should reflect also on why the second reading proposals on our own support through the poverty diseases line were cut back from Parliament's demands, and why President Prodi announced EUR 60 million of support from the global health fund from the ACP countries, which it was not his right to do and, as we heard in this Chamber from their President-in-Office they oppose. We must be concerned that this money actually adds to the global efforts and does not simply go into the pockets of the pharmaceutical companies.
The amendments that we have constructively negotiated with the Commission and Council improve this proposal: the recognition that we need additional money, the fact that this is simply a first payment and the request to the Commission both to bring forward a legal base for future contributions and to provide a report so that some of these information issues can be dealt with.
I ask Commissioner Nielson if he can give us a time-scale as to when that might be brought forward during the course of next year so we can deal with it properly in the budget process.
Mr President, we have long been calling for an increase in funds for AIDS given the appalling situation. The European Parliament has made its stance on this issue clear in voting for the Khanbhai report.
We were naturally very encouraged by the decision to release a further EUR 120 million. However, the proposal put before us today, after some prevarication, only amounts to EUR 60 million. Furthermore, this will come from the existing budget. This is not extra money. These funds are not ongoing. We also wish to question the allocation of this money to a single international fund. What is the aim of this fund? Is it only for prevention? Or will it also provide access to treatment for people living in the countries of the South? Will it provide health care infrastructures and medicines? These are the questions we must ask. How will this fund be managed? How will those that need this money, namely the countries of the South, be involved in these decisions? It is not simply up to the donor countries. I think that we must ask ourselves all these questions because people are dying everyday, but we have money and it is up to us to help them.
Mr President, Commissioner, we are faced with an unprecedented human catastrophe. According to the WHO report published today, 40 million people have so far become HIV positive and 3 million will die before the end of this year. It is clear that the majority of the people affected by this disease live in Sub-Saharan Africa. AIDS is not just a crisis in terms of human health; it also constitutes an ecological and economic disaster. The WHO predicts that the least developed countries will lose a fifth of their GNP between now and 2010 because of the disease. In countries like Zambia, one million children will die. The funds announced may appear to be substantial, but as my fellow Member said a moment ago, some questions remain to be answered. Who will manage these funds? Will the money really reach the people in the greatest need, for whom it was intended?
As we are all aware, work to combat these diseases must involve the provision of infrastructures such as dispensaries, social support structures and doctors. This cannot be done when we have diktats from the IMF and the World Bank which do not allow us to employ civil servants and doctors.
Once again Mr President, I would like to call for the cancellation of Third World debt and for this money to be allocated to education, prevention and health. This is the right way to combat AIDS in the long term.
I would like to finish by saying that we can no longer tolerate the arrogant attitude the pharmaceutical industry adopted last year in relation to certain countries. This is totally unacceptable. We know that pregnant women who are given AZT give birth to healthy babies. I hope this arrogance will cease once and for all.
Let me first of all thank you for the kind reaction from Parliament. The Commission requested the urgency procedure to establish a legal base for a financial commitment to the fund under this year's budget amending the legal base of budget line B7-6211 Aid for Poverty Related Diseases in Developing Countries. We proposed to transfer EUR 60 million to this line.
This proposal is of high political importance as the fund has attracted wide interest and these are high hopes for its success. I agree with the content of comments by Mr Sylla and Mr Rod reflecting the fact that there are indeed many questions to be asked. We still have many unanswered questions. This is the real reason why it has not been easy or possible for the Commission to move this dossier forward in a very nice, elegant and timely manner. It has not yet been negotiated at international level, but we still need the budget operation that we are discussing tonight. I regret that the proposal was transmitted so late in the year to the budget authority but this reflects the fact that we did not have anything good or clear enough before that.
I appreciate your determination in Parliament to make this process a success, despite these procedural hurdles. I welcome the outcome of the discussions last week between the three institutions. I note that Parliament has made further efforts to take account of Council's wish for further changes in the recitals. The Commission can accept the oral amendment proposed by the honourable MEPs here today and for which you will vote tomorrow, in order to obtain a timely agreement by Council.
As regards accounting, auditing and reporting, we want this to be totally transparent vis-à-vis Parliament. I would however, for the sake of transparency, like to express some sort of warning because if the idea is to pool resources in a global fund, we must avoid becoming such a difficult partner in this work by insisting on our systems of reporting, our auditing and our accounting procedures. This is the problem we have already with other international organisations and where the Commission is an inadequate partner in many cases.
Some adaptability is also needed if we are to be a well-functioning partner in this endeavour. The Commission has no reservations as to the actual amendments presented here but we need to keep in mind that this is a collective effort and that is the whole core of the idea.
In reply to Mr Khanbhai's remarks that not one euro has been given here, let me say that every day we are pumping money into the fight against AIDS, malaria, tuberculosis. It would be a big mistake to think - and even worse to express - that the only thing we are doing is in relation to this fund. Everybody knows that this is not the case but we hope this fund will add something to the other ways in which we are working. That is what we are essentially trying to ensure in the negotiations taking place right now, to see if we can straighten out these contentious issues.
We are preparing a revised regulation for the B7-6211 budget line. This longer-term legal basis will serve as the base for implementation of the Programme for Action on Communicable Diseases in the years 2003-2006. It is proposed that future support to global initiatives such as the global fund would be financed from this budget line. We still have to discuss the level of funding. In the first reading of the Budget for 2002, Parliament proposed a new specific budget line for the fund from next year onwards but we have now agreed to regroup this specific budget line with the one for poverty diseases and use one integrated legal basis.
As I indicated before, the Commission wishes to continue exchanges with Parliament on the modalities and working methods of the fund over the coming period. The fund is expected to be up and running from January 2002 and all members of the fund's transitional working group are in discussion, trying to achieve consensus on a large number of outstanding and difficult issues. The Commission is trying to play a constructive and active role in these discussions and I look forward to reporting to Parliament on this process. I also look forward to working together with Parliament to make this new fund something which will actually increase the efficiency of our response to the struggle against these diseases.
Finally, let me reconfirm our proposal to allocate an addition EUR 60 million from the 9th EDF funds once the Cotonou Agreement is ratified and discussions have been finalised with the ACP Group. These funds will be earmarked for activities in ACP countries. I agree, this complicates, to some extent, the administrative function of a global fund, but I do not think we have any choice here. This is a fact of life and it is not the biggest problem we are facing.
Thank you once again for the cooperative manner in which Parliament has handled this matter in spite of the difficulties that we have had.
Thank you, Commissioner Nielson.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was closed at 00.05 a.m.)